 

Exhibit 10.1

EXECUTION VERSION

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of September 4, 2013

 

among

 

GPT PROPERTY TRUST LP,

 

as Borrower,

 

GRAMERCY PROPERTY TRUST INC.

 

AND

 

CERTAIN OF ITS SUBSIDIARIES,

 

as Guarantors,

 

VARIOUS LENDERS,

 

DEUTSCHE BANK SECURITIES INC.,

as Sole Lead Arranger,

 

DEUTSCHE BANK SECURITIES INC.,

as Sole Bookrunner,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 



 



 

$100,000,000 Senior Secured Credit Facility

 



 

 

 

 

 

TABLE OF CONTENTS

 



  Page SECTION 1. DEFINITIONS AND INTERPRETATION 1 1.1. Definitions 1 1.2.
Accounting Terms 38 1.3. Interpretation, Etc. 39     SECTION 2. LOANS AND
LETTERS OF CREDIT 39 2.1. [Intentionally Omitted] 39 2.2. Revolving Loans 39
2.3. Swing Line Loans 40 2.4. Issuance of Letters of Credit and Purchase of
Participations Therein 43 2.5. Pro Rata Shares; Availability of Funds 48 2.6.
Use of Proceeds 48 2.7. Evidence of Debt; Register; Lenders’ Books and Records;
Notes 49 2.8. Interest on Loans 49 2.9. Conversion/Continuation 51 2.10. Default
Interest 52 2.11. Fees 52 2.12. Mandatory Prepayments 53 2.13. Voluntary
Prepayments/Commitment Reductions 54 2.14. Extension of the Revolving
Commitments 55 2.15. Application of Prepayments/Reductions 56 2.16. General
Provisions Regarding Payments 56 2.17. Ratable Sharing 58 2.18. Making or
Maintaining Eurodollar Rate Loans 58 2.19. Increased Costs; Capital Adequacy 60
2.20. Taxes 62 2.21. Obligation to Mitigate 65 2.22. Defaulting Lenders 66 2.23.
Removal or Replacement of a Lender 69 2.24. Increase in Aggregate Commitments 70
    SECTION 3. CONDITIONS PRECEDENT 71 3.1. Effective Date 71 3.2. Conditions to
Each Credit Extension 78     SECTION 4. REPRESENTATIONS AND WARRANTIES 80 4.1.
Organization; Requisite Power and Authority; Qualification 80 4.2. Equity
Interests and Ownership 80 4.3. Due Authorization 81 4.4. No Conflict 81 4.5.
Governmental Consents 81 4.6. Binding Obligation 81 4.7. Historical Financial
Statements 81 4.8. Projections 82





 

ii

 

 



4.9. No Material Adverse Effect 82 4.10. Adverse Proceedings, Etc. 82 4.11.
Payment of Taxes. 82 4.12. Properties 82 4.13. Environmental Matters 83 4.14. No
Defaults 84 4.15. Material Contracts 84 4.16. Governmental Regulation 84 4.17.
Margin Stock 85 4.18. Employee Matters 85 4.19. Employee Benefit Plans 85 4.20.
Solvency 85 4.21. Collateral Documents. 85 4.22. Compliance with Statutes, Etc.
86 4.23. Disclosure 86 4.24. PATRIOT Act 86 4.25. Sanctioned Persons 86 4.26.
Use of Proceeds 87 4.27. REIT Status 87 4.28. Insurance 87     SECTION 5.
AFFIRMATIVE COVENANTS 87 5.1. Financial Statements and Other Reports 87 5.2.
Existence 91 5.3. Payment of Taxes, Claims, and Obligations 91 5.4. Maintenance
and Operation of Properties 92 5.5. Insurance 92 5.6. Books and Records;
Inspections 94 5.7. Compliance with Laws 94 5.8. Additional Guarantees and
Security 94 5.9. Borrowing Base Additions 95 5.10. Use of Proceeds 95 5.11.
Maintenance of REIT Status 95 5.12. Further Assurances 95 5.13. Borrowing Base
Leases 96 5.14. Environmental Compliance 97 5.15. Material Contracts 98 5.16.
Approved Management Agreements 98 5.17. Cash Management Agreement 98 5.18.
Qualified Ground Leases. 98 5.19. Interest Rate Hedging 102 5.20. Alterations
102 5.21. Post Closing Obligations 103     SECTION 6. NEGATIVE COVENANTS 103
6.1. Indebtedness 104 6.2. Liens 105



  

iii

 

 



6.3. No Further Negative Pledges 107 6.4. Restricted Payments 108 6.5.
Restrictions on Subsidiary Distributions 108 6.6. Investments 109 6.7. Financial
Covenants 109 6.8. Fundamental Changes; Disposition of Assets 109 6.9.
Transactions with Shareholders and Affiliates. 112 6.10. Conduct of Business 112
6.11. Modification or Waivers of Organizational Documents and Certain Related
Agreements 112 6.12. [INTENTIONALLY OMITTED] 112 6.13. Fiscal Year 112 6.14.
Limitation on Hedge Agreements 112 6.15. Accounts 112     SECTION 7. GUARANTY
113 7.1. Guaranty of the Obligations 113 7.2. Contribution by Guarantors 113
7.3. Payment by Guarantors 114 7.4. Liability of Guarantors Absolute 114 7.5.
Waivers by Guarantors 116 7.6. Guarantors’ Rights of Subrogation, Contribution,
Etc. 117 7.7. Subordination of Other Obligations 117 7.8. Continuing Guaranty
117 7.9. Authority of Guarantors or Borrower 117 7.10. Financial Condition of
Borrower 118 7.11. Bankruptcy, Etc. 118 7.12. Discharge of Guaranty Upon Sale of
Guarantor 119 7.13. Local Law Waivers 119     SECTION 8. EVENTS OF DEFAULT 119
8.1. Events of Default 119 8.2. Application of Proceeds 123 8.3. Borrowing Base
Asset Disqualification 124     SECTION 9. AGENTS 124 9.1. Appointment of Agents
124 9.2. Powers and Duties 125 9.3. General Immunity 125 9.4. Agents Entitled to
Act as Lender 127 9.5. Lenders’ Representations, Warranties and Acknowledgment
127 9.6. Right to Indemnity 127 9.7. Successor Administrative Agent and Swing
Line Lender 128 9.8. Collateral Documents and Guaranty 129 9.9. Withholding
Taxes 130



 

iv

 

 



SECTION 10. MISCELLANEOUS 130 10.1. Notices 130 10.2. Expenses 132 10.3.
Indemnity 133 10.4. Set-Off 134 10.5. Amendments and Waivers 135 10.6.
Successors and Assigns; Participations 137 10.7. Independence of Covenants 140
10.8. Survival of Representations, Warranties and Agreements 140 10.9. No
Waiver; Remedies Cumulative 140 10.10. Marshalling; Payments Set Aside 141
10.11. Severability 141 10.12. Obligations Several; Independent Nature of
Lenders’ Rights 141 10.13. Headings 141 10.14. APPLICABLE LAW 141 10.15. CONSENT
TO JURISDICTION 142 10.16. WAIVER OF JURY TRIAL 142 10.17. Confidentiality 143
10.18. Usury Savings Clause 144 10.19. Counterparts 144 10.20. Effectiveness;
Entire Agreement 144 10.21. PATRIOT Act 144 10.22. Electronic Execution of
Assignments 144 10.23. No Fiduciary Duty 145 10.24. Disclosure of Information
Relating to Agreement 145



 

v

 

 

APPENDICES: A Revolving Commitments   B Notice Addresses   C Borrowing Base
Assets   D Approved Reserves             SCHEDULES: 1.1(a) Guarantors as of the
Effective Date   1.1(b) Guarantors as of the Closing Date   1.1(c) Guarantor
Subsidiary Requirements   3.1(b) Organizational and Capital Structure   3.1(d)
Material Litigation   4.1 Jurisdictions of Organization and Qualification   4.2
Equity Interests and Ownership   4.12 Title to Properties   4.13 Environmental
Matters   4.15 Material Contracts   5.5 Insurance   5.21 Post Closing
Obligations   6.1 Existing Indebtedness   6.2 Existing Liens   6.5 Existing
Restrictions on Subsidiary Distributions   6.9 Existing Affiliate Transactions  
          EXHIBITS: A-1 Funding Notice   A-2 Conversion/Continuation Notice  
A-3 Issuance Notice   B-1 Revolving Loan Note   B-2 Swing Line Note   C
Compliance Certificate   D Borrowing Base Certificate   E Assignment Agreement  
F-1 U.S. Tax Compliance Certificate   F-2 U.S. Tax Compliance Certificate   F-3
U.S. Tax Compliance Certificate   F-4 U.S. Tax Compliance Certificate   G
Solvency Certificate   H Counterpart Agreement   I [Reserved]   J Mortgage   K
[Reserved]   L Cash Management Agreement

 

vi

 

 

CREDIT AND GUARANTY AGREEMENT

 

This CREDIT AND GUARANTY AGREEMENT, dated as of September 4, 2013 is entered
into by and among GPT PROPERTY TRUST LP, a Delaware limited partnership (the
“Borrower”), GRAMERCY PROPERTY TRUST INC., a Maryland corporation (“Parent”),
and CERTAIN SUBSIDIARIES OF PARENT, as Guarantors, the Lenders party hereto from
time to time and DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as Administrative
Agent (together with its permitted successors in such capacity, “Administrative
Agent”).

 

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

 

SECTION 1. DEFINITIONS AND INTERPRETATION

 

1.1.     Definitions. The following terms used herein, including (except to the
extent specifically stated otherwise) in the preamble, exhibits and schedules
hereto, shall have the following meanings:

 

“Acceding Lender” as defined in Section 2.24(c).

 

“Acceptable Appraisal” means an Appraisal that has been commissioned and found
acceptable in scope, form and substance by the Administrative Agent, and with
respect to Appraisals constituting Collateral Deliverables delivered in
connection with Section 5.9, the Requisite Lenders.

 

“Accession Agreement” as defined in Section 2.24(c).

 

“Additional Margin Amounts” as defined in the definition of Applicable Margin.

 

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
rate determined by Administrative Agent to be the offered rate which appears on
the page of the Reuters Screen which displays an average British Bankers
Association LIBOR Rate (such page currently being LIBOR01 page) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or if such page or service shall cease to be available, the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the rate determined by
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to the
offered quotation rate to first class banks in the London interbank market by
DBNY for deposits (for delivery on the first day of the relevant period) in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Administrative Agent, in its capacity as a Lender, for which
the Adjusted Eurodollar Rate is then being determined with maturities comparable
to such period as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date, by (ii) an amount equal to (a) one minus (b)
the Applicable Reserve Requirement.

 

1

 

 

“Administrative Agent” as defined in the preamble hereto.

 

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Parent or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) whether pending or, to
the knowledge of Parent or any of its Subsidiaries, threatened against or
affecting Parent or any of its Subsidiaries or any property of Parent or any of
its Subsidiaries.

 

“Affected Lender” as defined in Section 2.18(b).

 

“Affected Loans” as defined in Section 2.18(b).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (a) to vote 15% or more of the Equity Interests having
ordinary voting power for the election of directors of such Person or (b) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting Equity Interests or by contract or
otherwise.

 

“Agent” means each of (a) Administrative Agent, (b) Lead Arranger and (c) any
other Person appointed under and in accordance with the Credit Documents to
serve in an agent or similar capacity.

 

“Agent Affiliates” as defined in Section 10.1(b)(iii).

 

“Aggregate Amounts Due” as defined in Section 2.17.

 

“Aggregate Payments” as defined in Section 7.2.

 

“Agreement” means this Credit and Guaranty Agreement, dated as of the Effective
Date, as it may be Modified.

 

“Alteration” as defined in Section 5.20.

 

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

2

 

 

Pricing
Level  Leverage Ratio  Applicable
Margin for Base
Rate Loans   Applicable
Margin for
Eurodollar Rate
Loans  I  < 45%   0.90%   1.90% II  > 45% but < 50%   1.25%   2.25% III  > 50%
but < 55%   1.50%   2.50% IV  > 55%   1.75%   2.75%

 

The Applicable Margin for each Base Rate Loan shall be determined by reference
to the Leverage Ratio in effect from time to time and the Applicable Margin for
any Interest Period for all Eurodollar Rate Loans comprising part of the same
borrowing shall be determined by reference to the Leverage Ratio in effect on
the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level I on the Effective Date
based on the certificate delivered pursuant to Section 3.1(a)(xv), (b) no change
in the Applicable Margin resulting from the Leverage Ratio shall be effective
until three Business Days after the date on which Administrative Agent receives
(i) the financial statements required to be delivered pursuant to
Section 5.01(a) or (b), as the case may be, and (ii) a certificate of the chief
financial officer (or other Authorized Officer performing similar functions) of
Borrower demonstrating the Leverage Ratio, and (c) the Applicable Margin shall
be at Pricing Level IV for so long as Borrower has not submitted to
Administrative Agent as and when required under Section 5.01(a) or (b), as
applicable, the information described in clause (b) of this proviso. If (i) the
Leverage Ratio used to determine the Applicable Margin for any period is
incorrect as a result of any error, misstatement or misrepresentation contained
in any financial statement or certificate delivered pursuant to Section 5.01(a),
(b) or (c), and (ii) as a result thereof, the Applicable Margin paid to the
Lenders and/or the Issuing Bank, as the case may be, at any time pursuant to
this Agreement is lower than the Applicable Margin that would have been payable
to the Lenders and/or the Issuing Bank, as the case may be, had the Applicable
Margin been calculated on the basis of the correct Leverage Ratio, the
Applicable Margin in respect of such period will be adjusted upwards
automatically and retroactively, and Borrower shall pay to each Lender and/or
the Issuing Bank, as the case may be, such additional amounts (“Additional
Margin Amounts”) as are necessary so that after receipt of such amounts such
Lender and/or the Issuing Bank, as the case may be, receives an amount equal to
the amount it would have received had the Applicable Margin been calculated
during such period on the basis of the correct Leverage Ratio. Additional Margin
Amounts shall be payable within (10) days after delivery by Administrative Agent
to Borrower of a notice (which shall be conclusive and binding absent manifest
error) setting forth in reasonable detail Administrative Agent’s calculation of
the amount of any Additional Margin Amounts owed to the Lenders and/or the
Issuing Bank. The payment of Additional Margin Amounts pursuant to this
Agreement shall be in addition to, and not in limitation of, any other amounts
payable by Borrower pursuant to the Credit Documents.

 

3

 

 

“Applicable Reserve Requirement” means, at any time, for any Eurodollar Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D) under regulations issued from time to time
by the Board of Governors or other applicable banking regulator. Without
limiting the effect of the foregoing, the Applicable Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (i) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined, or (ii) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. A Eurodollar Rate Loan shall be
deemed to constitute Eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefits of credit for proration,
exceptions or offsets that may be available from time to time to the applicable
Lender. The rate of interest on Eurodollar Rate Loans shall be adjusted
automatically on and as of the effective date of any change in the Applicable
Reserve Requirement.

 

“Applicable Revolving Commitment Fee Percentage” means 0.35% per annum; provided
that at any time that the Total Utilization of Revolving Commitments exceeds 50%
of the aggregate Revolving Commitments, the Applicable Revolving Commitment Fee
Percentage shall equal 0.25% per annum; provided, further, that outstanding
Swing Line Loans shall be disregarded in calculating the Total Utilization of
Revolving Commitments for purposes of the Applicable Revolving Commitment Fee
Percentage.

 

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
Modified, commissioned by and prepared for the account of the Administrative
Agent by a MAI appraiser acceptable to the Administrative Agent.

 

“Appraised Value” means, for any Borrowing Base Asset, the “as-is” fair market
value of such Borrowing Base Asset, determined by the Administrative Agent based
on an Acceptable Appraisal of such Borrowing Base Asset, after discretionary
adjustments of the value shown in such Acceptable Appraisal following a review
by the Administrative Agent’s appraisal review department and consultation with
Borrower.

 

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 10.1(b).

 

“Approved Manager” means GPT Management Services LLC, a Delaware limited
liability company.

 

“Approved Management Agreement” means (a) that certain Master Property
Management Agreement among the Approved Manager and each Owner (as defined
therein) from time to time party thereto, dated as of the Closing Date (as
Modified in accordance with the provisions hereof and thereof), and (b) any
other management agreement in respect of a Borrowing Base Asset entered into
after the Closing Date in compliance with Section 5.8.

 

“Approved Pro Forma NOI” as defined in the definition of Net Operating Income.

 

4

 

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (other than any Credit Party or any Wholly Owned Subsidiary of
Parent or, in the case of any non-Wholly Owned Subsidiary of Parent, to the
owners of such non-Wholly Owned Subsidiary on a pro rata basis), in one
transaction or a series of transactions, of all or any part of Parent’s or any
of its Material Subsidiaries’ businesses, assets or properties of any kind,
whether real, personal, or mixed and whether tangible or intangible, whether now
owned or hereafter acquired, leased or licensed, including the Equity Interests
of any of Parent’s Subsidiaries or any Joint Ventures owned by Parent or any of
its Subsidiaries, other than inventory (or other assets) sold, leased or
licensed out in the ordinary course of business (excluding any such sales,
leases or licenses out by operations or divisions discontinued or to be
discontinued).

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

 

“Assignment Effective Date” as defined in Section 10.6(b).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer
or treasurer of such Person; provided that the secretary or any assistant
secretary of such Person shall have delivered an incumbency certificate to
Administrative Agent as to the authority of such Authorized Officer.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Bankruptcy Proceeding” means the commencement of a case or proceeding under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (c) the Adjusted Eurodollar Rate based on an
Interest Period of one month plus 1% per annum. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

 

5

 

 

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender: (a) a description
of such Real Estate Asset in detail satisfactory to the Administrative Agent,
(b) a projected cash flow analysis of such Real Estate Asset, (c) a statement of
operating expenses for such Real Estate Asset for the immediately preceding 36
consecutive calendar months (or such shorter period as such Real Estate Asset
has been operational); provided that if a Credit Party acquired such Real Estate
Asset during such period, this requirement shall only apply to that portion of
such period prior to such acquisition to the extent such statements are
available to such Credit Party after its commercially reasonable efforts to
obtain such statements, (d) an operating expense and capital expenditures budget
for such Real Estate Asset for the next succeeding 12 consecutive months, and
(e) if such Real Estate Asset is then the subject of an acquisition transaction,
a copy of the purchase agreement with respect thereto and a schedule of the
proposed sources and uses of funds for such transaction.

 

“Beneficiary” means each Agent, Issuing Bank, and Lender.

 

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

 

“Borrower” as defined in the preamble hereto.

 

“Borrowing Base Amount” means, at any date of determination, the least of
(i) the aggregate Revolving Commitments of the Lenders, Swing Line Lender and
Issuing Bank, (ii) the Total Borrowing Base Value (after giving effect to the
Borrowing Base Limitations and any Borrowing Base Asset Disqualification) times
60%, and (iii) the quotient obtained by dividing (a) the aggregate Borrowing
Base NOI for all Borrowing Base Assets by (b) the product of (x) 1.50 and (y)
the Mortgage Constant; provided, however, that certain reserves in respect of
unfunded Tenant allowances and Tenant improvement obligations owed by a
Subsidiary Guarantor under Borrowing Base Leases and further described in
Appendix D hereto or as otherwise approved in writing by Administrative Agent
shall be deducted from the sums otherwise determined under clauses (i), (ii),
and (iii) in calculating the Borrowing Base Amount.

 

“Borrowing Base Asset Disqualification” as defined in Section 8.3.

 

“Borrowing Base Asset Event of Default” as defined in Section 8.3.

 

“Borrowing Base Assets” means Mortgaged Properties that at all times satisfy the
Borrowing Base Conditions (unless waived by the Administrative Agent and the
Requisite Lenders as otherwise provided in this Agreement; provided that on the
Closing Date such Borrowing Base Conditions shall be deemed to have been
satisfied or so waived with respect to any Mortgaged Properties listed on
Appendix C hereto) and (i) either (A) are listed on Appendix C hereto on the
Closing Date or (B) for which the applicable conditions in Section 3.1 and, if
applicable, Section 5.9 have been satisfied (as may be determined by the
Administrative Agent) and the Administrative Agent and the Requisite Lenders, in
their sole discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (ii) excluding, in each case, any such Borrowing
Base Assets removed pursuant to Section 6.8(h) or the subject of a Borrowing
Base Asset Disqualification pursuant to Section 8.3; provided, however, that
during the term of this Agreement, there shall at all times exist at least six
(6) Borrowing Base Assets and the Borrowing Base Assets must have a Weighted
Average Remaining Lease Term of six (6) years; provided that notwithstanding
anything in this definition or in any Collateral Document to the contrary, so
long as such action otherwise complies with the terms of this Agreement,
including Sections 5.13, 5.20, and 6.6, in the event that a Credit Party or
Tenant undertakes repairs and maintenance of a Borrowing Base Asset in the
ordinary course of business, or undertakes an Alteration of a Borrowing Base
Asset, such undertaking shall not disqualify such Mortgaged Property as a
Borrowing Base Asset or be deemed to be a breach or lapse of the Borrowing Base
Conditions with respect thereto in the event that the occupancy level and cash
flows received by the Credit Parties under the Leases of such Mortgaged Property
are not reduced as a result thereof.

 

6

 

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit D hereto, duly certified by the chief financial officer (or other
Authorized Officer performing similar functions) of Parent.

 

“Borrowing Base Conditions” means, with respect to any Borrowing Base Asset or
Proposed Borrowing Base Asset, that such Mortgaged Property (a) is a Real Estate
Asset located in the United States of America; (b) is wholly-owned either in fee
simple or ground leased pursuant to a Qualifying Ground Lease, in each case by a
Guarantor Subsidiary that meets the Guarantor Subsidiary Requirements; (c) is at
least 85% leased by the applicable Guarantor Subsidiary to one or more Tenants
pursuant to one or more Leases and (i) such Tenants are not subject to any
Bankruptcy Proceedings, (ii) no such Tenant is more than 60 days delinquent in
its rent payment, (iii) each such Tenant is occupying the leased portion of the
premises and open for business pursuant to a Lease complying with all the
requirements set forth in the Loan Documents; and (iv) each such Lease is a net
lease with at least six (6) months remaining in the Lease term (provided that
for purposes of determining whether the Morristown New Jersey Real Estate Asset
meets the Borrowing Base Conditions, the Lease in effect on the Closing Date
with US Bank as Tenant shall not be required to have a term of at least six (6)
months and, if such Lease is terminated, the Morristown New Jersey Real Estate
Asset shall not be disqualified as a Borrowing Base Asset solely because such
Real Estate Asset is less than 85% leased after giving effect to such
termination); (d) is subject to valid and enforceable First Priority Mortgage;
(e) is free of material structural defects and material environmental issues,
and not subject to any condemnation proceedings; and (f) is free of any
Indebtedness or Liens (other than Permitted Encumbrances).

 

“Borrowing Base Leases” means Leases entered into by a Guarantor Subsidiary (as
landlord) with respect to a Borrowing Base Asset.

 

“Borrowing Base Limitations” means that the following asset concentration
restrictions shall apply to the calculation of Total Borrowing Base Value: (i)
the maximum Borrowing Base Value allocable to any individual Borrowing Base
Asset shall not exceed 20% of the Total Borrowing Base Value (provided that to
the extent such limitation is exceeded, a portion of the value of such asset
shall be removed from the calculation of the Total Borrowing Base Value only to
the extent necessary to eliminate such excess); (ii) the maximum Borrowing Base
Value allocable to Borrowing Base Assets attributed to any single Tenant shall
not exceed 20% of Total Borrowing Base Value (provided that to the extent such
limitation is exceeded, a portion of the value of such asset shall be removed
from the calculation of the Total Borrowing Base Value only to the extent
necessary to eliminate such excess); and (iii) no more than 15% of Total
Borrowing Base Value shall be allocable to Borrowing Base Assets subject to
Qualifying Ground Leases (provided that to the extent such limitation is
exceeded, a portion of the value of such asset shall be removed from the
calculation of the Total Borrowing Base Value only to the extent necessary to
eliminate such excess); provided, however, that solely with respect to those
Borrowing Base Assets listed on Appendix C hereto, to the extent such Borrowing
Base Asset exceeds the Borrowing Base Limitations as of the Closing Date, the
Borrowing Base Limitations for that non-compliant Borrowing Base Asset shall be
deemed to be increased to the actual levels in effect as of the Closing Date
(the “Grandfathered Borrowing Base Limitations”), and such Grandfathered
Borrowing Base Limitations shall thereafter apply to any such non-compliant
property so long as it remains a Borrowing Base Asset.

 

7

 

 

“Borrowing Base NOI” means (i) the aggregate Net Operating Income for all
Borrowing Base Assets for the most recently ended four (4) Fiscal Quarters;
provided that (x) if any Borrowing Base Asset has been owned by a Credit Party
for less than four Fiscal Quarters, the Net Operating Income with respect
thereto shall be calculated on a pro forma basis as provided in the definition
of Net Operating Income and (y) the Net Operating Income for any particular
Borrowing Base Asset shall be adjusted by a reserve for capital expenditures and
replacements that shall be reasonably determined by the Administrative Agent, on
a case by case basis, prior to its inclusion as a Borrowing Base Asset.

 

“Borrowing Base Value” means, with respect to any Borrowing Base Asset, the
Appraised Value of such Borrowing Base Asset.

 

“Budget” as defined in Section 5.1(h).

 

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by a Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person; provided, however, that notwithstanding the foregoing, in no event will
any lease that would have been categorized as an operating lease in accordance
with GAAP as of the Closing Date be considered to be a Capital Lease for any
purpose under this Agreement.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as Capital Leases on a balance sheet of such Person under GAAP;
and, for the purposes of the Credit Documents, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capitalization Rate” means 7.75%.

 

8

 

 

“Capitalized Loan Fees” means, with respect to any Person, and with respect to
any period, any upfront, closing or similar fees paid by in connection with the
incurrence or refinancing of Indebtedness during such period that are
capitalized on the balance sheet of such Person.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within one year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no
more than three months from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing
within three months after such date and issued or accepted by any Lender or by
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000; and (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“Cash Management Agreement” means the Cash Management Agreement among Parent,
Borrower, the Guarantor Subsidiaries and the Administrative Agent, for the
ratable benefit of the Lender Parties, dated as of the Closing Date, in form and
substance reasonably acceptable to the Administrative Agent, and to be attached
hereto on the Closing Date as Exhibit L, as Modified.

 

“Change in Law” as defined in Section 2.19(a).

 

“Change of Control” means the occurrence after the Effective Date of any of the
following: (a) any Person or two or more Persons acting in concert shall have
acquired and shall continue to have following the date hereof beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of Parent (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of Parent; or (b) there is a change in the composition of Parent’s
board of directors over a period of 24 consecutive months (or less) such that a
majority of board members (rounded up to the nearest whole number) ceases, by
reason of one or more proxy contests for the election of board members, to be
comprised of individuals who either (i) have been board members continuously
since the beginning of such period or (ii) have been elected or nominated for
election as board members during such period by at least a majority of the board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the board of directors; or (c) any Person
or two or more Persons acting in concert shall have acquired and shall continue
to have following the date hereof, by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation will result in
its or their acquisition of the power to direct, directly or indirectly, the
management or policies of Parent; or (d) Parent ceases to be the sole general
partner of and the direct legal and beneficial owner of all of the general
partnership interests in, Borrower; or (e) Parent ceases to be the direct or
indirect beneficial owner of more than 60% of the limited partnership interests
in Borrower; or (f) Parent shall create, incur, assume or suffer to exist any
Lien on the Equity Interests of Borrower owned by it other than pursuant to the
Collateral Documents; or (g) Borrower ceases to be the direct or indirect legal
and beneficial owner of all of the Equity Interests of each direct and indirect
Guarantor Subsidiary that owns or ground leases a Borrowing Base Asset.

 

9

 

 

“Closing Date” means the date upon which the initial group of Real Estate Assets
is admitted as Borrowing Base Assets, which shall be a Business Day no later
than October 31, 2013.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

 

“Collateral Deliverables” means, with respect to any Proposed Borrowing Base
Asset, the following items, each in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and in sufficient copies for
each Lender:

 

(i) a certificate of the chief financial officer (or other Authorized Officer)
of Borrower, dated the date of the addition of such Proposed Borrowing Base
Asset to the Collateral as a Borrowing Base Asset, confirming that (A) the
Proposed Borrowing Base Asset satisfies all Borrowing Base Conditions, (B) no
Default or Event of Default has occurred or is continuing, and the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset shall not cause or
result in a Default or Event of Default, (C) the representations and warranties
contained in the Credit Documents are true and correct on and as of such date
except to the extent that such representations and warranties specifically
relate to a prior date in which case they shall be true and correct as of such
prior date, subject however to such additional exceptions to such
representations and warranties based upon changes in circumstances subsequent to
the Closing Date as shall be disclosed in writing to the Administrative Agent so
long as such additional exceptions (x) shall not have resulted in any breach of
any other terms of the Loan Documents; and (y) shall not render the original
representations and warranties inaccurate in any material respect, and (D) the
Credit Parties are in compliance with the covenants contained in Section 6.7
(both immediately before and on a pro forma basis immediately after the addition
of such Proposed Borrowing Base Asset as a Borrowing Base Asset), together with
supporting information demonstrating such compliance;

 

(ii) a Borrowing Base Certificate demonstrating that the Borrowing Base Amount
(calculated on a pro forma basis after giving effect to the addition of such
Proposed Borrowing Base Asset to the Collateral as a Borrowing Base Asset and to
any Credit Extensions made at the time thereof) will be greater than or equal to
the Total Utilization of Revolving Commitments;

 

10

 

 

(iii) each of the items set forth in Sections 3.1(a)(ii), (iii), (xi), (xiii)
and (xvi) 5.8 and 5.9, in each case to the extent applicable for the Proposed
Borrowing Base Asset and for any Guarantor Subsidiary to the extent not
previously satisfied with respect to such Guarantor Subsidiary, changing only
those things which need to be changed with respect to the subject Proposed
Borrowing Base Asset;

 

(iv) an Acceptable Appraisal of such Proposed Borrowing Base Asset;

 

(v) reports supplementing Appendix C and Appendix D and Schedules 4.2, 4.12,
4.13 and 4.15 hereto, including descriptions of such changes in the information
included in such Schedules as may be necessary for such Schedules to be accurate
and complete, certified as correct and complete by an Authorized Officer of
Borrower; provided that for purposes of the definition of the terms Borrowing
Base Assets and Borrowing Base Amount, the supplement to Appendix C and Appendix
D, respectively, shall become effective only upon (A) delivery of all Collateral
Deliverables and approval thereof by the Administrative Agent, and (B) approval
of the Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to the
definition of Borrowing Base Assets; and

 

(vi) such other approvals, opinions or documents as any Lender Party through the
Administrative Agent may reasonably request.

 

“Collateral Documents” means the Mortgages, the Cash Management Agreement, the
Control Agreement and all other instruments, documents and agreements delivered
by or on behalf of any Credit Party pursuant to this Agreement or any of the
other Credit Documents in order to grant to, or perfect in favor of, the
Administrative Agent, for the benefit of the Lender Parties, a Lien on any real,
personal or mixed property of such Credit Party as security for the Obligations.

 

“Commitment” means any Revolving Commitment.

 

“Commitment Date” as defined in Section 2.24(a).

 

“Commitment Increase” as defined in Section 2.24(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Parent and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should otherwise be
included in “purchase of property and equipment” or similar capital assets, or
which should otherwise be capitalized on the balance sheet and reflected as an
expense for capital assets on the consolidated statement of cash flows of Parent
and its Subsidiaries.

 

11

 

 

“Consolidated EBITDA” means, for any period, without duplication, an amount
equal to the net income or loss of Parent and its Subsidiaries on a consolidated
basis determined in accordance with GAAP (before minority interests and
excluding losses attributable to the sale or other disposition of assets and the
adjustment for so-called “straight-line rent accounting”) for such period plus
(x) the following to the extent deducted in computing such consolidated net
income for such period: (i) Consolidated Interest Expense for such period, (ii)
the provision for Federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization for such period, (iv) other non-cash charges for
such period and (v) acquisition costs for such period with respect to all Real
Estate Assets acquired by Borrower or any of its Subsidiaries, and minus (y) all
gains attributable to the sale or other disposition of assets or debt
restructurings in such period, adjusted to include the pro rata share of Parent
and its Subsidiaries on a consolidated basis of the net income or loss of all
Investment Affiliates for such period, determined and adjusted in the same
manner as provided above in this definition with respect to the net income or
loss of Parent and its Subsidiaries on a consolidated basis.

 

“Consolidated Fixed Charges” means, for any period, without duplication, the sum
of (a) Consolidated Interest Expense of the type described in clause (i) of the
definition thereof for such period plus (b) the aggregate amount of scheduled
principal payments attributable to Total Indebtedness (excluding optional
prepayments and scheduled principal payments due on maturity of any such
Indebtedness) required to be made during such period by Parent or any of its
consolidated Subsidiaries plus (c) a percentage of all such scheduled principal
payments required to be made during such period by any Investment Affiliate on
Indebtedness taken into account in calculating Consolidated Interest Expense,
equal to the greater of (x) the percentage of the principal amount of such
Indebtedness for which Parent or any of its Subsidiaries is liable and (y) the
pro rata share of Parent and its Subsidiaries on a consolidated basis of such
Investment Affiliate plus (d) dividends on Parent’s Preferred Stock required to
be made during such period pursuant to Parent’s Organizational Documents plus
(e) all rental payments due and payable with respect to such period under ground
leases of any properties at which Parent and/or any of its Subsidiaries are
tenants.

 

“Consolidated Interest Expense” means, for any period, the sum (without
duplication) for such period of: (i) total interest expense, whether paid or
accrued, of the Credit Parties, including fees payable in connection with this
Agreement, charges in respect of letters of credit and the portion of any
Capital Lease Obligations allocable to interest expense, including the Credit
Parties’ share of interest expenses in Joint Ventures but excluding amortization
or write-off of debt discount and expense (except as provided in clause (ii)
below), (ii) amortization of costs related to interest rate protection contracts
and rate buydowns, (iii) capitalized interest, (iv) amortization of Capitalized
Loan Fees of any Credit Party, (v) interest incurred on any liability or
obligation that constitutes a Contingent Obligation of any Credit Party and (vi)
to the extent not included in clauses (i), (ii), (iii), (iv) and (v) each Credit
Party’s pro rata share of all interest expense and other amounts of the type
referred to in such clauses of any consolidated Subsidiary of Parent and
Borrower and any Investment Affiliate, not constituting a Credit Party.

 

12

 

 

“Consolidated Tangible Net Worth” means, at any date of determination, (i)
stockholders’ equity of Parent and its Subsidiaries on a consolidated basis at
such time, determined in accordance with GAAP, plus (ii) accumulated
depreciation and amortization, minus (iii) goodwill and intangible assets.

 

“Contingent Obligations” means, as to any Person, without duplication, (a) any
contingent obligation of such Person required to be included in such Person’s
balance sheet in accordance with GAAP, and (b) any obligation required to be
included in the disclosure contained in the footnotes to such Person’s financial
statements in accordance with GAAP, guaranteeing partially or in whole any
Non-Recourse Indebtedness, lease, dividend or other obligation, exclusive of
(i) contractual indemnities (including, without limitation, any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations (other than
guarantees of completion), in each case under clauses (i) and (ii) which have
not yet been called on or quantified, of such Person or of any other Person. The
amount of any Contingent Obligation described in clause (b) above in this
definition shall be deemed to be (A) with respect to a guaranty of interest,
interest and principal, or operating income, the sum of all payments required to
be made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (x) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (y) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (B) with respect to all
guarantees not covered by the preceding clause (A), an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and in the footnotes to the
most recent financial statements required to be delivered pursuant to Sections
5.1(a) and 5.1(b). Notwithstanding anything contained herein to the contrary,
guarantees of completion or other performance shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or other performance
shall be deemed to be a Contingent Obligation in an amount equal to any such
claim. Subject to the preceding sentence, (1) in the case of a joint and several
guaranty given by such Person and another Person (but only to the extent such
guaranty is Recourse Indebtedness, directly or indirectly to such Person or any
of its Subsidiaries), the amount of the guaranty shall be deemed to be 100%
thereof unless and only to the extent that (i) such other Person has delivered
Cash or Cash Equivalents to secure all or any part of such Person’s obligations
under such joint and several guaranty or (ii) such other Person holds an
Investment Grade Credit Rating from any of Fitch, Moody’s or S&P, or has
creditworthiness otherwise reasonably acceptable to the Administrative Agent,
and (2) in the case of a guaranty (whether or not joint and several) of an
obligation otherwise constituting Indebtedness of such Person, the amount of
such guaranty shall be deemed to be only that amount in excess of the amount of
the obligation constituting Indebtedness of such Person. Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall not be
deemed to include guarantees of loan commitments or of construction loans to the
extent the same have not been drawn.

 

13

 

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Contributing Guarantors” as defined in Section 7.2.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person.

 

“Control Agreement” has the meaning specified in the Cash Management Agreement.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.8.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Side Letter, any documents or certificates executed by Borrower
in favor of Issuing Bank relating to Letters of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent, Issuing Bank or any Lender
required to be delivered under any of the foregoing.

 

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

 

“Credit Party” means Borrower and the Guarantors from time to time party to a
Credit Document.

 

“DBNY” as defined in the preamble hereto.

 

“DBSI” means Deutsche Bank Securities Inc.

 

“Default” means a condition or event that, with notice or lapse of time or both,
shall become an Event of Default.

 

14

 

 

“Default Excess” means, with respect to any Funds Defaulting Lender, (a) in the
case of a failure to fund a Loan, the excess, if any, of such Defaulting
Lender’s Pro Rata Share of the aggregate outstanding principal amount of Loans
of all Lenders (calculated as if all Funds Defaulting Lenders (including such
Funds Defaulting Lender) had funded all of their respective Defaulted Loans)
over the aggregate outstanding principal amount of all Loans actually funded by
such Funds Defaulting Lender and (b) in the case of a failure to purchase
participations under Section 2.3(b)(v) or Section 2.4(e) or to fund its Pro Rata
Share of any payment under Section 9.6, such Lender’s Pro Rata Share with
respect to such participation or payment.

 

“Default Period” means, (x) with respect to any Funds Defaulting Lender, the
period commencing on the date that such Lender became a Funds Defaulting Lender
and ending on the earliest of: (i) the date on which all Commitments are
cancelled or terminated and/or the Obligations are declared or become
immediately due and payable, (ii) the date on which (a) the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero (whether by
the funding by such Defaulting Lender of any of its Defaulted Loans or by the
non-pro rata application of any mandatory or voluntary prepayments of the Loans
in accordance with the terms of Section 2.12 or Section 2.13 or by a combination
thereof) and/or such Defaulting Lender shall have purchased all participations
required under Section 2.3(b)(v) and Section 2.4(e) or shall have paid all
amounts required to be paid by it under Section 9.6, as the case may be, and (b)
such Defaulting Lender shall have delivered to Borrower and Administrative Agent
a written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitments, and (iii) the date on which Borrower, Administrative
Agent and Requisite Lenders waive all failures of such Defaulting Lender to fund
or make payments required hereunder in writing; and (y) with respect to any
Insolvency Defaulting Lender, the period commencing on the date such Lender
became an Insolvency Defaulting Lender and ending on the earliest of the
following dates: (i) the date on which all Commitments are cancelled or
terminated and/or the Obligations are declared or become immediately due and
payable and (ii) the date that such Defaulting Lender ceases to hold any portion
of the Loans or Commitments.

 

“Defaulted Loan” means any Revolving Loan or portion of any unreimbursed payment
under Section 2.3(b)(v) or 2.4(e) not made by any Lender when required
hereunder.

 

“Defaulting Lender” means any Funds Defaulting Lender or Insolvency Defaulting
Lender.

 

“Default Rate” means an interest rate that is 3% per annum in excess of the
interest rate otherwise payable hereunder with respect to the applicable Loans
(or, in the case of any fees and other amounts, at a rate which is 3% per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective, such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon written demand at a rate which is 3%
per annum in excess of the interest rate otherwise payable hereunder for Base
Rate Loans.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

15

 

 

“Development Property” means any Real Estate Asset acquired for development
that, in accordance with GAAP, would be classified as development property on a
consolidated balance sheet of Parent and its Subsidiaries, including, for
avoidance of doubt, undeveloped land, vacant properties and properties under
construction.

 

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interests of such Person which, by its terms, or by the terms of any security
into which it is convertible or for which it is putable or exchangeable, or upon
the happening of any event, matures or is mandatorily redeemable (other than
solely for Equity Interests which is not Disqualified Equity Interests) pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (in each case, other than solely as a result of, a change of
control or asset sale), in whole or in part, in each case prior to the date that
is 91 days after the second anniversary of the Effective Date; provided,
however, that if such Equity Interests is issued to any plan for the benefit of
employees of Parent or its direct or indirect Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified
Equity Interests solely because it may be required to be repurchased in order to
satisfy applicable statutory or regulatory obligations.

 

“Disqualified Institutions” means competitors of Borrower identified by Borrower
to Administrative Agent in writing prior to the date of this Agreement, which
list of competitors shall be provided to the Lenders by Administrative Agent
upon request therefor.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

 

“Effective Date” September 4, 2013.

 

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an affiliate of any Lender or a Related Fund (any two or more Related
Funds being treated as a single Eligible Assignee for all purposes hereof), or
(ii) a commercial bank, insurance company, investment or mutual fund or other
entity that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, neither any Disqualified Institution nor any Credit Party
nor any Affiliate thereof shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA (including, without limitation, any Multiemployer Plan) which is
or was sponsored, maintained or contributed to by, or required to be contributed
by, Parent, any of its Subsidiaries or any of their respective ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law or Environmental Permit; (ii) in connection
with any Hazardous Material or any actual or alleged Hazardous Materials
Activity; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to health, safety, natural resources or the environment.

 

16

 

 

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Parent or any of its Subsidiaries or any Facility.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means the capital stock of a corporation, the membership
interests of a limited liability company, the partnership interests in a
partnership, the joint venture interests in a joint venture, the interests of a
beneficiary under a trust or business trust, and all other evidence or
instruments of ownership in any legal entity or trust, together with (i) any
rights to receive distributions or payments from such corporation, limited
liability company, partnership, joint venture, trust, business trust or other
legal entity, and all other economic rights and interests of any nature arising
from such Person, (ii) any management and voting rights with respect to such
corporation, limited liability company, partnership, joint venture, trust,
business trust or other legal entity, and (iii) all other rights of and benefits
of any nature arising or accruing with respect to the ownership of the capital
stock, membership interests, partnership interests, joint venture interests or
beneficial interests such corporation, limited liability company, partnership,
joint venture, trust, business trust or other legal entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of Parent or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Parent or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Parent or such Subsidiary and with respect to liabilities
arising after such period for which Parent or such Subsidiary could be liable
under the Internal Revenue Code or ERISA.

 

17

 

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Parent, any of its Subsidiaries or any of their respective ERISA Affiliates from
any Pension Plan with two or more contributing sponsors or the termination of
any such Pension Plan resulting in liability to Parent, any of its Subsidiaries
or any of their respective Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which might constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Parent, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefore, or the receipt by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission which could give rise to the imposition on Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code.

 

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

 

“Event of Default” means each of the conditions or events set forth in Section
8.1, subject to Section 8.3.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

18

 

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender, Issuing Bank or the Administrative Agent or required to be withheld or
deducted from a payment to a Lender, Issuing Bank or the Administrative Agent,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender, Issuing Bank or the Administrative Agent being organized under the laws
of, or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.22) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.20, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such recipient’s failure to comply with Section 2.20(f) and (d)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Debt” means Indebtedness described in Schedule 6.1, but not any
extensions, renewals or replacements of such Indebtedness except renewals and
extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement.

 

“Extension Fee” as defined in Section 2.14(b).

 

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Parent or any of its Subsidiaries or any of their respective
predecessors or Affiliates.

 

“Fair Share” as defined in Section 7.2.

 

“Fair Share Contribution Amount” as defined in Section 7.2.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

“Fee Letter” means that certain Fee Letter dated as of the Effective Date among
DBNY, DBSI, Parent and Borrower, as Modified.

 

19

 

 

“FFO” shall have the meaning promulgated for the term “Funds From Operations
(FFO)” by the National Association of Real Estate Investment Trusts at the
Effective Date (or, if approved by Borrower and Administrative Agent, as such
meaning may be updated from time to time), plus, to the extent deducted
therefrom and without duplication, depreciation and amortization, non-cash
charges, including, without limitation, asset impairments and stock-based
compensation expenses, costs and expenses for acquisitions that were consummated
and after adjustments for unconsolidated partnerships and Joint Ventures (which
will be calculated to reflect funds from operations on the same basis).

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Parent that such financial statements fairly present,
in all material respects, the financial condition of Parent and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

“Fixed Charge Coverage Ratio” means, as determined for each applicable period
specified in Section 6.7(d), the ratio of (i) Consolidated EBITDA to (ii)
Consolidated Fixed Charges for the period ending on such date.

 

“Flood Hazard Property” as defined in Section 3.1(a)(xvi).

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Bank, such Defaulting Lender’s Pro Rate Share of the
outstanding Letter of Credit Usage other than amounts as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash collateralized in accordance with the terms hereof, and (b) with
respect to Swing Line Lender, such Defaulting Lender’s Pro Rate Share of
outstanding Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

20

 

 

“Funding Guarantors” as defined in Section 7.2.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“Funds Defaulting Lender” means a Lender that has (a) other than at the
direction or request of any regulatory agency or authority, failed to fund any
portion of the Loans, or participations in Letter of Credit or Swing Line Loan
exposure required to be funded by it on the date required, (b) otherwise failed
to pay Administrative Agent or any other Lender any other amount required to be
paid under the Credit Documents on the date when due unless the subject of a
good faith dispute, (c) notified Administrative Agent or Borrower in writing
that it does not intend to comply with any of its obligations under the Credit
Documents or (d) failed, within three (3) Business Days after request by
Administrative Agent, to affirm its willingness to comply with its funding
obligations under the Credit Documents.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles in the United States of
America as in effect from time to time.

 

“Good Faith Contest” means a challenge, appeal, or contest with respect to the
matters expressly permitted in this Agreement or the other Credit Documents to
be challenged, appealed, or contested, so long as (a) the applicable Credit
Party shall prosecute such challenge, appeal, or contest in good faith, in
accordance with applicable Legal Requirements (other than such Legal
Requirements as may be subject to such challenge or appeal) at its own expense
and by appropriate legal proceedings, (b) if requested by Administrative Agent,
Administrative Agent shall have received assurance reasonably satisfactory to
Administrative Agent that (i) such contest will not result in the imposition of
any criminal liability or penalty and (ii) subject to Section 8.3, neither the
value nor the use of any Borrowing Base Asset will be materially impaired or
curtailed thereby, (c) the applicable Credit Party shall have furnished such
security as may be required in the proceeding (or if none is required, the
applicable Credit Party shall have established adequate reserves, as reasonably
determined by Administrative Agent) to insure the cost of compliance, including
all interest and penalties in connection therewith, (d) either the applicable
Credit Party’s obligation to comply with such matter shall have been discharged
as a result of such contest, or the matter being contested will otherwise be
addressed to the reasonable satisfaction of Administrative Agent promptly after
such contest but in any event prior to the time the any Borrowing Base Asset
shall be subjected to any Lien or otherwise jeopardized in the sole opinion of
Administrative Agent, and (e) no Event of Default is then continuing.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity of competent authority and
jurisdiction exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

21

 

 

“Gross Asset Value” means the sum of the following, without duplication: (a) for
each Borrowing Base Asset, the Appraised Value thereof; (b) for each
wholly-owned Real Estate Asset that is a New Acquisition, the acquisition cost
for such property; (c) for each wholly-owned Real Estate Asset that is a
Development Property, the book value for such property (provided that the amount
of Gross Asset Value attributable to all Development Property shall not exceed
5%); (d) for each other wholly-owned Real Estate Asset, an amount equal to the
quotient of (i)(x) the Net Operating Income for such property determined for the
most recently ended Fiscal Quarter (and for any Real Estate Asset owned for less
than one full Fiscal Quarter, calculated on a pro forma basis as provided in the
definition of Net Operating Income), times (y) four, divided by (ii) the
Capitalization Rate; (e) unrestricted Cash and Cash Equivalents of Borrower and
its Wholly Owned Subsidiaries; and (f) with respect to any property described in
clauses (b), (c) and (d) of this definition that are not wholly-owned,
Borrower’s pro rata share of such property; provided that for purposes of this
clause (f), the Borrower’s pro rata share of the JV Core Portfolio Assets shall
be valued under clause (d) as though such assets had been owned for over a year
and the Borrower’s pro rata share of the JV Non-Core Portfolio Assets shall not
be included in calculating Gross Asset Value.

 

“Guaranteed Obligations” as defined in Section 7.1.

 

“Guarantor” means (a) on the Effective Date, each of the entities listed on
Schedule 1.1(a) hereto (other than the Borrower, with respect to those
Obligations in respect of which Borrower is the primary obligor), (b) on the
Closing Date, each of the entities listed on Schedule 1.1(b) hereto which shall
be attached on the Closing Date and (c) after the Closing Date, each Person
listed in clause (a) and clause (b) and each other Domestic Subsidiary of Parent
owning directly or indirectly any Mortgaged Properties, in each case, other than
Foreign Subsidiaries.

 

“Guarantor Deliverables” means each of the items set forth in Section 5.8.

 

“Guarantor Subsidiary” means each Guarantor other than Borrower and Parent.

 

“Guarantor Subsidiary Requirements” means the obligation of each Guarantor
Subsidiary that owns a Borrowing Base Asset, and each direct parent thereof
(other than Borrower) to comply the provisions set forth in Schedule 1.1(c)
hereto, and, to the extent provided therein, to include in its Organizational
Documents such provisions (as such provisions are Modified solely for the
purposes of conforming to the defined terms in the applicable Organizational
Documents).

 

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

 

22

 

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Hedge Agreement” means an interest rate or currency swap, cap or collar
agreement, foreign exchange agreement, commodity contract or similar arrangement
entered into by Parent or any of its Subsidiaries providing for protection
against fluctuations in interest rates, currency exchange rates, commodity
prices or the exchange of nominal interest obligations, either generally or
under specific contingencies.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Legal Requirements applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable Legal Requirements which
may hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable Legal Requirements now allow.

 

“Historical Financial Statements” means as of the Effective Date, (a) the
audited financial statements of Parent, for the Fiscal Year ended December 31,
2012, consisting of balance sheets and the related consolidated statements of
income and cash flows for such Fiscal Year, and (b) the unaudited financial
statements of Parent and its Subsidiaries for each Fiscal Quarter ended after
December 31, 2012 and at least 60 days prior to the Effective Date, consisting
of a balance sheet and the related consolidated statements of income and cash
flows for the three-, six-or nine-month period, as applicable, ending on such
date.

 

“Immaterial Subsidiaries” means, at the relevant time of reference thereto,
Subsidiaries that, (i) are not a Credit Party, (ii) do not own, directly or
indirectly, any Equity Interests of any Credit Party and (iii) in the aggregate,
treated as if all such Subsidiaries and their respective Subsidiaries were
combined and consolidated as a single Subsidiary, contribute to Consolidated
Tangible Net Worth in an amount equal to or less than the lesser of (x)
$25,000,000 and (y) 5% of Consolidated Tangible Net Worth.

 

“Increase Date” as defined in Section 2.24(a).

 

“Increased-Cost Lender” as defined in Section 2.23.

 

“Increasing Lender” as defined in Section 2.24(a).

 

23

 

 

“Indebtedness” means, with respect to any Person at any date, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services (other than trade payables and accrued expenses incurred by such Person
in the ordinary course of business) and only to the extent such obligations
constitute indebtedness for purposes of GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under
acceptance, letter of credit or similar facilities, (g) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any Disqualified Equity Interests of such Person (other than
(i) obligations existing on the Effective Date that any direct or indirect
parent of such Person has the right (subject to satisfaction of applicable
securities law requirements, including the filing of registration statements) to
satisfy by delivery of its Equity Interests, (ii) obligations that any direct or
indirect parent of such Person is given the right to satisfy by delivery of its
Equity Interests and (iii) obligations with respect to Preferred Stock of
Parent), (h) all Contingent Obligations of such Person in respect of the
foregoing clauses (a) through (g), (i) all obligations of the kind referred to
in clause (a) through (h) above secured by any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Section 8.1(b) only, the net obligations
of such Person in respect of Hedge Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. The
amount of any Indebtedness under clause (i) above shall be limited to the lesser
of the amount of such Indebtedness that is Non-Recourse Indebtedness or the fair
market value of the assets securing such Indebtedness that is Non-Recourse
Indebtedness, as reasonably determined by Borrower. The amount of Indebtedness
of any Person shall be calculated at the outstanding principal amount based on
the contract and not reflecting purchase accounting or other adjustments
pursuant to GAAP.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the reasonable costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any Legal Requirements (including securities
and commercial laws, statutes, rules or regulations and Environmental Laws or
Environmental Permits), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (a) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions, the syndication of
the credit facilities provided for herein or the use or intended use of the
proceeds thereof, any amendments, waivers or consents with respect to any
provision of this Agreement or any of the other Credit Documents, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (b) the Fee Letter and any related fee letter delivered to Borrower
with respect to the transactions contemplated by this Agreement; or (c) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of Parent or any of its Subsidiaries.

 

24

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” as defined in Section 10.3(a).

 

“Insolvency Defaulting Lender” means any Lender that has become, or whose direct
or indirect parent has become, insolvent or is the subject of a receivership,
bankruptcy or other insolvency proceeding; provided that a Lender shall not be
an Insolvency Defaulting Lender solely by virtue of the ownership or acquisition
by a Governmental Authority or an instrumentality thereof of any Equity
Interests in such Lender or a parent company thereof.

 

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Effective Date and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three months “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

 

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one-, two-, three- or six-months, as selected by Borrowers in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Day occurs
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day; (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Loans shall extend beyond the second anniversary of the Effective
Date.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

25

 

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Parent or any of its Subsidiaries of, or of a beneficial interest in, any Equity
Interests of any other Person (other than a Guarantor Subsidiary); (ii) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of Parent from any Person (other than Parent or any
Guarantor Subsidiary), of any Equity Interests of such Person; (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contributions by Parent or any of
its Subsidiaries to any other Person (other than Parent or any Guarantor
Subsidiary), but excluding all Indebtedness and accounts receivable from that
other Person that are current assets or that arose from sales to that other
Person in the ordinary course of business and (iv) all investments consisting of
any exchange traded or over the counter derivative transaction, including any
Hedge Agreement, whether entered into for hedging or speculative purposes or
otherwise. The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“Investment Affiliate” means any unconsolidated Joint Venture of Parent,
Borrower and their consolidated Subsidiaries.

 

“Investment Grade Credit Rating” means (a) with respect to Fitch, a credit
rating of BBB- or higher, (b) with respect to Moody’s, a credit rating of Baa3
or higher and (c) with respect to S&P, a credit rating of BBB- or higher.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

 

“Issuing Bank” means DBNY as Issuing Bank hereunder and other Lenders with a
Revolving Commitment that agree in writing with Borrower and Administrative
Agent to issue Letters of Credit hereunder, in each case, together with their
respective permitted successors and assigns in such capacity.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.

 

“JV Core Portfolio Assets” means each property listed on Schedule 4.12 of this
Agreement that are held as record owner or lessor by GPT GIG BOA Portfolio Owner
LLC.

 

“JV Non-Core Portfolio Assets” means each property listed on Schedule 4.12 of
this Agreement that are held as record owner or lessor by GPT GIG BOA Portfolio
HFS Owner LLC.

 

“Lead Arranger” means DBSI, in its capacity as Lead Arranger.

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property included in the Collateral as a Mortgaged
Property.

 

26

 

 

“Lease” means any lease, sublease or subsublease, letting, license, concession,
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in real property or any
facilities at the real property, and every Modification or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” means all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities (including the Patriot Act)
affecting Lenders, the Credit Parties or the Collateral or any part thereof or
the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations issued by Governmental Authorities relating thereto.

 

“Lenders” means each financial institution listed on the signature pages hereto
as a Lender (including the Swing Line Lender where the context requires), each
Acceding Lender that shall become a party hereto pursuant to Section 2.24 and
any other Person that becomes a party hereto pursuant to an Assignment
Agreement.

 

“Lender Party” means Administrative Agent and any Lender, the Swing Line Lender
or any Issuing Bank.

 

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Sublimit” means $10,000,000.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of (a)
the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (b) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i)
Total Indebtedness to (ii) Gross Asset Value.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement in respect of
the property of a Person, in each case, in the nature of security (including,
without limitation, any conditional sale or other title retention agreement and
any Capital Lease having substantially the same economic effect as any of the
foregoing).

 

“Liquidity” means the sum of (i) the aggregate sum of all unrestricted and
unencumbered (other than pursuant to the Collateral Documents) Cash and Cash
Equivalents, determined in accordance with GAAP, held by Parent and its
Subsidiaries; plus (ii) Undrawn Availability.

 

“Loan” means a Revolving Loan and a Swing Line Loan.

 

27

 

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means, a material adverse effect on and/or material
adverse developments with respect to (i) the business, assets, properties,
liabilities (actual or contingent), results of operations or financial condition
or prospects of Parent and its Subsidiaries, taken as a whole; (ii) the material
rights and remedies of Administrative Agent and the Lenders, taken as a whole,
under the Credit Documents; or (iii) the legality, validity or enforceability of
the Credit Documents, taken as a whole.

 

“Material Alteration” as defined in Section 5.20.

 

“Material Contract” means any contract or other arrangement to which any Credit
Party is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Property Material Adverse Effect. Without limitation of the foregoing,
any Material Lease, Qualifying Ground Leases and Approved Management Agreements
shall be deemed to comprise Material Contracts hereunder.

 

“Material Lease” means any Borrowing Base Lease which (i) individually or when
aggregated with all other Borrowing Base Leases then in effect for the same
Borrowing Base Asset with the same Tenant or its Affiliate, demises 15% or more
of such Borrowing Base Asset’s net rentable area , or (ii) contains any option,
offer, right of first refusal or other similar entitlement to purchase all or
any portion of the Borrowing Base Asset.

 

“Material Litigation” as defined in Section 3.1(d).

 

“Material Subsidiary” means each Subsidiary of Parent that is not an Immaterial
Subsidiary.

 

“Modifications” shall mean any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document or instrument from time to time; “Modify,” “Modified,” or related words
shall have meanings correlative thereto.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgage” means a mortgage or deed of trust substantially in the form of
Exhibit J, as it may be Modified.

 

“Mortgage Constant” means, as of any date of determination, the greater of (i)
the weighted average interest rate then applicable to the Revolving Loans
outstanding under this Agreement and (ii) 7.0%.

 

“Mortgaged Properties” means each parcel of real property, the improvements
thereon and all personal property owned and/or leased by the applicable
Guarantor Subsidiary and encumbered by a Mortgage (together with all rights
pertaining to such property and improvements thereon, as more particularly
described in the granting clauses of the Mortgage).

 

28

 

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a customary narrative report describing the
operations of Parent and its Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable Fiscal Quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate. For the avoidance of
doubt, any such narrative report in compliance with the requirements of Form
10-Q (in the case of each applicable Fiscal Quarter) and Form 10-K (in the case
of each Fiscal Year) under the Exchange Act shall satisfy this definition.

 

“Negative Pledge” as defined in Section 6.3.

 

“Net Operating Income” means, with respect to any Real Estate Asset for any
period, property rental and other income attributable to such Real Estate Asset
accruing for the trailing four (4) Fiscal Quarters minus all expenses and other
proper charges incurred in connection with the operation of such Real Estate
Asset (including, without limitation, real estate taxes, management fees,
payments under ground leases and bad debt expenses) during such period; but, in
any case, calculated before (i.e. without regard to) payment of or provision for
debt service charges for such period, income taxes for such period, capital
expenses for such period, and depreciation, amortization, and other non-cash
expenses for such period, all as determined in accordance with GAAP (except that
(a) any rent leveling adjustments and (b) any SFAS 141 amortization shall be
excluded from rental income); provided that for any Real Estate Asset that is
proposed to be added as a Borrowing Base Asset, if such Real Estate Asset (i)
has been owned by the Borrower or any of its Subsidiaries for less than four (4)
Fiscal Quarters, or (ii) has Borrowing Base Leases that are still subject to a
free rent or other rent reduction period, the Borrower shall submit to
Administrative Agent Borrower’s proposed pro forma Net Operating Income
attributable to such Real Estate Asset for the applicable period, and upon
approval of such pro forma Net Operating Income by Administrative Agent and the
Requisite Lenders and the inclusion of such Real Estate Asset as a Borrowing
Base Asset: (A) for any Proposed Borrowing Base Asset subject to clause (ii)
above, the pro forma Net Operating Income shall be the Net Operating Income for
the subject Borrowing Base Asset for the period indicated; provided further that
in the event the free rent or rent reduction period for the subject Proposed
Borrowing Base Asset is six (6) months or less, then unless otherwise agreed in
writing by Administrative Agent and Borrower, the pro forma Net Operating Income
for such Real Estate Asset shall be calculated based on the received rental and
other income attributable thereto for such period determined on a rent
stabilized basis without taking into account any free rent period or other
temporary rental adjustment (but such calculation shall not imply any obligation
on the part of the Administrative Agent or Requisite Lenders to approve the
applicable Borrowing Base Lease or any free rent or temporary rental adjustment
set forth therein, and Administrative Agent and Lenders hereby expressly reserve
their discretion to do so), and (B) for any Proposed Borrowing Base Asset
subject to clause (i) above, the Net Operating Income for such Real Estate Asset
shall be (1) until such Real Estate Asset has been a Borrowing Base Asset for
one full Fiscal Quarter, the approved pro forma Net Operating Income for the
applicable period of four (4) Fiscal Quarters (the “Approved Pro Forma NOI”),
(2) after such Real Estate Asset has been a Borrowing Base Asset for one full
Fiscal Quarter, the sum of (x) the actual Net Operating Income for such Fiscal
Quarter plus (y) seventy-five percent (75%) of the Approved Pro Forma NOI, (3)
after such Real Estate Asset has been a Borrowing Base Asset for two (2) full
Fiscal Quarters, the sum of (x) the actual Net Operating Income for such two (2)
Fiscal Quarters plus (y) fifty percent (50%) of the Approved Pro Forma NOI, (4)
after such Real Estate Asset has been a Borrowing Base Asset for three (3) full
Fiscal Quarters, the sum of (x) the actual Net Operating Income for such three
(3) Fiscal Quarters plus (y) twenty-five percent (25%) of the Approved Pro Forma
NOI, and (5) after such Real Asset has been a Borrowing Base Asset for four (4)
full Fiscal Quarters, then the actual Net Operating Income for such four (4)
Fiscal Quarters.

 

29

 

 

“New Acquisition” means any wholly-owned Real Estate Asset acquired by Parent or
its Subsidiaries within one year of any date of determination.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-Recourse Indebtedness” means Indebtedness which is not Recourse
Indebtedness.

 

“Note” means a Revolving Loan Note or a Swing Line Note.

 

“Notice” means a Funding Notice, an Issuance Notice, or a Conversion/
Continuation Notice.

 

“Obligations” means all obligations of every nature of each Credit Party owing
from time to time to Agents (including former Agents), Lead Arranger, Lenders or
any of them under any Credit Document, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise required under any Credit
Document but excluding any Excluded Swap Obligations.

 

“Obligee Guarantor” as defined in Section 7.7.

 

“OFAC” as defined in Section 4.25.

 

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, (iv) with respect to
any limited liability company, its articles of organization, as amended, and its
operating agreement, as amended, and (v) for any trust, the trust agreement and
any other instrument or agreement relating to the rights between the trustors,
trustees and beneficiaries or pursuant to which such trust is formed. In the
event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a secretary of state or
similar Governmental Authority, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
Governmental Authority.

 

30

 

 

“Original Stated Termination Date” as defined in the definition of Revolving
Commitment Termination Date.

 

“Other Connection Taxes” means, with respect to any Lender, Issuing Bank or the
Administrative Agent, Taxes imposed as a result of a present or former
connection between such Lender, Issuing Bank or the Administrative Agent and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any other intangible, recording, filing or similar Taxes arising from
any payment made hereunder or from the execution, delivery, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.22).

 

“Participant Register” as defined in Section 10.6(g)(i).

 

“Parent” as defined in the preamble hereto.

 

“PATRIOT Act” as defined in Section 3.1(h).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Permitted Encumbrances” means collectively, (a) the Liens and security
interests created by the Credit Documents, (b) all Liens, encumbrances and other
matters disclosed in the Mortgage Policies, (c) Liens, if any, for real property
taxes imposed by any Governmental Authority not yet due or delinquent, (d) Liens
with respect to purchases of equipment or leases of equipment entered into by
the applicable Guarantor Subsidiary, as lessee, in the ordinary course of
business and consistent with the Guarantor Subsidiary Requirements (including
the definition of Permitted Debt thereunder) which Liens shall only encumber the
equipment which was the subject of such purchase or lease, (e) easements (such
as utility easements), restrictions, reservations, and rights-of-way each of
which are entered into in the ordinary course of business, are necessary for the
renovation, development, or operation of the Mortgaged Property, and do not and
would not be reasonably likely to have a Property Material Adverse Effect,
individually or in the aggregate; and (f) such other title and survey exceptions
as Administrative Agent has approved or may approve in writing in its sole
discretion.

 

31

 

 

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

 

“Permitted Refinancing” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Permitted Refinancing in respect thereof);
provided that:

 

(a)  the principal amount of such Permitted Refinancing shall not exceed the
principal amount of such Original Indebtedness except by an amount no greater
than accrued and unpaid interest with respect to such Original Indebtedness and
reasonable fees, premium and expenses relating to such extension, renewal or
refinancing;

 

(b) the maturity of such Permitted Refinancing shall not be earlier, and the
weighted average life to maturity of such Permitted Refinancing shall not be
shorter, than the maturity date or the remaining weighted average life to
maturity of such Original Indebtedness;

 

(c) such Permitted Refinancing shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a sale of assets or a
change in control or as and to the extent such repayment, prepayment,
redemption, repurchase or defeasance would have been required pursuant to the
terms of such Original Indebtedness) prior to the maturity of such Original
Indebtedness;

 

(d) such Permitted Refinancing shall not constitute an obligation (including
pursuant to a guarantee) of Parent or any Subsidiary of Parent that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become) an obligor in respect of such Original Indebtedness and, in
each case, shall constitute an obligation of such Subsidiary or of Parent only
to the extent of their obligations in respect of such Original Indebtedness;

 

(e) if such Original Indebtedness shall have been subordinated to the
Obligations, such Permitted Refinancing shall also be subordinated to the
Obligations on terms not less favorable in any material respect to the Lenders
and under an intercreditor agreement satisfactory to the Administrative Agent;
and

 

(f) such Permitted Refinancing shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually subordinated to any Lien securing the Obligations, by any
Lien that shall not have been contractually subordinated to at least the same
extent.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
Joint Venture, Governmental Authority or other entity of whatever nature.

 

“Platform” as defined in Section 5.1(k).

 

32

 

 

“Preferred Stock,” as applied to the Equity Interests of any Person, means
Equity Interests of any class or classes (however designated) which is preferred
as to the payment of dividends or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such Person, over shares
of Equity Interests of any other class of such Person.

 

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty (30)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. Administrative Agent or any other Lender may make commercial
loans or other loans at rates of interest at, above or below the Prime Rate.

 

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

 

“Projections” as defined in Section 4.8.

 

“Property Material Adverse Effect” means any event or condition, individually or
in the aggregate, that has a material adverse effect on (i) an applicable
individual Borrowing Base Asset, or group of Borrowing Base Assets, taken as a
whole, (ii) the use, operation, or value of an applicable individual Borrowing
Base Asset, or group of Borrowing Base Assets, taken as a whole, (iii) the
business, profits, operations or financial condition of the Credit Parties,
taken as a whole, (iv) the ability of the Credit Parties, taken as a whole, to
repay the principal and interest of the Loans as they become due or to satisfy
any of the Credit Parties’ Obligations under the Credit Documents or (v) the
value, use or ability to sell or refinance any Borrowing Base Asset.

 

“Proposed Borrowing Base Asset” as defined in Section 5.9.

 

“Proposed Increased Commitment” as defined in Section 2.24(a).

 

“Pro Rata Share” with respect to any Lender means the percentage obtained by
dividing (a) the Revolving Exposure of that Lender, by (b) the aggregate
Revolving Exposure of all Lenders.

 

“Public Lenders” means Lenders that do not wish to receive material Non-Public
Information with respect to Parent, its Subsidiaries or their securities.

 

“Purchasing Lender” as defined in Section 2.24(d).

 

33

 

 

“Qualifying Ground Lease” means a ground lease that has (i) a remaining term of
at least thirty (30) years including, for this purpose, any renewal option
exercisable at the sole option of the ground lessee thereunder, with no veto or
approval rights by the ground lessor or any lender to such ground lessor, (ii)
can be mortgaged without the consent of the ground lessor thereunder, (iii)
contains customary leasehold mortgagee protection rights reasonably satisfactory
to the Administrative Agent; (iv) can be transferred without the consent of the
ground lessor thereunder (or if consent of such ground lessor is required, such
consent is subject to either an express reasonableness standard or an objective
financial standard for the transferee that is reasonably satisfactory to the
Administrative Agent); and (v) that the tenant under the ground lease is
entitled to all insurance proceeds and condemnation awards (other than the
amount attributable to landlord’s fee interest in the land if an adjustment in
rent is provided for in connection therewith).

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then directly owned by any Credit Party or any
Subsidiary of a Credit Party in an industrial (warehouse, distribution, flex
(light manufacturing or research and development) or trans-shipment center),
retail or office property.

 

“Recourse Indebtedness” means any Indebtedness, to the extent that recourse of
the applicable lender for non-payment is not limited to such lender’s Liens on a
particular asset or group of assets.

 

“Refunded Swing Line Loans” as defined in Section 2.3(b)(iv).

 

“Register” as defined in Section 2.7(b).

 

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

 

“Reimbursement Date” as defined in Section 2.4(d).

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

“REIT Subsidiary” means a Subsidiary of Parent that is a REIT.

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

34

 

 

“Remaining Lease Term” means with respect each Mortgaged Property and each Lease
pursuant to which a Credit Party, as lessor, leases all or a portion of such
Mortgaged Property to a Tenant, the period (denominated in months) remaining for
each such existing Lease (excluding tenant lease extension options), less, if
the Tenant has the right to terminate the Lease early, the number of months
remaining in the lease term after the point in time following which the Tenant
may exercise such right, plus, the period of time represented by any net rent or
fees to be received by such Credit Party from the Tenant for such early
termination.

 

“Renovation Budget” as defined in Section 5.20(a).

 

“Renovation Plans” as defined in Section 5.20(a).

 

“Replacement Lender” as defined in Section 2.23.

 

“Requisite Lenders” means two or more Lenders who are not Affiliates of each
other and whose aggregate Revolving Exposure is more than 66 2/3% of the
aggregate Revolving Exposure of all Lenders.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or Parent
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or the Equity Interests of any direct or indirect parent of such
Person or in rights to subscribe for the purchase of such Equity Interests; (ii)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Equity
Interests of Borrower or Parent now or hereafter outstanding; and (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of Equity Interests of
Borrower or Parent now or hereafter outstanding except for payments made solely
in shares of that class of stock or the Equity Interests of any direct or
indirect parent of such Person or in rights to subscribe for the purchase of
such Equity Interests.

 

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, as may be supplemented from time to time
pursuant to Section 2.24, or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Revolving Commitments as of the Effective Date is
$100,000,000.

 

“Revolving Commitment Period” means the period from the Effective Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
second anniversary of the Effective Date (the “Original Stated Termination
Date”), as such date may be extended at the election of Borrower pursuant to
Section 2.14, (ii) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.13(b), and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 8.1.

 

35

 

 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans.

 

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.2(a).

 

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be Modified.

 

“S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies, Inc.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Selling Lender” as defined in Section 2.24(d).

 

“Side Letter” means that certain letter agreement, dated as of the date hereof,
entered into by and among Borrower, Parent and the Administrative Agent and the
Lenders, as it may be Modified.

 

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer of Parent substantially in the form of Exhibit G.

 

“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s present assets; (b) such Credit Party’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in the Projections or with respect to any transaction
contemplated to be undertaken after the Effective Date; and (c) such Person has
not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under the Bankruptcy Code
and applicable Legal Requirements relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No.5).

 

36

 

 

“Specified Event” means the sale of certain collateral manager and servicing
rights with respect to certain collateral debt obligations pursuant to a sale
and purchase agreement, dated as of March 15, 2013, by and between Parent and
CWCapital Investments LLC as more fully described on Page 7 of Parent’s Form
10-Q for the quarterly period ended March 31, 2013.

 

“Successful Syndication” shall have the meaning set forth in the Fee Letter.

 

“Subordinated Indebtedness” means any subordinated debt permitted under Section
6.1.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company, trust, estate or other entity of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned, directly or indirectly through one or more intermediaries, or
both, by such Person.

 

“Swing Line Lender” means DBNY in its capacity as Swing Line Lender hereunder,
together with its permitted successors and assigns in such capacity.

 

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.3.

 

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be Modified.

 

“Swing Line Sublimit” means the lesser of (i) $10,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) or other charges
imposed by any Governmental Authority, (together with any interest, penalties
and other additions thereto).

 

“Tenant” mean any Person leasing, subleasing or otherwise occupying any portion
of a Borrowing Base Asset under a Lease with the Guarantor Subsidiary (as
landlord) that owns such Borrowing Base Asset.

 

“Terminated Lender” as defined in Section 2.23.

 

“Total Borrowing Base Value” means, at any date of determination, subject to
compliance with the Borrowing Base Limitations, the sum of the Borrowing Base
Values of all Borrowing Base Assets.

 

“Total Indebtedness” means, without duplication, (i) all Indebtedness owed by
Parent and its Subsidiaries on a consolidated basis, plus (ii) Parent and its
Subsidiaries’s pro rata share of all Indebtedness (calculated on a consolidated
basis) owed by any Investment Affiliate not constituting a Credit Party.

 

37

 

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

 

“Type of Loan” means (i) with respect to Revolving Loans, a Base Rate Loan or a
Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base Rate
Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

 

“Undrawn Availability” means at any date of determination (a) the Borrowing Base
Amount, minus (b) Total Utilization of Revolving Commitments.

 

“Voting Interests” means shares of Equity Interests issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or the election or appointment of persons performing similar functions) of such
Person, even if the right so to vote has been suspended by the happening of such
a contingency.

 

“Weighted Average Remaining Lease Term” means the period of time calculated as
the weighted average of the Remaining Lease Term of Leases on all of the
Borrowing Base Assets weighted on the basis of the Appraised Value of each such
Borrowing Base Asset.

 

“Wholly Owned Subsidiary” means, as to any Person or Persons, any Subsidiary of
any of such Person or Persons all of the Equity Interests of which is owned by
such Person or Persons directly or indirectly.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements required to be delivered
by Borrower and Parent to Administrative Agent pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall (i) utilize accounting
principles and policies in conformity with GAAP and (ii) shall not give effect
to any election made by Borrower or any of its Subsidiaries under Accounting
Standards Codification 825-10 (or any other Financial Accounting Standard having
a similar result or effect) to value Indebtedness or other liabilities of any
Credit Party or any Subsidiary of any Credit Party or any Joint Venture at “fair
value.” If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and Borrower
shall so request, Administrative Agent and Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in conformity with those accounting principles and policies in effect
before giving effect to such change in GAAP.

 

38

 

 

1.3. Interpretation, Etc.   Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as Modified from time to time (subject to any
restrictions on such Modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) references herein to any Section, Appendix,
Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an
Exhibit, as the case may be, hereof unless otherwise specifically provided and
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.
The use herein of the word “include” or “including”, when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter. The terms lease and license shall include sub-lease
and sub-license, as applicable. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made as set forth in Section 2.16(e) and (g), the provisos set forth in the
definition of Interest Period, or, to the extent provided in any Modification of
a Credit Document, as provided therein, as applicable. Whenever performance of
any other obligation or agreement is required on a day that is not a Business
Day, the date for such performance shall be extended to the next succeeding
Business Day.

 

SECTION 2. LOANS AND LETTERS OF CREDIT

 

2.1. [Intentionally Omitted].

 

2.2. Revolving Loans.

 

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.2(a) may be repaid and reborrowed during the Revolving Commitment
Period. Each Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Revolving Loans and all other amounts owed
hereunder with respect to the Revolving Loans and the Revolving Commitments
shall be paid in full no later than such date.

 

39

 

 

(b) Borrowing Mechanics for Revolving Loans.

 

(i) Except pursuant to Section 2.4(d), Revolving Loans that are Base Rate Loans
shall be made in an aggregate minimum amount of $500,000, and Revolving Loans
that are Eurodollar Rate Loans shall be in an aggregate minimum amount of
$1,000,000.

 

(ii) Subject to Section 3.2(b), whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to make a borrowing in
accordance therewith.

 

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by facsimile or electronic mail with reasonable
promptness, but (provided Administrative Agent shall have received such notice
by 10:00 a.m. (New York City time)) not later than 3:00 p.m. (New York City
time) on the same day as Administrative Agent’s receipt of such Notice from
Borrower.

 

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

 

2.3. Swing Line Loans.

 

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.3 may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

 

40

 

 

(b) Borrowing Mechanics for Swing Line Loans.

 

(i) Swing Line Loans shall be made in an aggregate minimum amount of $50,000.

 

(ii) Subject to Section 3.2(b), whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 12:00 p.m. (New York City time) on the proposed Credit
Date.

 

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

 

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note, if any, of Swing Line Lender but shall instead constitute part of Swing
Line Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note, if any, issued by Borrower to Swing Line Lender. Borrower
hereby authorizes Administrative Agent and Swing Line Lender to charge
Borrower’s accounts, if any, with Administrative Agent and Swing Line Lender (up
to the amount available in each such account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by Lenders, including the Revolving Loans
deemed to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Borrower
from Swing Line Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.17.

  

41

 

 

(v) If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the fifth
Business Day after written demand for the making thereof by Swing Line Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swing Line Loans in an
amount equal to its Pro Rata Share of the applicable unpaid amount together with
accrued interest thereon. Upon one Business Day’s notice from Swing Line Lender,
each Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In order to
evidence such participation, each Lender holding a Revolving Commitment agrees
to enter into a participation agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on written demand
from such Lender together with interest thereon for five Business Days at the
rate customarily used by Swing Line Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.

 

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or Requisite Lenders that any of the conditions under
Section 3.2 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under Section
3.2 to the making of such Swing Line Loan have been satisfied or waived by
Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender unless
Swing Line Lender has entered into arrangements satisfactory to it and Borrower
to eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation obligations in respect of such Swing Line Loan, including by Cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

  

42

 

 

(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent, the replaced Swing Line Lender
(provided that no consent will be required if the replaced Swing Line Lender has
no Swing Line Loans outstanding) and the successor Swing Line Lender.
Administrative Agent shall notify Lenders of any such replacement of Swing Line
Lender. At the time any such replacement or resignation shall become effective,
(i) Borrower shall prepay any outstanding Swing Line Loans made by the resigning
or removed Swing Line Lender, (ii) upon such prepayment, the resigning or
removed Swing Line Lender shall surrender any Swing Line Note held by it to
Borrower for cancellation, and (iii) Borrower shall issue, if so requested by
the successor Swing Line Loan Lender, a new Swing Line Note to the successor
Swing Line Lender, in the principal amount of the Swing Line Sublimit then in
effect and with other appropriate insertions. From and after the effective date
of any such replacement or resignation, (x) any successor Swing Line Lender
shall have all the rights and obligations of a Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (y) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lenders, as the context shall require.

 

2.4. Issuance of Letters of Credit and Purchase of Participations Therein.

 

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit for
the account of Borrower in the aggregate amount up to but not exceeding the
Letter of Credit Sublimit; provided, (i) each Letter of Credit shall be
denominated in Dollars; (ii) the stated amount of each Letter of Credit shall
not be less than $50,000 or such lesser amount as is acceptable to Issuing Bank;
(iii) after giving effect to such issuance, in no event shall the Total
Utilization of Revolving Commitments exceed the Revolving Commitments then in
effect; (iv) after giving effect to such issuance, in no event shall the Letter
of Credit Usage exceed the Letter of Credit Sublimit then in effect; and (v) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (1) five days prior to the second anniversary of the Effective Date
(the “Letter of Credit Expiration Date”) and (2) the date which is one year from
the date of issuance of such Letter of Credit; provided, however, that Issuing
Bank may agree that a Letter of Credit will automatically be extended for one or
more successive periods not to exceed one year each (but in any event, not
beyond the Letter of Credit Expiration Date unless Borrower shall, not later
than five days preceding the Letter of Credit Expiration Date, Cash
collateralize in accordance with Section 2.4(i), on terms and conditions
reasonably satisfactory to Administrative Agent and Issuing Bank, an amount
equal to the Letter of Credit Usage with respect to any Letters of Credit having
an expiry date later than the Letter of Credit Expiration Date; provided,
further, that the obligations under this Section 2.4 in respect of such Letters
of Credit of (i) Borrower shall survive the Revolving Commitment Termination
Date and shall remain in effect until no such Letters of Credit remain
outstanding and (ii) each Lender shall be reinstated, to the extent any such
Cash collateral, the application thereof or reimbursement in respect thereof is
required to be returned to Borrower by Issuing Bank after the Revolving
Commitment Termination Date and while the related Letter of Credit remains
outstanding. Amounts held in such Cash collateral account shall be held and
applied by Administrative Agent in the manner and for the purposes set forth in
Section 2.4(d)), unless Issuing Bank elects not to extend for any such
additional period; provided, Issuing Bank shall not extend any such Letter of
Credit if it has received written notice that an Event of Default has occurred
and is continuing at the time Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a Defaulting Lender, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements reasonably satisfactory to it and Borrower to eliminate Issuing
Bank’s risk with respect to the Defaulting Lenders’ participation obligations in
respect of Letters of Credit of the Defaulting Lender, including by Cash
collateralizing such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Usage.

  

43

 

 

(b) Notice of Issuance. Subject to Section 3.2(b), whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice no later than 12:00 p.m. (New York City time) at least three
Business Days, or such shorter period as may be agreed to by Issuing Bank in any
particular instance, in advance of the requested date of issuance. Subject to
satisfaction or waiver of the conditions set forth in Section 3.2, Issuing Bank
shall issue the requested Letter of Credit on the requested date of issuance in
accordance with Issuing Bank’s standard operating procedures. Upon the issuance
of any Letter of Credit or amendment or modification to a Letter of Credit,
Issuing Bank shall promptly notify each Lender with a Revolving Commitment of
such issuance, and, if requested by a Lender, provide a copy of such Letter of
Credit or amendment or modification to a Letter of Credit and the amount of such
Lender’s respective participation in such Letter of Credit pursuant to Section
2.4(e).

 

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to examine
the documents delivered under such Letter of Credit with reasonable care so as
to ascertain whether they appear on their face to be in accordance with the
terms and conditions of such Letter of Credit. As between Borrower and Issuing
Bank, Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit issued by Issuing Bank by, the respective beneficiaries of
such Letters of Credit. In furtherance and not in limitation of the foregoing,
Issuing Bank shall not be responsible for: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of Issuing Bank, including
any Governmental Acts; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder. Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of Issuing Bank to Borrower.
Notwithstanding anything to the contrary contained in this Section 2.4(c),
Borrower shall retain any and all rights it may have against Issuing Bank for
any liability arising solely out of the gross negligence or willful misconduct
of Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

  

44

 

 

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 10:00 a.m. (New York City time) on the date such
drawing is honored that Borrower intends to reimburse Issuing Bank for the
amount of such honored drawing with funds other than the proceeds of Revolving
Loans, Borrower shall be deemed to have given a timely Funding Notice to
Administrative Agent requesting Lenders with Revolving Commitments to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 3.2, Lenders with
Revolving Commitments shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in the amount of such honored drawing, the proceeds of
which shall be applied directly by Administrative Agent to reimburse Issuing
Bank for the amount of such honored drawing; and provided further, if for any
reason proceeds of Revolving Loans are not received by Issuing Bank on the
Reimbursement Date in an amount equal to the amount of such honored drawing,
Borrower shall reimburse Issuing Bank, on written demand, in an amount in same
day funds equal to the excess of the amount of such honored drawing over the
aggregate amount of such Revolving Loans, if any, which are so received. Nothing
in this Section 2.4(d) shall be deemed to relieve any Lender with a Revolving
Commitment from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and Borrower shall retain any and all rights it may
have against any such Lender resulting from the failure of such Lender to make
such Revolving Loans under this Section 2.4(d).

 



45

 

 

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in Section
2.4(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Issuing Bank an amount equal to its respective participation, in
Dollars and in same day funds, at the office of Issuing Bank specified in such
notice, not later than 12:00 p.m. (New York City time) on the first Business Day
after the date notified by Issuing Bank. In the event that any Lender with a
Revolving Commitment fails to make available to Issuing Bank on such Business
Day the amount of such Lender’s participation in such Letter of Credit as
provided in this Section 2.4(e), Issuing Bank shall be entitled to recover such
amount on written demand from such Lender together with interest thereon for
three Business Days at the rate customarily used by Issuing Bank for the
correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.4(e) shall be deemed to prejudice the right of any Lender with a
Revolving Commitment to recover from Issuing Bank any amounts made available by
such Lender to Issuing Bank pursuant to this Section in the event that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.4(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under this
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Borrower in
reimbursement of such honored drawing when such payments are received. Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.

 

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.4(d) and the obligations
of Lenders under Section 2.4(e) shall be unconditional and irrevocable and shall
be paid strictly in accordance with the terms hereof under all circumstances
including any of the following circumstances: (i) any lack of validity or
enforceability of any Letter of Credit; (ii) the existence of any claim,
set-off, defense or other right which Borrower or any Lender may have at any
time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Parent or any of its
Subsidiaries; (vi) any breach hereof or any other Credit Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of Default or
a Default shall have occurred and be continuing; provided, in each case, that
payment by Issuing Bank under the applicable Letter of Credit shall not have
constituted gross negligence or willful misconduct of Issuing Bank under the
circumstances in question as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

 

46

 

 

(g) Indemnification. Without duplication of any obligation of Borrower under
Sections 2.20, 10.2 or 10.3, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of (1)
the gross negligence or willful misconduct of Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction or (2) the
wrongful dishonor by Issuing Bank of a proper written demand for payment made
under any Letter of Credit issued by it, or (ii) the failure of Issuing Bank to
honor a drawing under any such Letter of Credit as a result of any Governmental
Act; provided, that to the extent such claims, demands, liabilities, damages,
losses, costs, charges and expenses relate to Taxes, they shall be subject to
the provisions of Section 2.20.

 

(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the replaced Issuing Bank has no Letters of
Credit or reimbursement Obligations with respect thereto outstanding) and the
successor Issuing Bank. Administrative Agent shall notify Lenders of any such
replacement of such Issuing Bank. At the time any such replacement or
resignation shall become effective, Borrower shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank. From and after the effective date
of any such replacement or resignation, (i) any successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement or resignation of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto to the
extent that Letters of Credit issued by it remain outstanding and shall continue
to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

 

47

 

 

(i) Cash Collateral. For purposes of this Agreement, providing “Cash collateral”
or “Cash collateralization” for, or to “Cash collateralize” a Letter of Credit
means to pledge and deposit with or deliver to Administrative Agent, for the
benefit of Issuing Bank and Lenders funding a participation in Letters of Credit
pursuant to Section 2.4(e), as collateral for the Obligations under the Letters
of Credit, Cash or deposit account balances in the currency in which the Letters
of Credit are denominated and in an amount equal to the undrawn amount of such
Letter of Credit and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and Borrower. Borrower hereby grants to
Administrative Agent, for the benefit of Issuing Bank and each Lender funding a
participation in Letters of Credit pursuant to Section 2.4(e), a security
interest in all such Cash, deposit accounts and all balances therein and all
proceeds of the foregoing. All Cash collateral shall be maintained with
Administrative Agent for the benefit of Issuing Bank and each Lender in an
account subject to an account control agreement in form and substance reasonably
satisfactory to Administrative Agent.

 

2.5. Pro Rata Shares; Availability of Funds.

 

(a) Pro Rata Shares. Subject to Section 2.22, all Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

 

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.5(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Revolving Commitments hereunder or to prejudice any rights that
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

2.6. Use of Proceeds. The proceeds of the Revolving Loans, Swing Line Loans and
Letters of Credit made from and after the Effective Date may be applied by
Borrower for general corporate purposes of Borrower and its Subsidiaries,
including, but not limited to, working capital purposes, payment of capital
expenditures and acquisitions as permitted by this Agreement. No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.

 

48

 

 

2.7. Evidence of Debt; Register; Lenders’ Books and Records; Notes.

  

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

 

(b) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Revolving Commitments and Loans of each
Lender from time to time (the “Register”). The Register shall be available for
inspection by Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Borrower and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or Borrower’s Obligations in respect of any
Loan. Borrower hereby designates Administrative Agent to serve as Borrower’s
agent solely for purposes of maintaining the Register as provided in this
Section 2.7, and Borrower hereby agrees that, to the extent Administrative Agent
serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”

 

(c) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Effective
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Effective
Date (or, if such notice is delivered after the Effective Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Revolving Loan or Swing Line Loan, as the case may be.

 

2.8. Interest on Loans.

 

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

 

49

 

 

(i) in the case of Revolving Loans:

 

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

 

(2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; or

 

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

 

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be.

 

(c) In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing, including by electronic mail) to Borrower and each Lender.

 

(d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365-day or 366-day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided, if a Loan is repaid on the same day on which it
is made, one day’s interest shall be paid on that Loan.

 

50

 

 

(e) Except as otherwise set forth herein, interest on each Loan shall accrue on
a daily basis and shall be payable in arrears (i) on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity of the Loans, including final
maturity of the Loans; provided, however, with respect to any voluntary
prepayment of a Base Rate Loan, accrued interest shall instead be payable on the
applicable Interest Payment Date.

 

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans and
(ii) thereafter, a rate determined in accordance with Section 2.10.

 

(g) Interest payable pursuant to Section 2.8(f) shall be computed on the basis
of a 365/366-day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.8(f), Issuing Bank shall distribute to each Lender, out of the
interest received by Issuing Bank in respect of the period from the date such
drawing is honored to but excluding the date on which Issuing Bank is reimbursed
for the amount of such drawing (including any such reimbursement out of the
proceeds of any Revolving Loans), the amount that such Lender would have been
entitled to receive in respect of the letter of credit fee that would have been
payable in respect of such Letter of Credit for such period if no drawing had
been honored under such Letter of Credit. In the event Issuing Bank shall have
been reimbursed by Lenders for all or any portion of such honored drawing,
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.4(e) with respect to such honored drawing such Lender’s
Pro Rata Share of any interest received by Issuing Bank in respect of that
portion of such honored drawing so reimbursed by Lenders for the period from the
date on which Issuing Bank was so reimbursed by Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by Borrower.

 

2.9. Conversion/Continuation.

 

(a) Subject to Section 2.18 and so long as no Event of Default shall have
occurred and then be continuing, Borrower shall have the option:

 

51

 

 

(i) to convert at any time all or any part of any Revolving Loan equal to at
least $1,000,000 from one Type of Loan to another Type of Loan; provided, any
part of a Eurodollar Rate Loan may be converted to a Base Rate Loan equal to at
least $500,000 to the extent that the principal amount of the portion of the
Eurodollar Rate Loan not so converted is at least $1,000,000; provided, further,
a Eurodollar Rate Loan may only be converted on the expiration of the Interest
Period applicable to such Eurodollar Rate Loan unless Borrower shall pay all
amounts due under Section 2.18 in connection with any such conversion; or

 

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to at least
$1,000,000 as a Eurodollar Rate Loan.

 

(b) Subject to Section 3.2(b), Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 10:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

 

2.10. Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the overdue principal amount of Loans outstanding and, to the
extent permitted by applicable law, any overdue interest payments on the Loans
or any overdue fees or other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable on written demand
at a rate equal to the Default Rate. Payment or acceptance of the increased
rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender.

 

2.11. Fees.

 

(a) Borrower agrees to pay to Lenders having Revolving Exposure:

 

(i) commitment fees equal to (1) the average of the daily difference between (a)
the Revolving Commitments and (b) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, times (2) the Applicable Revolving
Commitment Fee Percentage; and

 

(ii) letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, times (2) the average aggregate daily
maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

52

 

 

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

 

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

 

(i) a fronting fee equal to the greater of (x) $1,500 and (y) 0.125% per annum,
times the average aggregate daily maximum amount available to be drawn under all
Letters of Credit (determined as of the close of business on any date of
determination); and

 

(ii) such documentary, processing and other charges and a courier delivery fee
of $15 for any issuance, amendment, renewal, negotiation, transfer or payment of
a Letter of Credit as are in accordance with Issuing Bank’s standard schedule
for such charges and as in effect at the time of such issuance, amendment,
renewal, negotiation, transfer or payment, as the case may be.

 

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360-day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and December
31 of each year during the Revolving Commitment Period commencing on the first
such date to occur after the Effective Date, and on the Revolving Commitment
Termination Date.

 

(d) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed.

 

2.12. Mandatory Prepayments.

  

(a) Scheduled Payments. The principal amounts of the Revolving Loans, together
with all other amounts owed hereunder with respect thereto, shall be paid in
full no later than the Revolving Commitment Termination Date.

 

(b) Mandatory Prepayments. Borrower shall, if applicable, on each Business Day,
prepay an aggregate principal amount of the Loans and the Letters of Credit
Usage in an amount sufficient to cause (i) the Total Utilization of Revolving
Commitments not to exceed the Borrowing Base Amount on such Business Day and
(ii) the Total Utilization of Revolving Commitments not to exceed the aggregate
Revolving Commitments of the Lenders. Prepayments pursuant to this subsection
(b) shall be applied in accordance with Section 8.2. Upon the drawing of any
Letter of Credit for which funds are on deposit in the Cash collateral account,
such funds shall be applied to reimburse the relevant Issuing Bank or Lenders,
as applicable. All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid.

 

53

 

 

2.13. Voluntary Prepayments/Commitment Reductions.

 

(a)      Voluntary Prepayments.

 

(i) Any time and from time to time:

 

(1) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $500,000 (or
the remaining outstanding balance of such Loans);

 

(2) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 (or the remaining outstanding balance of such Loans); and

 

(3) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $50,000 (or
the remaining outstanding balance of such Loans).

 

(ii) All such prepayments shall be made:

 

(1) upon not less than one Business Day’s prior written notice (including by
electronic mail) in the case of Base Rate Loans;

 

(2) upon not less than three Business Days’ prior written notice (including by
electronic mail) in the case of Eurodollar Rate Loans; and

 

(3) upon written notice (including by electronic mail) on the date of
prepayment, in the case of Swing Line Loans;

 

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 12:00 p.m. (New York City time) on the date required and, if given by
electronic mail, promptly confirmed by delivery of original written notice
thereof to Administrative Agent (and Administrative Agent will promptly transmit
such original written notice for Revolving Loans by facsimile, electronic mail
or telephone to each Lender) or Swing Line Lender, as the case may be. Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.

 

(b) Voluntary Commitment Reductions.

 

(i) Borrower may, upon not less than three Business Days’ prior written notice
(including by electronic mail) promptly confirmed by delivery of original
written notice thereof to Administrative Agent (which original written notice
Administrative Agent will promptly transmit by facsimile, electronic mail or
telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction (after giving effect to any concurrent
prepayments on such date); provided, any such partial reduction of the Revolving
Commitments shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

 

54

 

 

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving Commitment of each Lender proportionately to its Pro
Rata Share thereof.

 

2.14. Extension of the Revolving Commitments.

 

(a) Provided that no Event of Default shall have occurred and be continuing, or
would result therefrom, Borrower shall have the option, to be exercised by
giving written notice to Administrative Agent (the “Extension Notice”) at least
ninety (90) days prior to the Original Stated Termination Date, subject to the
terms and conditions set forth in this Agreement, to extend the Original Stated
Termination Date by twelve (12) months to the third anniversary of the Effective
Date.

 

(b) The obligations of Administrative Agent and the Lenders to extend the
Original Stated Termination Date as provided in the foregoing clause (a) shall
be subject to the satisfaction of each of the following conditions precedent as
determined by Administrative Agent in its good faith judgment:

 

(i) no Event of Default shall have occurred and be continuing on the date the
Extension Notice is given and on the Original Stated Termination Date;

 

(ii) the representations and warranties made by the Credit Parties in the Credit
Documents are true and correct on the Original Stated Termination Date except to
the extent that such representations and warranties specifically relate to a
prior date in which case they shall be true and correct as of such prior date,
subject however to such additional exceptions to such representations and
warranties based upon changes in circumstances subsequent to the Effective Date
as shall be disclosed in writing to the Administrative Agent so long as such
additional exceptions (x) shall not have resulted in any breach of any other
terms of the Loan Documents; and (y) shall not render the original
representations and warranties inaccurate in any material respect;

 

(iii) the Administrative Agent shall have received a certificate signed by an
Authorized Officer of Borrower certifying that the conditions set forth in
subsections (i) and (ii) above have been satisfied;

 

(iv) Borrower shall have, on or prior to the Original Stated Termination Date,
paid to Administrative Agent for the ratable benefit of the Lenders an extension
fee (the “Extension Fee”) equal to one-quarter of one percent (0.25%) of the
total Revolving Commitments then outstanding (which fee Borrower hereby agrees
shall be fully earned and nonrefundable under any circumstances when paid) in
connection with such extension;

 

55

 

 

(v) Borrower shall have delivered to Administrative Agent a Compliance
Certificate demonstrating that Parent and its Subsidiaries are in compliance
with the covenants set forth in Section 6.7 both before and immediately after
giving effect to such extension;

 

(vi) Each Credit Party shall have acknowledged and ratified that its obligations
under the Credit Documents to which it is party remain in full force and effect,
and continue to guaranty, evidence or secure (as applicable) the Obligations, as
extended pursuant to this Section 2.14;

 

(vii) Borrowers shall have paid all out-of-pocket third party costs and expenses
incurred by Administrative Agent (including reasonable attorneys’ fees and
expenses) as to which Administrative Agent has notified Borrowers;

 

(viii) The Credit Parties shall provide an updated Acceptable Appraisal with
respect to any Borrowing Base Asset that has a most recent Appraisal in excess
of one year old.

 

(c) Administrative Agent shall notify each of the Lenders in the event that
Borrower requests that the Original Stated Termination Date be extended as
provided in this Section 2.14 and upon any such extension.

 

2.15. Application of Prepayments/Reductions.

 

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

 

first, to repay outstanding Swing Line Loans to the full extent thereof;

 

second, to repay outstanding Revolving Loans to the full extent thereof; and

 

third, to Cash collateralize any outstanding Letters of Credit;

 

(b) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Any prepayment shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by
Borrower pursuant to Section 2.18(c).

 

2.16. General Provisions Regarding Payments.

 

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 2:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

 

56

 

 

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.

 

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

 

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e) Subject to the provisos set forth in the definition of Interest Period as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

 

(f) Borrower hereby authorizes Administrative Agent to charge Borrower’s
accounts, if any, with Administrative Agent in order to cause timely payment to
be made to Administrative Agent of all principal, interest, fees and expenses
due hereunder (subject to sufficient funds being available in such accounts for
that purpose).

 

(g) Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 2:00 p.m. (New York City
time) on the date due to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of (i)
the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt written notice (including
by electronic mail) to Borrower and each applicable Lender if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.10 from the date such amount was due
and payable until the date such amount is paid in full.

 

57

 

 





(h) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by Agents in respect of any of
the Obligations shall be applied in accordance with the application arrangements
described in Section 8.2.

 

2.17. Ratable Sharing. Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.

 

2.18. Making or Maintaining Eurodollar Rate Loans.

 

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by facsimile, electronic mail or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded or converted into a request for borrowing of Base Rate
Loans at Borrower’s option, in each case without payment of any amount under
Section 2.18(c).

 

58

 

 

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give written notice
(including by electronic mail) to Borrower and Administrative Agent of such
determination (which notice Administrative Agent shall promptly transmit to each
other Lender). If Administrative Agent receives a notice from (x) any Lender
pursuant to clause (i) of the preceding sentence or (y) a notice from Lenders
constituting Requisite Lenders pursuant to clause (ii) of the preceding
sentence, then (1) the obligation of the Lenders (or, in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by each Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written notice
(including by electronic mail) to Administrative Agent of such rescission on the
date on which the Affected Lender gives notice of its determination as described
above (which notice of rescission Administrative Agent shall promptly transmit
to each other Lender).

 

59

 

 

(c) Compensation for Breakage or Non-Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth the basis for requesting such amounts), for all reasonable
losses, expenses and liabilities (including any interest paid or payable by such
Lender to lenders of funds borrowed by it to make or carry its Eurodollar Rate
Loans and any loss, expense or liability sustained by such Lender in connection
with the liquidation or re-employment of such funds but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender) a borrowing of any Eurodollar Rate Loan does not
occur on a date specified therefor in a Funding Notice or a request by
electronic mail for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or request by electronic mail for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.

 

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

 

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

 

60

 

 

2.19. Increased Costs; Capital Adequacy.

 

(a) Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.20 (which shall be controlling with respect to the matters covered
thereby), in the event that the adoption or taking effect of any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a Governmental Authority, or compliance by such Lender
with any guideline, request or directive issued or made after the date hereof by
any central bank or other Governmental or quasi-Governmental Authority (whether
or not having the force of law) (a “Change in Law”): (i) subjects any Lender or
the Administrative Agent to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; (ii) imposes, modifies or holds
applicable any reserve (including any marginal, emergency, supplemental, special
or other reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of Adjusted Eurodollar Rate); or (iii) imposes any
other condition, cost or expense (other than Taxes) on or affecting such Lender
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Lender or the Administrative Agent, as applicable, of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) or the
Administrative Agent, as applicable, with respect thereto; then, in any such
case, Borrower shall, within ten (10) days after such Lender’s or Administrative
Agent’s demand, pay to such Lender or the Administrative Agent upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender or the Administrative
Agent for any such increased cost or reduction in amounts received or receivable
hereunder. A certificate delivered to the Borrower by a Lender (with a copy to
the Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender setting forth the amount or amounts necessary to compensate
such Lender or the Administrative Agent under this Section 2.19(a) shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Administrative Agent the amount shown as due on any such certificate within 10
days after receipt thereof. Notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include Issuing Bank for purposes of this Section 2.19(b)) shall have determined
that any Change in Law affecting such Lender or Issuing Bank (or its applicable
lending office) regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Commitments or Letters of Credit, or participations therein
or other obligations hereunder with respect to the Loans or the Letters of
Credit to a level below that which such Lender or such controlling corporation
could have achieved but for such Change in Law (taking into consideration the
policies of such Lender or such controlling corporation with regard to capital
adequacy), then from time to time, within ten (10) days after receipt by
Borrower from such Lender of the statement referred to in the next sentence,
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such controlling corporation on an after-tax basis for
such reduction. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.19(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 

61

 

 

2.20. Taxes. 

 

(a) Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender or Administrative Agent receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b) Payment of Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c) Indemnification by the Borrower. The Credit Parties shall indemnify each
Lender and the Administrative Agent, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender and the Administrative Agent or required to be withheld or
deducted from a payment to such Lender and the Administrative Agent and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(g) and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (d).

 

62

 

 

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(f) Evidence of Exemption From U.S. Withholding Tax. (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Credit Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

63

 

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of IRS Form W-8BEN; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

64

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

(i) For purposes of this Section 2.20 the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

 

2.21.  Obligation to Mitigate. Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.21) agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans or
Letters of Credit, as the case may be, becomes aware of the occurrence of an
event or the existence of a condition that would cause such Lender to become an
Affected Lender or that would entitle such Lender to receive payments under
Section 2.18, 2.19 or 2.20, it will use reasonable efforts to (a) make, issue,
fund or maintain its Credit Extensions, including any Affected Loans, through
another office of such Lender, or (b) take such other measures as such Lender
may deem reasonable, if as a result thereof the circumstances which would cause
such Lender to be an Affected Lender would cease to exist or the additional
amounts which would otherwise be required to be paid to such Lender pursuant to
Section 2.18, 2.19 or 2.20 would be materially reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Revolving Commitments, Loans or Letters of
Credit or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.21 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this Section
2.21 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest error.

 

65

 

 

2.22. Defaulting Lenders.

 

(a) Anything contained herein to the contrary notwithstanding, in the event that
any Lender becomes a Defaulting Lender, then during any Default Period with
respect to such Defaulting Lender, such Defaulting Lender shall be deemed not to
be a “Lender” for purposes of any amendment, waiver or consent with respect to
any provision of the Credit Documents that requires the approval of Requisite
Lenders. During any Default Period with respect to a Defaulting Lender, (i) any
amounts that would otherwise be payable to such Defaulting Lender with respect
to its Revolving Loans and Revolving Commitments under the Credit Documents
(including, without limitation, voluntary and mandatory prepayments and fees)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
Administrative Agent and applied in the following order of priority: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder;
third, to Cash collateralize the Issuing Banks’ Revolving Exposure with respect
to such Defaulting Lender in accordance with clause (f) below; fourth, as
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement in accordance
with clause (f) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or Swing Line Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Banks or
Swing Line Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Credit Extensions in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 3.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Lenders that are not Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Credit Extensions of
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans are held by the Lenders
pro rata in accordance with their Commitments without giving effect to clause
(e) below; and (ii) the Total Utilization of Revolving Commitments as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash collateral
pursuant to this Section 2.22 shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto. The rights and
remedies against a Defaulting Lender under this Section 2.22 are in addition to
other rights and remedies which Borrower may have against such Defaulting Lender
as a result of it becoming a Defaulting Lender and which Administrative Agent or
any Lender may have against such Defaulting Lender with respect thereto.
Administrative Agent shall not be required to ascertain or inquire as to the
existence of any Funds Defaulting Lender or Insolvency Defaulting Lender.

 

66

 

 

(b) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which such Lender is a Defaulting Lender (and Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender).

 

(c) Each Defaulting Lender shall be entitled to receive letter of credit fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has posted Cash collateral pursuant to clause (f) below.

 

(d) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (b) or (c) above, Borrower shall (x) pay to each Lender that
is not a Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swing Line Loans that has been reallocated to such Lender
pursuant to clause (e) below, (y) pay to each Issuing Bank and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or Swing Line
Lender’s Revolving Exposure to such Defaulting Lender, and (z) not be required
to pay the remaining amount of any such fee.

 

(e) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in respect of Letters of Credit and
Swingline Loans shall be reallocated among the Lenders that are not Defaulting
Lenders in accordance with their respective Pro Rata Shares (calculated without
regard to such Defaulting Lender’s Revolving Commitment) but only to the extent
that (x) the conditions set forth in Section 3.2 are satisfied at the time of
such reallocation (and, unless Borrower shall have otherwise notified the
Administrative Agent at such time, Borrower shall be deemed to have represented
and warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Exposure of any Lender that
is not a Defaulting Lender to exceed such Lender’s Revolving Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Lender that is not a
Defaulting Lender as a result of such Lender’s increased exposure following such
reallocation.

 

67

 

 

(f) Cash Collateral. In the event that any Lender becomes a Defaulting Lender,
then during any Default Period with respect to such Defaulting Lender, within
one Business Day following the written request of the Administrative Agent or
Issuing Bank (with a copy to the Administrative Agent) Borrower shall Cash
collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to clause (e) above and any
Cash collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

 

(i) Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (ii) below. If at any time the Administrative Agent determines that Cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided (other than
Permitted Liens), or that the total amount of such Cash collateral is less than
the Minimum Collateral Amount, Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash collateral provided by the Defaulting Lender).

 

(ii) Notwithstanding anything to the contrary contained in this Agreement, Cash
collateral provided under this Section 2.22 in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letters of Credit (including, as to Cash
collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(iii) Cash collateral (or the appropriate portion thereof) provided to reduce
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.22(f) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and Issuing Bank that there exists excess Cash Collateral; provided that,
subject to clauses (a) and (e) above, the Person providing Cash collateral and
Issuing Bank may agree that Cash collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

68

 

 

2.23. Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender, or the
Administrative Agent on behalf of such Lender (in either case, an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.18, 2.19 or 2.20, and (ii) such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.21; or (b) any
Lender shall become a Defaulting Lender; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and its Revolving Commitments, if any, in full to one or more
Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from an Increased-Cost Lender,
a Non-Consenting Lender or Insolvency Defaulting Lender, and the Funds
Defaulting Lender (if not also an Insolvency Defaulting Lender) shall pay the
fees, if any, payable thereunder in connection with any such assignment from
such Defaulting Lender; provided, (1) on the date of such assignment, the
Replacement Lender shall pay to Terminated Lender an amount equal to the sum of
(A) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the Terminated Lender, (B) an amount equal to all
unreimbursed drawings under Letters of Credit that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.11; and (2) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender; provided, a Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply. Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercise its option
hereunder to cause an assignment by such Lender as a Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Terminated Lender and any such documentation so executed by the
Administrative Agent shall be effective for purposes of documenting an
assignment pursuant to Section 10.6.

 

69

 

 



 



2.24.  Increase in Aggregate Commitments.  (a) Borrower may, at any time after a
Successful Syndication (but no more than once in any consecutive 12-month
period), by written notice to the Administrative Agent, request an increase in
the aggregate amount of the Revolving Commitments by not less than $5,000,000
(each such proposed increase, a “Commitment Increase”) to be effective as of a
Business Day that is no later than the Original Stated Termination Date. (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall the aggregate amount of the
Revolving Commitments at any time exceed $150,000,000, and (ii) on the date of
any request by the Borrower for a Commitment Increase and on the related
Increase Date, the applicable conditions set forth in Section 3.2 shall be
satisfied as if the proposed Commitment Increase constituted a Credit
Extension.  The Administrative Agent shall promptly notify the Lenders of each
request by Borrower for a Commitment Increase, which notice shall include (i)
the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Commitments (the “Commitment Date”). Each Lender that is willing to
participate in such requested Commitment Increase (each, an “Increasing Lender”)
shall, in its sole discretion, give written notice to the Administrative Agent
on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment (the “Proposed Increased Commitment”). If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Revolving Commitments by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated to each Lender willing to participate therein in an amount
equal to the Commitment Increase multiplied by the ratio of each Lender’s
Proposed Increased Commitment to the aggregate amount of Proposed Increased
Commitments.

 

(b) Promptly following each Commitment Date, the Administrative Agent shall
notify Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing, in their sole and absolute discretion, to
participate in any requested Commitment Increase on any such Commitment Date is
less than the requested Commitment Increase, then Borrower may extend offers to
one or more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that (i) each such Eligible
Assignee shall be subject to the approval of Administrative Agent, in its
reasonable discretion; and (ii) the Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

 

(c) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.24(b) (an “Acceding Lender”) shall become a Lender party to this Agreement as
of such Increase Date and the Revolving Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of Section
2.24(a)) as of such Increase Date; provided, however, that the Administrative
Agent shall have received at or before 12:00 p.m. (New York City time) on such
Increase Date the following, each dated such date:

 

(i) an accession agreement from each Acceding Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each, an “Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

 

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Revolving Commitment in a writing reasonably satisfactory to Borrower and
the Administrative Agent, together with an amended Appendix A hereto as may be
necessary for such Appendix A to be accurate and complete, certified as correct
and complete by an Authorized Officer of Borrower; and

 

70

 

 

(iii) such certificates or other information as may be required pursuant to
Section 3.2 as if the proposed Commitment Increase constituted a Credit
Extension.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.24(c), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and Borrower, at or before 1:00 p.m. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

 

(d) On the Increase Date, to the extent the Revolving Loans then outstanding and
owed to any Lender immediately prior to the effectiveness of the Commitment
Increase shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Commitment Increase) of all Revolving Loans
then outstanding and owed to all Lenders (each such Lender, including any
Acceding Lender, a “Purchasing Lender”), then such Purchasing Lender, without
executing an Assignment Agreement, shall be deemed to have purchased an
assignment of a pro rata portion of the Revolving Loans then outstanding and
owed to each Lender that is not a Purchasing Lender (a “Selling Lender”) in an
amount sufficient such that following the effectiveness of all such assignments
the Revolving Loans outstanding and owed to each Lender shall equal such
Lender’s Pro Rata Share (calculated immediately following the effectiveness of
the Commitment Increase on the Increase Date) of all Revolving Loans then
outstanding and owed to all Lenders. The Administrative Agent shall calculate
the net amount to be paid by each Purchasing Lender and received by each Selling
Lender in connection with the assignments effected hereunder on the Increase
Date. Each Purchasing Lender shall make the amount of its required payment
available to the Administrative Agent, in same day funds, at the office of the
Administrative Agent not later than 12:00 p.m. (New York time) on the Increase
Date. The Administrative Agent shall distribute on the Increase Date the
proceeds of such amount to each of the Selling Lenders entitled to receive such
payments at its applicable lending office. If in connection with the
transactions described in this Section 2.24 any Lender shall incur any losses,
costs or expenses of the type described in Section 10.2, then Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for such losses, costs or expenses
reasonably incurred.

 

SECTION 3. CONDITIONS PRECEDENT

 

3.1. Effective Date. Subject to the terms and conditions of the Side Letter, the
obligation of each Lender or Issuing Bank, as applicable, to make a Credit
Extension on or after the Effective Date is subject to the satisfaction, or
waiver in accordance with Section 10.5, of the following conditions on or before
the Effective Date:

 

71

 

 

(a) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes, as to which one original of each shall be sufficient)
in sufficient copies for each Lender, the Issuing Bank and the Swing Line
Lender:

 

(i) A Note duly executed by Borrower and payable to the order of each Lender or
Swing Line Lender that has requested the same.

 

(ii) Each of the following:

 

(1) acknowledgment copies of proper financing statements, duly filed on or
before the Effective Date under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect and protect the First Priority Liens and security interests created
under the Collateral Documents, covering the Collateral described therein;

 

(2) completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Credit Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions referred to in clause (1) above
and in such other jurisdictions specified by the Administrative Agent that name
any Credit Party as debtor, together with copies of such financing statements;

 

(3) copies, certified by an Authorized Officer, of each Material Contract listed
on Schedule 4.15;

 

(4) an assignment and subordination agreement with respect to the Approved
Management Agreements executed and delivered by each Approved Manager with
respect to each Borrowing Base Asset; and

 

(5) evidence that all other action that the Administrative Agent may deem
reasonably necessary or desirable in order to perfect and protect the First
Priority Liens and security interests created under the Collateral Documents has
been taken;

 

(iii) Mortgages (in each case with such changes as may be required to account
for local law matters and otherwise satisfactory in form and substance to the
Administrative Agent in its reasonable discretion) covering all Borrowing Base
Assets, duly executed by the appropriate Credit Party, together with:

 

(1) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered on or before the Effective Date and are in form
suitable for filing or recording in all filing or recording offices that the
Administrative Agent may deem necessary or desirable in order to create a valid
First Priority and subsisting Lien on the Collateral described therein in favor
of the Administrative Agent and that all required affidavits, tax forms and
filings pertaining to any applicable documentary stamp, intangible and mortgage
recordation taxes have been executed and delivered by all appropriate parties
and are in form suitable for filing with all applicable Governmental
Authorities;

 

72

 

 

(2) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements and in amount reasonably acceptable to the Administrative Agent
issued by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid First Priority and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Credit Documents and for mechanics’
and materialmen’s Liens) together with copies of all Liens on each of the
Borrowing Base Assets that are listed as exceptions on the title insurance
policy, including, without limitation, any reciprocal easement agreements,
easements and other items of record;

 

(3) a zoning report with respect to such Borrowing Base Asset issued by Planning
and Zoning Resources Corp. or another professional firm reasonably acceptable to
the Administrative Agent, together with all material licenses, permits and
approvals for each Borrowing Base Asset;

 

(4) American Land Title Association/American Congress on Surveying and Mapping
form surveys for which all necessary fees have been paid, dated no more than 30
days before the date of their delivery to the Administrative Agent, certified to
the Administrative Agent and the issuer of the Mortgage Policies in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the jurisdictions in which the property described in such surveys is
located and acceptable to the Administrative Agent, showing all buildings and
other improvements, the location of any easements, parking spaces, rights of
way, building set-back lines and other dimensional regulations and the absence
of encroachments, either by such improvements or on to such property, and other
defects, other than encroachments and other defects reasonably acceptable to the
Administrative Agent;

 

(5) property condition assessment, seismic (for those Borrowing Base Assets
located in seismic zones 3 or 4) and Phase 1 environmental reports as to the
Borrowing Base Assets, in form and substance and from professional firms
reasonably acceptable to the Administrative Agent;

 

73

 

 

(6) estoppel and consent agreements, in form and substance reasonably
satisfactory to the Administrative Agent, executed by each of the lessors of any
Borrowing Base Assets subject to a Qualifying Ground Lease, along with (A) a
memorandum of lease in recordable form with respect to such leasehold interest,
executed and acknowledged by the owner of the affected Borrowing Base Asset, as
lessor, or (B) evidence that the applicable lease with respect to such leasehold
interest or memorandum thereof has been recorded in all places necessary or
desirable, in the Administrative Agent’s reasonable judgment, to give
constructive notice to third-party purchasers of such leasehold interest or (C)
if such leasehold interest was acquired or subleased from the holder of a
recorded leasehold interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form
satisfactory to the Administrative Agent;

 

(7) an Acceptable Appraisal of each Borrowing Base Asset described in the
Mortgages, dated no less than 10 days prior to the Effective Date (or if
applicable, the date any Proposed Borrowing Base Asset is to be included in the
Borrowing Base);

 

(8) [INTENTIONALLY OMITTED];

 

(9) copies, certified by an Authorized Officer, of each Approved Management
Agreement, Qualifying Ground Lease, and all Modifications thereto, entered into
with respect to each of the Borrowing Base Assets;

 

(10) copies, certified by an Authorized Officer, of all Leases (including,
without limitation, all Leases with Affiliates) and Material Contracts relating
to each of the Borrowing Base Assets

 

(11) [INTENTIONALLY OMITTED];

 

(12) [INTENTIONALLY OMITTED];

 

(13) estoppel certificates and subordination, non-disturbance and attornment
agreements from Tenants at each of the Borrowing Base Assets; and

 

(14) such other consents, assignment of leases, security agreements, fixture
filings, and agreements and confirmations of lessors and third parties as the
Administrative Agent may reasonably deem necessary or desirable and evidence
that all other action that the Administrative Agent may reasonably deem
necessary or desirable in order to create valid First Priority and subsisting
Liens on the property described in the Mortgages has been taken.

 

74

 

 

(iv) This Agreement and the Cash Management Agreement and the Control Agreement,
each duly executed by the Credit Parties and the other parties thereto;

 

(v) Certified copies of the resolutions of the board of directors (or similar
governing body) of the Parent on its behalf and on behalf of each other Credit
Party for which it is the ultimate signatory approving the transactions
contemplated by the Credit Documents and each Credit Document to which it or
such Credit Party is or is to be a party, and of all documents evidencing other
necessary corporate action and governmental and other third party approvals and
consents, if any, with respect to the transactions under the Credit Documents
and each Credit Document to which it or such Credit Party is or is to be a
party;

 

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Credit
Party and of each general partner or managing member (if any) of each Credit
Party, dated no earlier than 30 days prior to the Effective Date (but dated
prior to the Effective Date), certifying, if and to the extent such
certification is generally available for entities of the type of such Credit
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Credit Party, general partner or managing member, as the case
may be, and each amendment thereto on file in such Secretary’s office, (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Credit Party, general partner or managing
member, as the case may be, on file in such Secretary’s office, (2) such Credit
Party, general partner or managing member, as the case may be, has paid all
franchise taxes to the date of such certificate and (C) such Credit Party,
general partner or managing member, as the case may be, is duly incorporated,
organized or formed and in good standing or presently subsisting under the laws
of the jurisdiction of its incorporation, organization or formation;

 

(vii) A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Credit Party or any general partner
or managing member of a Credit Party owns or leases property or in which the
conduct of its business requires it to qualify or be licensed as a foreign
entity except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated no earlier
than 30 days prior to the Effective Date (but dated prior to the Effective
Date), stating, with respect to each such Credit Party, general partner or
managing member, that such Credit Party, general partner or managing member, as
the case may be, is duly qualified and in good standing as a foreign
corporation, limited partnership or limited liability company in such
jurisdiction and has filed all annual reports required to be filed to the date
of such certificate;

 

75

 

 

(viii) A certificate of each Credit Party and of each general partner or
managing member (if any) of each Credit Party, signed on behalf of such Credit
Party, general partner or managing member, as applicable, by its Authorized
Officer (or those of its general partner or managing member, if applicable),
dated the Effective Date (the statements made in which certificate shall be true
on and as of the date of the Initial Extension of Credit), certifying as to
(A) the absence of any amendments to the constitutive documents of such Credit
Party, general partner or managing member, as applicable, since the date of the
certificate referred to in Section 3.01(a)(vi), (B) a true and correct copy of
the bylaws, operating agreement, partnership agreement or other governing
document of such Credit Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(v) were adopted and on the Effective Date, (C) the due
incorporation, organization or formation and good standing or valid existence of
such Credit Party, general partner or managing member, as applicable, as a
corporation, limited liability company or partnership organized under the laws
of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Credit
Party, general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Credit Documents as though made
on and as of the Effective Date and (E) the absence of any event occurring and
continuing, or resulting from such Credit Extension, that constitutes a Default;

 

(ix) A certificate of the secretary or an assistant secretary of each Credit
Party (or other Authorized Officer of each Credit Party or of the general
partner or managing member of any Credit Party) and of each general partner or
managing member (if any) of each Credit Party certifying the names and true
signatures of the officers of such Credit Party, or of the general partner or
managing member of such Credit Party, authorized to sign each Credit Document to
which it is or is to be a party and the other documents to be delivered
hereunder and thereunder;

 

(x) Such financial, business and other information regarding each Credit Party
and its Subsidiaries as the Administrative Agent shall have reasonably
requested, including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Pension Plans
and Multiemployer Plans, collective bargaining agreements and other arrangements
with employees, historical operating statements (if any), audited consolidated
annual financial statements for the year ending December 31, 2012 of Parent and
its Subsidiaries, interim financial statements dated the end of the most recent
Fiscal Quarter for which financial statements are available (or, in the event
the Administrative Agent’s due diligence review reveals material changes since
such financial statements, as of a later date within 45 days of the Effective
Date) and financial projections for Parent’s and its Subsidiaries’ consolidated
operations.

 

(xi) Evidence of insurance (which may consist of binders or certificates of
insurance) naming the Administrative Agent as loss payee and additional insured
with such responsible and reputable insurance companies or associations, and in
such amounts and covering such risks, as is satisfactory to the Administrative
Agent, including, without limitation, the insurance required under Section 5.5
and by the terms of Schedule 5.5 hereto which schedule shall be in form and
substance reasonably acceptable to the Administrative Agent and attached hereto
on the Closing Date;

 

76

 

 

(xii) An opinion of Morgan, Lewis & Bockius LLP, counsel for the Credit Parties,
with respect to any matters (and in the form) as Administrative Agent may
reasonably request;

 

(xiii) An opinion of local counsel from the states in which the Borrowing Base
Assets are located, in each case covering such matters (and in the form) as
Administrative Agent may reasonably request;

 

(xiv) A Funding Notice or Issuance Notice, as applicable, relating to such
Credit Extension;

 

(xv) A certificate signed by an Authorized Officer of Parent, dated the
Effective Date, stating that after giving effect to such Credit Extension Parent
and its Subsidiaries shall be in compliance with the covenants contained in
Section 6.7, together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants;

 

(xvi) (A) Evidence as to whether each Borrowing Base Asset is in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards (a “Flood Hazard Property”) pursuant to a standard flood
hazard determination form ordered and received by the Administrative Agent, and
(B) if such Borrowing Base Asset is a Flood Hazard Property, (x) evidence as to
whether the community in which such Borrowing Base Asset is located is
participating in the National Flood Insurance Program, (y) the applicable
Guarantor's written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Borrowing Base Asset is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(z) copies of the applicable Guarantor’s application for a flood insurance
policy plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to the Administrative Agent and naming the Administrative Agent as
sole loss payee;

 

(xvii) [INTENTIONALLY OMITTED]; and

 

(xviii) A Solvency Certificate signed by the chief financial officer (or other
Authorized Officer performing similar functions) of Parent;

 

(b) The organizational structure and capital structure of Parent and its
Subsidiaries shall be as set forth on Schedule 3.1(b) and the Administrative
Agent shall be satisfied with the corporate and legal structure and
capitalization of Parent and its Subsidiaries, including the terms and
conditions of the Organizational Documents of each of them.

 

(c) The Administrative Agent shall be satisfied that all existing Indebtedness
with respect to the Borrowing Base Assets shall be on terms and conditions
reasonably satisfactory to the Administrative Agent and no term of any such
existing Indebtedness shall prohibit or otherwise restrict the Loans and
Commitments hereunder, the transactions contemplated hereby and by the other
Credit Documents or the Liens granted to Administrative Agent under the
Collateral Documents.

 

77

 

 

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Credit Party or any of their respective Subsidiaries pending or
threatened before any court, Governmental Authority or arbitrator that (i) could
reasonably be expected to result in a Property Material Adverse Effect other
than the matters described on Schedule 3.1(d) hereto (the “Material Litigation”)
or (ii) could reasonably be expected to result in a material adverse change in
the status, or financial effect on any Credit Party or any of their respective
Subsidiaries, of the Material Litigation from that described on Schedule 3.1(d)
hereto.

 

(e) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Credit Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Administrative Agent) and shall remain in effect, and no law or
regulation shall be applicable in the reasonable judgment of the Administrative
Agent that restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Credit Documents.

 

(f) Each Guarantor Subsidiary shall have complied with the Guarantor Subsidiary
Requirements and provided evidence of such compliance satisfactory to the
Administrative Agent.

 

(g) The Lenders, the Administrative Agent and the Lead Arranger shall have
received all fees due as of the Effective Date under the Credit Documents and
the Fee Letter, and all expenses required to be paid under the Credit Documents
and the Fee Letter.

 

(h) At least ten (10) days prior to the Effective Date, Administrative Agent and
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”).

 

(i) No Material Adverse Effect shall have occurred since December 31, 2012, it
being understood and agreed that the occurrence of the Specified Event shall not
constitute a Material Adverse Effect for purposes of this Section 3.1(i).

 

3.2. Conditions to Each Credit Extension.  

 

(a) Conditions Precedent. The obligation of each Lender to make any Loan, or
Issuing Bank to issue any Letter of Credit, on any Credit Date, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the conditions set forth in Section 3.1 (to the extent not
previously satisfied pursuant to such Section, including with respect to any
Real Estate Asset added as a Borrowing Base Asset subsequent to the previous
Credit Extension) and the following further conditions precedent:

 

78

 

 

(i) Administrative Agent shall have received a Funding Notice or Issuance
Notice, as applicable, relating to such Credit Extension, and a Borrowing Base
Certificate, in each case dated the date of such Credit Extension and, in the
case of the Borrowing Base Certificate, demonstrating that the Borrowing Base
Amount as of such date (calculated on a pro forma basis after giving effect to
such Credit Extension) will be greater than or equal to the Total Utilization of
Revolving Commitments,

 

(ii) Administrative Agent shall have received all Collateral Deliverables and
all items described in the definition of BBA Proposal Package herein (to the
extent not previously delivered with respect to each Borrowing Base Asset
pursuant to Section 5.9 or this Section 3.2),

 

(iii) In the case of an addition of any Person as an Additional Guarantor,
Administrative Agent shall have received all Guarantor Deliverables (to the
extent not previously delivered pursuant to Section 5.8 or this Section 3.2),

 

(iv) Administrative Agent shall have received a certificate signed by an
Authorized Officer of Borrower, dated the date of such Credit Extension, stating
that:

 

(1) the representations and warranties contained in each Credit Document are
true and correct on and as of such date, before and after giving effect to (A)
such Credit Extension, and (B) the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to a prior date in which case such
representations and warranties shall have been true and correct as of such prior
date, subject however to such additional exceptions to such representations and
warranties based upon changes in circumstances subsequent to the Closing Date as
shall be disclosed in writing to Administrative Agent so long as such additional
exceptions (x) shall not have resulted in any breach of any other terms of the
Loan Documents; and (y) shall not render the original representation and
warranty inaccurate in any material respect;

 

(2) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Credit Extension or (B) the application of the proceeds
therefrom;

 

(3) for each Credit Extension, before and after giving effect to such Credit
Extension, Parent and its Subsidiaries shall be in compliance with the covenants
contained in Section 6.7, together with supporting information in form
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants; and

 

(v) Administrative Agent shall have received such other approvals, opinions or
documents as Administrative Agent may reasonably request.

 

In the event that there shall exist a Defaulting Lender, the obligations of (a)
the Issuing Bank to issue a Letter of Credit shall also be subject to the
provisions of Section 2.4(a) and (b) the Swing Line Lender to make a Swing Line
Loan shall also be subject to the provisions of Section 2.3(b)(iv).

 

79

 

 

(b) Notices. Any Notice shall be executed by an Authorized Officer of Parent in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Parent or Borrower may give Administrative Agent notice by electronic mail by
the required time of any proposed borrowing, conversion or continuation of any
Loan or issuance of a Letter of Credit, as the case may be; provided each such
notice shall be promptly confirmed in writing by delivery of the applicable
Notice to Administrative Agent on or before the close of business on the date
that the notice by electronic mail is given. In the event of a discrepancy
between the notice by electronic mail and the written Notice, the written Notice
shall govern. In the case of any Notice that is irrevocable once given, if
Parent or Borrower provides notice by electronic mail in lieu thereof, such
notice by electronic mail shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Parent or
Borrower in acting upon any notice by electronic mail referred to above that
Administrative Agent believes in good faith to have been given by an Authorized
Officer of Borrower or for otherwise acting in good faith, including, without
limitation, as a result of a discrepancy between a notice by electronic mail and
a subsequent written Notice.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

Subject to the terms and conditions of the Side Letter, in order to induce
Agents, Lenders and Issuing Bank to enter into this Agreement and to make each
Credit Extension to be made thereby, each Credit Party represents and warrants
to each Agent, Lender and Issuing Bank, on the Effective Date and on each Credit
Date, that the following statements are true and correct:

 

4.1. Organization; Requisite Power and Authority; Qualification.  Each of Parent
and its Material Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, except to the extent such schedules are modified by the
consummation of any transaction permitted under Section 6.8(a), (i) or (m), (b)
has all requisite power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Property Material Adverse Effect.

 

4.2. Equity Interests and Ownership. The Equity Interests of each of Parent and
its Material Subsidiaries has been duly authorized and validly issued and is
fully paid and non assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which any Credit Party (other than Parent) is a party
requiring, and there is no membership interest or other Equity Interests of such
Credit Party outstanding which upon conversion or exchange would require, the
issuance by such Credit Party of any additional membership interests or other
Equity Interests of such Credit Party or other Equity Interests convertible
into, exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Equity Interests of such Credit Party. Schedule 4.2
correctly sets forth the ownership interest of Parent and each of its
Subsidiaries in their respective Subsidiaries and Joint Ventures as of the
Effective Date.

 

80

 

 

4.3. Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

 

4.4. No Conflict. The execution, delivery and performance by Credit Parties of
the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not and will not (a)
violate (i) any provision of any law or any governmental rule or regulation
applicable to any Credit Party, (ii) any of the Organizational Documents of any
Credit Party, or (iii) any order, judgment or decree of any court or other
agency of government binding on any Credit Party; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Credit Party; (c) result in or require the
creation or imposition of any Lien upon any of the properties or assets of any
Credit Party (other than any Liens created under any of the Credit Documents in
favor of Administrative Agent); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any Material
Contract of any Credit Party, except for such approvals or consents which will
be obtained on or before the Effective Date and disclosed in writing to Lenders.

 

4.5. Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Administrative Agent for filing and/or recordation, as of the Effective Date or
thereafter in accordance with the terms of the Credit Documents.

 

4.6. Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.7. Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments. As of the Effective Date, neither Parent nor any of its
Subsidiaries has any contingent liability or liability for Taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations or financial condition of
Parent and any of its Subsidiaries taken as a whole.

 

81

 

 

4.8. Projections. On and as of the Effective Date, the projections of Parent and
its Subsidiaries for the period of Fiscal Year 2013 through and including Fiscal
Year 2015 (the “Projections”) were prepared in good faith and are based on
reasonable assumptions made by the management of Parent at the time prepared;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided further, as of
the Effective Date, management of Parent believed that the Projections were
reasonable and attainable.

 

4.9. No Material Adverse Effect. Since December 31, 2012, no event, circumstance
or change has occurred that has caused or evidences, or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect, it being understood and agreed that the occurrence of the
Specified Event shall not constitute a Material Adverse Effect for purposes of
this Section 4.9.

 

4.10. Adverse Proceedings, Etc.  There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Property
Material Adverse Effect. Neither Parent nor any of its Subsidiaries is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Property Material Adverse Effect.

 

4.11. Payment of Taxes.  Except as otherwise permitted under Section 5.3, all
federal and material state Tax returns and reports of Parent and its
Subsidiaries required to be filed by any of them have been timely filed, all
such Tax returns are true and accurate in all material respects, and all Taxes
shown on such Tax returns to be due and payable and all assessments, fees and
other governmental charges upon Parent and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. There is no proposed Tax
assessment against Parent or any of its Subsidiaries which is not being actively
contested by Parent or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

 

4.12. Properties.

 

(a) Real Property.

 

(i) Set forth on Schedule 4.12 hereto is a complete and accurate list of all
Real Estate Assets owned in fee by any Credit Party or any of its Subsidiaries,
showing as of the date hereof, and as of each other date such Schedule 4.12 is
required to be supplemented hereunder, the street address, state, record owner
and purchase price thereof. Each such Credit Party or Subsidiary has good,
marketable and insurable fee simple title to such Real Estate Assets, free and
clear of all Liens, other than Permitted Liens.

 

82

 

 

(ii) Set forth on Schedule 4.12 hereto is a complete and accurate list of all
leases of Real Estate Assets under which any Credit Party or any of its
Subsidiaries is the lessee, showing as of the date hereof, and as of each other
date such Schedule 4.12 is required to be supplemented hereunder, the street
address, state, lessor, lessee, expiration date and annual rental cost thereof.
Each such lease is the legal, valid and binding obligation of the lessor
thereof, enforceable in accordance with its terms.

 

(iii) Each Borrowing Base Asset is operated and managed by an Approved Manager
pursuant to an Approved Management Agreement.

 

(iv) Each Borrowing Base Asset satisfies all Borrowing Base Conditions.

 

(b) Intellectual Property. (i) Each of Parent and its Subsidiaries owns, or is
licensed to use, all intellectual property necessary for the conduct of its
business as currently conducted, (ii) no claim has been asserted and is pending
by any Person challenging or questioning the use of any material intellectual
property or the validity or effectiveness of any material intellectual property,
nor does any of Parent or any of its Subsidiaries know of any valid basis for
any such claim and (iii) the use of intellectual property by each of Parent and
its Subsidiaries does not materially infringe on the rights of any Person;
provided that, in the event such use of intellectual property is made through a
license arrangement with a third party licensor that is itself materially
infringing on the intellectual property rights of another Person, the foregoing
representation shall not be deemed to be breached by the Credit Parties unless
they have knowledge of such licensor’s material breach.

 

4.13. Environmental Matters.

 

(a) Except as otherwise set forth on Schedule 4.13 hereto, the operations and
properties of each Credit Party and each of its Subsidiaries comply in all
material respects with all applicable Environmental Laws and Environmental
Permits, all past material non-compliance with such Environmental Laws and
Environmental Permits has been resolved without ongoing material obligations or
costs, and, to the knowledge of each Credit Party and its Subsidiaries, no
circumstances exist that could be reasonably likely to (A) form the basis of an
Environmental Claim against any Credit Party or any of its Subsidiaries or any
of their properties that could have a Property Material Adverse Effect or (B)
cause any such property to be subject to any restrictions on ownership,
occupancy, use or transferability under any Environmental Law or Environmental
Permit.

 

83

 

 

(b) Except as otherwise set forth on Schedule 4.13 hereto, none of the
properties currently owned or operated by any Credit Party or any of its
Subsidiaries is listed or, to the knowledge of each Credit Party and its
Subsidiaries, is proposed for listing, and, to the knowledge of each Credit
Party and its Subsidiaries, none of the properties formerly owned or operated by
any Credit Party or any of its Subsidiaries is listed on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
listed property; there are no underground or above ground storage tanks or any
surface impoundments, septic tanks, pits, sumps or lagoons in which Hazardous
Materials are being or have been treated, stored or disposed on any property
currently owned or operated by any Credit Party or any of its Subsidiaries;
there is no asbestos or asbestos-containing material on any property currently
owned or operated by any Credit Party or any of its Subsidiaries except for any
non-friable asbestos-containing material that is being managed pursuant to, and
in compliance with, an operations and maintenance plan and that does not
currently require removal, remediation, abatement or encapsulation under
Environmental Law; and Hazardous Materials have not been released, discharged or
disposed of in any material amount or in material violation of any Environmental
Law or Environmental Permit on any property currently owned or operated by any
Credit Party or any of its Subsidiaries or, to the knowledge of each Credit
Party and its Subsidiaries, during the period of their ownership or operation
thereof, on any property formerly owned or operated by any Credit Party or any
of its Subsidiaries.

 

(c) Except as otherwise set forth on Schedule 4.13 hereto, no Credit Party nor
any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law or Environmental Permit; all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Credit Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Property Material Adverse Effect; and, with respect to any property
formerly owned or operated by any Credit Party or any of its Subsidiaries, all
Hazardous Materials generated, used, treated, handled, stored or transported by
or, to the knowledge of each Credit Party and its Subsidiaries, on behalf of any
Credit Party or any of its Subsidiaries have been disposed of in a manner that
could not reasonably be expected to result in a Property Material Adverse
Effect.

 

4.14. No Defaults. Neither Parent nor any of its Subsidiaries is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any of its Material Contracts, and no condition
exists which, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Property Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.

 

4.15. Material Contracts. Schedule 4.15 contains a true, correct and complete
list of all the Material Contracts in effect on the Effective Date.

 

4.16. Governmental Regulation. Neither Parent nor any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither Parent nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

 

84

 

 

4.17. Margin Stock. Neither Parent nor any of its Subsidiaries owns any Margin
Stock.

 

4.18. Employee Matters. Neither Parent nor any of its Subsidiaries is engaged in
any unfair labor practice. There is (a) no unfair labor practice complaint
pending against Parent or any of its Subsidiaries, or to the best knowledge of
Parent and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Parent or
any of its Subsidiaries or to the best knowledge of Parent and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Parent or any of its Subsidiaries, and (c) to the best
knowledge of Parent and Borrower, no union representation question existing with
respect to the employees of Parent or any of its Subsidiaries and, to the best
knowledge of Parent and Borrower, no union organization activity that is taking
place.

 

4.19. Employee Benefit Plans. (a) Neither Parent nor any of its Subsidiaries or
any of their respective ERISA Affiliates maintains, contributes to or has any
obligation with respect to or has ever maintained, contributed to or had any
obligation with respect to (i) any Employee Benefit Plan or (ii) any liability
to the PBGC, the Internal Revenue Service or any trust established under Title
IV of ERISA, or expect to incur any such liability; and (b) no ERISA Event has
occurred or is reasonably expected to occur.

 

4.20. Solvency. (i) Parent and its Subsidiaries, taken as a whole, and (ii) the
Credit Parties, taken as a whole, in each case, are and, upon the incurrence of
any Obligation by any Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

 

4.21. Collateral Documents.

 

(a) Mortgages. Each Mortgage is effective to create, in favor of Administrative
Agent legal, valid and enforceable First Priority Liens on, and security
interests in, all of Credit Parties’ right, title and interest in and to the
Collateral thereunder and the proceeds thereof, subject only to Permitted Liens,
and when the Mortgages are filed in the appropriate offices specified in the
local counsel opinions delivered with respect thereto, the Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of Credit Parties in the Collateral described therein and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Permitted Liens.

 

(b) Valid Liens. Each Collateral Document delivered pursuant to Sections 3.1 and
5.8 is effective to create in favor of Administrative Agent legal, valid and
enforceable Liens on, and security interests in, all of Credit Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession or control
by Administrative Agent of such Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to Administrative Agent to the extent required by any
Collateral Document), such Collateral Document will constitute fully perfected
Liens on, and security interests in, all right, title and interest of Credit
Parties in such Collateral, in each case subject to no Liens other than
Permitted Liens.

 

85

 

 

4.22. Compliance with Statutes, Etc. Each of Parent and its Subsidiaries is in
compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Parent or any of its Subsidiaries), except such
non-compliance that could not reasonably be expected to have, individually or in
the aggregate, a Property Material Adverse Effect.

 

4.23. Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or Lender by or on behalf of Parent or any of
its Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Parent or Borrower, in the case of any document not furnished by
either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made. Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by Parent
or Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results and such differences may be material. There
are no facts known (or which should upon the reasonable exercise of diligence be
known) to Parent or Borrower (other than matters of a general economic nature)
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect and that have not been disclosed herein or in such
other documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

 

4.24.  PATRIOT Act. To the extent applicable, each Credit Party and each other
Subsidiary is in compliance, in all material respects, with (a) the Trading with
the Enemy Act, as amended, and each of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
and (b) the PATRIOT Act. No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

4.25.  Sanctioned Persons. None of Parent or any of its Subsidiaries nor, to the
knowledge of Parent or Borrower, any director, officer, agent, employee or
Affiliate of Parent or any of its Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and Borrower will not directly or indirectly use
the proceeds of the Loans or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

86

 

 

4.26.  Use of Proceeds. The proceeds of the Loans shall be used for purposes
permitted by Section 2.6.

 

4.27.  REIT Status. Parent (a) for all prior tax years following its election to
be a REIT has qualified as a REIT under Section 856 of the Internal Revenue
Code, (b) has not revoked its election to be a REIT, (c) has not engaged in any
“prohibited transaction” as defined for purposes of Section 857(b)(6) of the
Internal Revenue Code, and (d) for all prior tax years subsequent to its
election to be a REIT has been entitled to a dividends paid deduction which
meets the requirements of Section 857 of the Internal Revenue Code.

 

4.28.  Insurance. The insurance coverages required by Section 5.5 have been
obtained and are in effect as of the Effective Date.

 

SECTION 5. AFFIRMATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration or Cash collateralization in accordance with Section 2.4(i) of all
Letters of Credit, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1. Financial Statements and Other Reports. Parent will deliver to
Administrative Agent (for further distribution to Lenders), which delivery may
be made in accordance with Section 10.1(b):

 

(a) Quarterly Financial Statements. As soon as available, and in any event
within sixty (60) days after the end of each of the first three Fiscal Quarters
of each Fiscal Year, commencing with the first Fiscal Quarter ending after the
Effective Date occurs, the consolidated balance sheets of Parent and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income, stockholders’ equity and cash flows of Parent and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year and the corresponding figures from the
Budget for the current Fiscal Year, all in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto;

 

87

 

 

(b) Annual Financial Statements. As soon as available, and in any event within
one hundred twenty (120) days after the end of each Fiscal Year, commencing with
the first Fiscal Year end following the Effective Date, (i) the consolidated
balance sheets of Parent and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows of Parent and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form the corresponding figures for the previous Fiscal Year
and the corresponding figures from the Budget for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Ernst &
Young, any other “Big Four” accounting firm selected by Parent, or any other
independent certified public accountants of recognized national standing
selected by Parent and reasonably satisfactory to Administrative Agent (which
report and/or the accompanying financial statements shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Parent and its Subsidiaries as at the dates indicated and
the results of their operations and their cash flows for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years (except
as otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards) together
with a written statement by such independent certified public accountants
stating (1) that their audit examination has included a review of the terms of
Section 6.7 of this Agreement and the related definitions, (2) whether, in
connection therewith, any condition or event that constitutes a Default or an
Event of Default under Section 6.7 has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to their attention that
causes them to believe that the information contained in any Compliance
Certificate is not correct or that the matters set forth in such Compliance
Certificate are not stated in accordance with the terms hereof;

 

(c) Compliance Certificate. Together with each delivery of financial statements
of Parent and its Subsidiaries pursuant to Sections 5.1(a) and 5.1(b), a duly
executed and completed Compliance Certificate (including notices of any material
damage, destruction or condemnation of any Collateral);

 

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Parent and its Subsidiaries delivered pursuant to
Section 5.1(a) or 5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such Sections had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

 

(e) Notice of Default. Promptly upon any Authorized Officer of Parent or
Borrower obtaining knowledge of (i) any condition or event that constitutes a
Default or an Event of Default or that notice has been given to Parent or
Borrower with respect thereto; (ii) the occurrence of any environmental event
that has had or could reasonably be expected to have a Property Material Adverse
Effect; or (iii) the occurrence of any event or change that has had, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Borrower has taken, is taking and
proposes to take with respect thereto;

 

88

 

 

(f) Notice of Litigation. Promptly upon any Authorized Officer of Parent or
Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii), could be
reasonably expected to have a Property Material Adverse Effect, or seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated hereby, written
notice thereof together with such other information as may be reasonably
available to Parent or Borrower to enable Lenders and their counsel to evaluate
such matters;

 

(g) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Parent, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Parent, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Parent, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

 

(h) Budget. As soon as practicable and in any event no later than ninety (90)
days after the beginning of each Fiscal Year, a budget for Parent and its
Subsidiaries on a consolidated basis in form reasonably satisfactory to
Administrative Agent, but to include balance sheets, statements of income and
sources and uses of cash, for (i) each month of such Fiscal Year prepared in
detail and (ii) each Fiscal Year thereafter, through and including the Fiscal
Year in which the Revolving Commitment Termination Date occurs (a “Budget”),
prepared in good faith and based on reasonable assumptions made by the
management of Parent at the time prepared, accompanied by the statement of a
financial officer of Parent to the effect that the budget has been prepared in
good faith based on reasonable assumptions at the time prepared and, promptly
when available, any significant revisions of such budget;

 

(i) Information Regarding Collateral. Borrower will furnish to Administrative
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate structure, (iii) in any
Credit Party’s jurisdiction of organization or (iv) in any Credit Party’s
Federal Taxpayer Identification Number or state organizational identification
number. Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for Administrative Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral as contemplated in the
Collateral Documents;

 

89

 

 

(j) Other Information. (A) Promptly upon their becoming available, copies of
(i) all financial statements, reports, notices and proxy statements sent or made
available generally by Parent to its security holders acting in such capacity or
by any Subsidiary of Parent to its security holders other than Parent or another
Subsidiary of Parent, (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by Parent or any of its Subsidiaries
with any securities exchange or with the Securities and Exchange Commission or
any governmental or private regulatory authority, (iii) all press releases and
other statements made available generally by Parent or any of its Subsidiaries
to the public concerning material developments in the business of Parent or any
of its Subsidiaries, and (B) such other information and data with respect to
Parent or any of its Subsidiaries as from time to time may be reasonably
requested by Administrative Agent or any Lender (acting through Administrative
Agent); provided, that any statements, reports, notices, press releases or other
information referred to in this Section 5.1(j) that are either (x) filed with
any securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Parent’s web site shall be deemed delivered to
the Administrative Agent hereunder;

 

(k) Certification of Public Information. Parent, Borrower the Administrative
Agent and each Lender acknowledge that Parent is a public company and certain of
the Lenders may be Public Lenders and all documents or notices required to be
delivered pursuant to this Section 5.1 or otherwise distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), shall be deemed to contain Non-Public
Information and shall not be posted on that portion of the Platform designated
for such Public Lenders unless and only to the extent such documents and notices
(x) have been filed with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority and are
publicly available or (y) are available to the public on the Parent’s web site
or (z) have been clearly designated in writing by or on behalf of Parent or
Borrower as suitable to make available to Public Lenders. If Parent or any other
Credit Party has not, as applicable, indicated whether a document or notice
delivered pursuant to this Section 5.1 contains only publicly available
information, Administrative Agent shall post such document or notice solely on
that portion of the Platform designated for Lenders who wish to receive material
non-public information with respect to Parent, its Subsidiaries and their
securities;

 

(l) Borrowing Base Certificate. Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a Borrowing Base Certificate, as at the end of the most recently ended
Fiscal Quarter covered by such financial statements, certified by the chief
financial officer (or other Authorized Officer performing similar functions) of
Parent;

 

(m) Borrowing Base Financials. Together with each delivery of financial
statements of Parent and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), financial information in respect of all Borrowing Base Assets for the
period covered in such financial statements, in form and detail reasonably
satisfactory to the Administrative Agent;

 

(n) [INTENTIONALLY OMITTED].

 

(o) Real Property. Together with each delivery of financial statements of Parent
and its Subsidiaries pursuant to Section 5.1(b), a report supplementing
Schedule 4.12 hereto, including an identification of all owned and leased real
property acquired or disposed of by any Credit Party or any of its Subsidiaries
during such Fiscal Quarter and a description of such other changes in the
information included in Section 4.12 as may be necessary for such Schedule to be
accurate and complete; provided, that any supplemental reports or other
information required pursuant to this Section 5.1(o) or clause (v) of the
definition of Collateral Deliverables that are either (x) filed with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority and publicly available or (y)
available to the public on the Parent’s web site shall be deemed delivered to
the Administrative Agent hereunder;

 

90

 

 

(p) Borrowing Base Asset Value. Promptly after discovery of any setoff, claim,
withholding or defense asserted or effected against any Credit Party, or to
which any Borrowing Base Asset is subject, which could reasonably be expected to
(i) have a Property Material Adverse Effect, or (ii) result in the imposition or
assertion of a Lien against any Borrowing Base Asset which is not a Permitted
Lien, notice to the Administrative Agent thereof;

 

(q) Compliance with Borrowing Base Asset Conditions. Promptly after obtaining
actual knowledge of any condition or event which causes any Borrowing Base Asset
to fail to satisfy any of the Borrowing Base Conditions (other than those
Borrowing Base Conditions, if any, that have theretofore been waived by the
Administrative Agent and the Requisite Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof;

 

(r) Appraisals. (i) At the expense of Borrower, (x) at any time that Borrower
desires to update the Appraisal for any Borrowing Base Assets (but no more
frequently than once per Fiscal Year), new Acceptable Appraisals of such
Borrowing Base Asset, and (y) promptly upon the written request of the
Administrative Agent or the Requisite Lenders at any time that an Event of
Default exists, Acceptable Appraisals of the Borrowing Base Assets that are the
subject of such request, and (ii) at the expense of the Lenders, promptly upon
the written request of the Administrative Agent or the Requisite Lenders,
Acceptable Appraisals of the Borrowing Base Assets that are the subject of such
request; and

 

(s) Material Contract. As soon as available, a copy of any Material Contract
entered into with respect to any Borrowing Base Asset after the date hereof.

 

5.2. Existence. Except as otherwise permitted under Section 6.8, each Credit
Party shall, and shall cause each of its Material Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party (other than Borrower with respect to existence) or any of its Material
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses or permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to
Lenders.

 

5.3. Payment of Taxes, Claims, and Obligations. Each Credit Party shall, and
shall cause each of its Subsidiaries to, pay all Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserves or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim. No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Parent or any of its Subsidiaries).

 

91

 

 

5.4. Maintenance and Operation of Properties. Except as otherwise permitted
under Section 6.8, each Credit Party shall, and shall cause each of its Material
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of each of the Credit Parties and their
respective Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof.

 

5.5. Insurance.

 

(a) Maintenance of Insurance. Each Credit Party shall, and shall cause each of
its Subsidiaries to, maintain or cause to be maintained, with financially sound
and reputable insurers, such public liability insurance, third party property
damage insurance, business interruption insurance and casualty insurance
(including, with respect to the Borrowing Base Assets, the insurance
requirements set forth in Schedule 5.5 hereto which schedule shall be in form
and substance reasonably acceptable to the Administrative Agent and attached
hereto on the Closing Date) with respect to liabilities, losses or damage in
respect of the assets, property and business of Parent and its Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Parent shall maintain
or cause to be maintained (a) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System, and (b) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (i) name Administrative Agent as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to Administrative Agent, that names Administrative Agent as
the loss payee thereunder and provide for at least thirty days’ prior written
notice to Administrative Agent of any modification or cancellation of such
policy.

 

92

 

 

(b) Insurance Proceeds and Condemnation Awards. (i) In the event of any loss or
damage to any portion of any Borrowing Base Asset due to fire or other casualty,
or any taking of any portion of any Borrowing Base Asset by condemnation or
under power of eminent domain and provided that Borrower does not designate the
Borrowing Base Asset suffering such loss as a non-Borrowing Base Asset in
accordance with Section 6.8(h), the Administrative Agent shall have the right,
but not the obligation, after the occurrence and during the continuation of an
Event of Default, to settle insurance claims and condemnation claims or awards,
unless the loss or damage is less than 10% of the Borrowing Base Value of such
Borrowing Base Asset. If (A) the loss or damage is less than 10% of the
Borrowing Base Value of such Borrowing Base Asset or (B) if the Administrative
Agent elects not to settle such claim or award, then the applicable Credit Party
shall have the right to settle such claim or award without the consent of the
Administrative Agent; provided that (1) such Credit Party shall use the proceeds
of any claim or award to rebuild or restore the applicable Borrowing Base Asset
substantially to its condition prior to the casualty or condemnation to the
extent permitted by applicable law and (2) such Credit Party shall provide the
Administrative Agent with notice of the casualty or condemnation. In all other
cases, the applicable Credit Party shall not settle such claim or award without
the prior or concurrent written consent of the Administrative Agent. So long as
such Borrowing Base Asset remains a Borrowing Base Asset, failure to use the
insurance proceeds received directly from the insurance company to rebuild and
restore the Borrowing Base Asset shall constitute an Event of Default except to
the extent such proceeds are otherwise applied by the Administrative Agent. The
Administrative Agent shall have the right to settle any claim or award that the
Credit Parties have not settled on or before one year after the date of such
loss or prior to the date of such taking. The Administrative Agent shall have
the right (but not the obligation) to collect, retain and apply to the
Obligations all insurance and condemnation proceeds (after deduction of all
expense of collection and settlement, including reasonable attorney and
adjusters’ fees and expenses) in the event that an Event of Default exists under
this Agreement or the other Credit Documents or the Borrowing Base Asset no
longer meets the Borrowing Base Conditions. Otherwise, all proceeds shall be
delivered to Borrower. Any proceeds remaining after application to the
Obligations shall be paid by the Administrative Agent to Borrower or the party
then legally entitled thereto.

 

(ii) Provided that Borrower has not designated the affected asset as a
non-Borrowing Base Asset in accordance with Section 6.8(h), if the
Administrative Agent does not elect to or is not entitled to apply casualty
proceeds or condemnation awards to the Obligations and if the Credit Parties are
not entitled to settle such claims, all as provided under the foregoing
subsection (i) above, the Administrative Agent shall have the right (but not the
obligation) to settle, collect and retain such proceeds, and after deduction of
all reasonable expenses of collection and settlement, including reasonable
attorney and adjusters’ fees and expenses, to release the same to the applicable
Credit Party periodically; provided that such Credit Party shall:

 

(1) expeditiously repair and restore all damage to the portion of the Borrowing
Base Asset in question resulting from such casualty or condemnation, including
completion of the construction if such fire or other casualty shall have
occurred prior to completion, so that the Borrowing Base Asset continue to
qualify as a Borrowing Base Asset following such construction; and

 

(2) if the casualty proceeds or condemnation awards are, in the Administrative
Agent’s reasonable judgment, insufficient to complete the repair and restoration
of the buildings, structures and other improvements constituting the Borrowing
Base Asset as aforesaid, then the Credit Parties shall promptly deposit with the
Administrative Agent the amount of such deficiency.

 

93

 

 

Any request by a Credit Party for a disbursement by the Administrative Agent of
casualty proceeds or condemnation awards by Borrower pursuant to this Section
5.5(b) and the disbursement thereof shall be conditioned upon the Credit
Parties’ compliance with and satisfaction of the same conditions precedent as
would be applicable in connection with construction loans made by institutional
lenders for projects similar to the affected Borrowing Base Asset, including
approval of plans and specifications, submittal of evidence of completion,
updated title insurance, lien waivers, and other customary safeguards.

 

In the event of any inconsistency between this Section 5.5 and Schedule 5.5
hereto which schedule shall be in form and substance reasonably acceptable to
the Administrative Agent and attached hereto on the Closing Date, the terms and
conditions set forth in such Schedule 5.5 hereto shall govern and control.

 

5.6. Books and Records; Inspections. Each Credit Party shall, and shall cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities. Each Credit Party shall, and shall cause each of its Subsidiaries
to, permit any authorized representatives designated by Administrative Agent and
any Lender (when accompanying Administrative Agent) to visit and inspect any of
the properties of any Credit Party and any of its respective Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.

 

5.7. Compliance with Laws. Each Credit Party shall comply, and shall cause each
of its Subsidiaries and use commercially reasonable efforts to cause all other
Persons, if any, on or occupying any Mortgaged Property to comply, with the
requirements of all Legal Requirements, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Property Material Adverse Effect.

 

5.8. Additional Guarantees and Security.  (a) In the event that any Proposed
Borrowing Base Asset is requested to be added as a Borrowing Base Asset in
accordance with Section 5.9, Borrower shall (i) promptly cause the Subsidiary of
Parent owning such Proposed Borrowing Base Asset, if not already a Guarantor
hereunder, to (A) become a Guarantor hereunder by executing and delivering to
the Administrative Agent a Counterpart Agreement, and (B) execute and deliver to
Administrative Agent (1) a Cash Management Agreement supplement in the form
attached to the Cash Management Agreement and otherwise in form and substance
reasonably satisfactory to the Administrative Agent, (2) a Control Agreement
amendment in form and substance reasonably satisfactory to the Administrative
Agent, and (3) either a supplement to an Approved Management Agreement, or a new
management agreement, in each case with an Approved Manager to manage the
additional Borrowing Base Asset and which supplement and/or management agreement
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates reasonably requested by Administrative Agent.

 

94

 

 

(b) Promptly after the formation or acquisition after the Closing Date of any
new direct or indirect Subsidiary of a Credit Party which Subsidiary directly
owns or leases a Borrowing Base Asset, Borrower shall (i) send to the
Administrative Agent written notice setting forth with respect to such
Subsidiary (A) the date on which such Subsidiary became a Subsidiary of Parent,
and (B) all of the data required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of Parent (and such written notice shall be deemed
to supplement Schedule 4.1 and 4.2 for all purposes hereof) and (ii) cause such
Subsidiary of Parent owning such Borrowing Base Asset to take all actions
described in Section 5.8(a)(i) and (ii).

 

5.9. Borrowing Base Additions. With Borrower’s written request to the
Administrative Agent that any Real Estate Asset (a “Proposed Borrowing Base
Asset”) be added as a Borrowing Base Asset, Borrower shall deliver (or cause to
be delivered) to the Administrative Agent, at the Borrower’s expense, a BBA
Proposal Package with respect to such Proposed Borrowing Base Asset. Within ten
(10) Business Days after receipt of a complete BBA Proposal Package, the
Administrative Agent shall give notice to the Borrower of whether the
Administrative Agent and the Requisite Lenders have approved such Proposed
Borrowing Base Asset as a Borrowing Base Asset subject to the delivery of all
applicable Collateral Deliverables and Guarantor Deliverables pursuant to the
following sentence (any such notice comprising an approval, a “Conditional
Approval Notice”). Within forty five (45) days after receipt by Borrower of a
Conditional Approval Notice (which period may be extended in the discretion of
the Administrative Agent, at Borrower’s request, for an additional thirty (30)
days without the approval of the Requisite Lenders), Borrower shall, at its
expense, deliver (or cause to be delivered) to the Administrative Agent all
applicable Collateral Deliverables and Guarantor Deliverables. Notwithstanding
the foregoing, the failure of any Proposed Borrowing Base Asset to comply with
one or more of the Borrowing Base Conditions shall not preclude the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset so long as the
Administrative Agent and the Requisite Lenders shall have expressly consented in
writing to the addition of such Proposed Borrowing Base Asset as a Borrowing
Base Asset notwithstanding the failure to satisfy such conditions.

 

5.10. Use of Proceeds. Each Credit Party shall, and shall cause each of its
Subsidiaries to, use the proceeds of the Loans solely for the purposes permitted
by Section 2.6.

 

5.11. Maintenance of REIT Status. Parent shall (a) take all actions necessary to
qualify as a REIT under Section 856 of the Internal Revenue Code, (b) not revoke
its election to be a REIT, (c) not engage in any “prohibited transaction” as
defined for purposes of Section 857(b)(6) of the Internal Revenue Code, and (d)
be entitled to a dividends paid deduction which meets the requirements of
Section 857 of the Internal Revenue Code.

 

5.12. Further Assurances.  (a) Promptly upon request by the Administrative
Agent, or any Lender, Swing Line Lender or Issuing Bank through the
Administrative Agent, each Credit Party shall, and shall cause each of its
Subsidiaries to, correct any material defect or error that may be discovered in
any Credit Document or in the execution, acknowledgment, filing or recordation
thereof.

 

95

 

 

(b) Promptly upon request by the Administrative Agent, or any Lender, Swing Line
Lender or Issuing Bank through the Administrative Agent, each Credit Party
shall, and shall cause each of its Subsidiaries to, do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, conveyances, pledge agreements, account control
agreements, mortgages, deeds of trust, trust deeds, assignments of leases and
rents, security agreements, fixture filings, assignments, financing statements
and continuations thereof, termination statements, notices of assignment,
transfers, certificates, assurances and other instruments as the Administrative
Agent, or any Lender, Swing Line Lender or Issuing Bank through the
Administrative Agent, may reasonably require from time to time in order (A) to
carry out more effectively the purposes of the Credit Documents, (B) to the
fullest extent permitted by applicable law, to subject any Credit Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Administrative Agent the rights granted or now or
hereafter intended to be granted to the Lender Parties under any Credit Document
or under any other instrument executed in connection with any Credit Document to
which any Credit Party or any of its Subsidiaries is or is to be a party, and
cause each Credit Party to do so.

 

5.13. Borrowing Base Leases.

 

(a) All Borrowing Base Leases (and all renewals thereof) executed after the
Closing Date shall (i) provide for rental rates obtained through arm’s-length
negotiations, shall be on commercially reasonable terms, and shall not contain
any terms which could reasonably be expected to have a Property Material Adverse
Effect; and (ii) provide that such Lease is subordinate to the applicable
Mortgage and that the Tenant will attorn to Administrative Agent and any
purchaser at a foreclosure sale under the Mortgage. Each Guarantor Subsidiary
that has entered into a Borrowing Base Lease: (a) shall not collect any of Rent
(as defined in the Mortgage) under such Lease more than one (1) month in advance
(other than security deposits); (b) shall not execute any other assignment of
lessor’s interest in such Lease or the Rent thereunder other than the Mortgage
(or an assignment of leases in favor of Administrative Agent); (c) shall
promptly furnish Administrative Agent with a copy of such Borrowing Base Lease
upon execution thereof; (d) shall observe and perform the material obligations
imposed upon the lessor under such Leases in a commercially reasonable manner;
and (e) enforce the obligations of the lessee thereunder to be observed or
performed in a commercially reasonable manner that does not result in any
Property Material Adverse Event.

 

(b) With respect to any Material Leases (i) any such Leases executed after the
Closing Date (other than extensions or renewals of existing Material Leases
pursuant to options provided therein), shall be subject to the prior approval of
Administrative Agent and Requisite Lenders. (ii) without the requirement of the
prior approval of Administrative Agent and the Requisite Lenders, the applicable
Guarantor Subsidiary may make non-material Modifications to such Material Lease,
in a commercially reasonable manner and in a manner that does not result in any
Property Material Adverse Event; (iii) the applicable Guarantor Subsidiary shall
not make any material Modifications to any Material Lease without the prior
written approval of Administrative Agent, and, in the case of a material
Modification to a material economic term of such Material Lease, the approval of
the Requisite Lenders; and (iv) the applicable Guarantor Subsidiary shall not
terminate any such Material Lease or accept a surrender of any such Material
Lease except (x) by reason of a Tenant default or (y) otherwise with the prior
written consent of Administrative Agent not to be unreasonably withheld
(provided, however, that immediately upon any such termination or surrender, the
applicable Real Estate Asset shall no longer constitute a Borrowing Base Asset
unless the applicable Guarantor Subsidiary has entered into a replacement
Material Lease in accordance with this Section 5.13).

 

96

 

 

5.14.  Environmental Compliance. Each Credit Party shall, and shall cause each
of its Subsidiaries to:

 

(a) Keep and maintain (i) all Real Estate Assets in compliance with any
Environmental Laws and Environmental Permits unless the failure to so comply
could not be reasonably expected to, individually or in the aggregate, result in
a Property Material Adverse Effect;

 

(b) Promptly (i) cause the removal of any Hazardous Materials Released in, on or
under any Real Estate Assets that are in violation of any Environmental Laws or
Environmental Permits and which could be reasonably expected to, individually or
in the aggregate, result in a Property Material Adverse Effect, and (ii) cause
any remediation required by any Environmental Laws, Environmental Permits or
Governmental Authority to be performed, except where the failure to so cause
such removal or remediation with respect to any Real Estate Asset could not
reasonably be expected to, individually or in the aggregate, result in a
Property Material Adverse Effect; provided, that no such action shall be
required if any action is subject to a Good Faith Contest. In the course of
carrying out such actions, Borrower shall provide Administrative Agent with such
periodic information and notices regarding the status of investigation, removal,
and remediation, as Administrative Agent may reasonably require; provided, that
Borrower shall not be required to provide such information and notices where
doing so could reasonably be expected to void any privilege attached to such
information or notices; and

 

(c) Promptly advise Administrative Agent in writing of any of the following: (i)
any Environmental Claims known to Borrower that could be reasonably expected to,
individually or in the aggregate, result in a Property Material Adverse Effect;
(ii) the receipt of any notice of any alleged material violation of
Environmental Laws or Environmental Permits with respect to any Real Estate
Asset (and Borrower shall promptly provide Administrative Agent with a copy of
such notice of violation); and (iii) the discovery of any occurrence or
condition on any Real Estate Asset that could cause such Real Estate Asset, such
other Real Estate Assets or any part thereof to be in violation of clauses (a)
or, if not promptly remediated, (b) above. If Administrative Agent, Issuing
Lender, Swing Line Lender and/or any Lender shall be joined in any legal
proceedings or actions initiated in connection with any Environmental Claims,
each Credit Party shall indemnify, defend, and hold harmless such Person in
accordance with Section 10.3.

 

97

 

 

5.15.  Material Contracts. Each Credit Party shall, and shall cause each of its
Subsidiaries to perform and observe all the material terms and provisions of
each Material Contract (other than Material Leases) to be performed or observed
by it, maintain each such Material Contract in full force and effect, enforce
each such Material Contract in material accordance with its terms, take all such
action to such end as may be from time to time reasonably requested by the
Administrative Agent, and, upon reasonable request of the Administrative Agent,
make to each other party to each such Material Contract such demands and
requests for information and reports or for action as any Credit Party or any of
its Subsidiaries is entitled to make under such Material Contract, and cause
each of its Subsidiaries to do so. Notwithstanding the above, nothing in this
Section 5.15 shall prohibit or reduce the rights of any Credit Party or any of
their Subsidiaries to enter into, terminate, Modify or otherwise deal with any
such Material Contract to the extent the same does not directly affect a
Borrowing Base Asset and does not cause a Property Material Adverse Effect.

 

5.16.  Approved Management Agreements. Each Credit Party shall, and shall cause
each of its Subsidiaries to, at all times ensure that each Borrowing Base Asset
be managed and operated by an Approved Manager that has (i) entered into an
Approved Management Agreement or a supplement thereto with respect to such
Borrowing Base Asset in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) executed and delivered an assignment and
subordination agreement with respect to such Approved Management Agreement in
form and substance reasonably satisfactory to the Administrative Agent.

 

5.17.  Cash Management Agreement. Each Credit Party shall, and shall cause each
of its Subsidiaries to, comply at all times with the terms and provisions of the
Cash Management Agreement.

 

5.18.  Qualified Ground Leases. With respect to any Qualifying Qualified Ground
Lease related to any Borrowing Base Asset, each Credit Party shall, and shall
cause each of its Subsidiaries to:

 

(a) Performance; Modifications.

 

(i) Pay all rents, additional rents and other sums required to be paid by the
applicable Credit Party, as tenant under and pursuant to the provisions of the
Qualified Ground Lease as and when such rent or other sums are due and payable;

 

(ii) Promptly and faithfully observe, perform and comply with all the material
terms, covenants and provisions of the Qualified Ground Leases on its part to be
observed, performed and complied with, at the times set forth therein and to do
all things necessary to preserve unimpaired its rights thereunder;

 

(iii) Not do, permit, suffer or refrain from doing anything, the result of which
could be a material default under any of the terms thereof beyond the giving of
any required notice and the expiration of any applicable cure period or a breach
of any of the terms thereof (it being agreed that any default that would permit
any party thereto other than the applicable Credit Party to terminate its
operating covenant shall be deemed to be material);

 

(iv) Not cancel, surrender, or Modify any of the material terms thereof and not
to release any party thereto (other than the applicable Credit Party) from any
material obligation imposed upon it thereby; and

 

98

 

 

(v) Give Administrative Agent prompt written notice of any material default by
anyone thereunder of which the applicable Credit Party becomes aware and
promptly deliver to Administrative Agent copies of each notice of material
default.

 

(b) Termination or Cancellation; Administrative Agent’s Right to Cure. Except as
otherwise provided in this Agreement (including but not limited to clause (d)
below), with respect to any Borrowing Base Asset that is the subject of a
Qualifying Ground Lease, the applicable Credit Party shall not, without the
prior consent of Administrative Agent, surrender the leasehold estate created by
such Qualified Ground Lease or terminate or cancel such Qualified Ground Lease
or Modify such Qualified Ground Lease, in any material respect, either orally or
in writing, and the applicable Credit Party hereby assigns to Administrative
Agent, as further security for the payment and performance of the Obligations,
its right as tenant under the Qualified Ground Lease, to surrender the leasehold
estate created by the Qualified Ground Lease or to terminate, cancel, or Modify
the Qualified Ground Lease in any material respect, and any such action without
the prior consent of Administrative Agent shall be void and of no force and
effect. If the applicable Credit Party shall default in the performance or
observance of any material term, covenant or condition of such Qualified Ground
Lease on the part of the applicable Credit Party, as tenant thereunder, to be
performed or observed, then, without limiting the generality of the other
provisions of the Mortgage and this Agreement and without waiving or releasing
the applicable Credit Party from any of its obligations hereunder,
Administrative Agent shall have the right, but shall be under no obligation, to
pay any sums and to perform any act or take any action as may be appropriate to
cause all of the material terms, covenants and conditions of the Qualified
Ground Lease on the part of the applicable Credit Party, as tenant thereunder,
to be performed or observed or to be promptly performed or observed on behalf of
the applicable Credit Party, to the end that the rights of the applicable Credit
Party in, to and under such Qualified Ground Lease shall be kept unimpaired as a
result thereof and free from default, even though the existence of such event of
default or the nature thereof be questioned or denied by the applicable Credit
Party or by any party on behalf of the applicable Credit Party.

 

(c) Payments by Administrative Agent. If Administrative Agent shall make any
payment or perform any act or take action in accordance with the preceding
sentence, Administrative Agent will promptly notify the applicable Credit Party
of the making of any such payment, the performance of any such act, or the
taking of any such action. In any such event, subject to the rights of tenants,
subtenants and other occupants under the Leases or of parties to any of the
reciprocal easement agreements, Administrative Agent and any Person designated
as Administrative Agent’s agent by Administrative Agent shall have, and are
hereby granted, the right to peaceably enter upon the Mortgaged Property at any
reasonable time, on reasonable notice for the purpose of taking any such action.
Administrative Agent may pay and expend such sums of money as Administrative
Agent deems necessary for any such purpose and upon so doing shall be subrogated
to any and all rights of the landlord under the Qualified Ground Lease. The
Borrower hereby agrees to pay to Administrative Agent within five (5) Business
Days after demand, all such sums so paid and expended by Administrative Agent,
together with interest thereon from the day of such payment at the Default Rate.
All sums so paid and expended by Administrative Agent and the interest thereon
shall be secured by the legal operation and effect of the Mortgage and the other
Collateral Documents. If the ground lessor under the Qualified Ground Lease
shall deliver to Administrative Agent a copy of any notice of default sent by
said ground lessor to the applicable Credit Party, as tenant under the Qualified
Ground Lease, such notice shall constitute full protection to Administrative
Agent for any action taken or omitted to be taken by Administrative Agent in
reliance thereon.

 

99

 

 

(d) Exercise of Extensions. The applicable Credit Party shall exercise each
individual option, if any, to extend or renew the term of the Qualified Ground
Lease upon demand by Administrative Agent made at any time within one (1) year
of the last day upon which any such option may be exercised, and if the
applicable Credit Party shall fail to do so, the applicable Credit Party hereby
expressly authorizes and appoints Administrative Agent its attorney-in-fact to
exercise any such option in the name of and upon behalf of the applicable Credit
Party, which power of attorney shall be irrevocable and shall be deemed to be
coupled with an interest. The applicable Credit Party shall not subordinate or
consent to the subordination of the Qualified Ground Lease to any mortgage,
security deed, lease or other interest on or in the landlord’s interest in all
or any part of the Property, unless, in each such case, the written consent of
Administrative Agent shall have been first had and obtained, which approval
shall not unreasonably be withheld.

 

(e) No Merger of Fee and Leasehold Estates; Releases. So long as any portion of
the Obligations shall remain unpaid, unless Administrative Agent shall otherwise
consent, the fee title to that portion of the Mortgaged Property subject to the
Qualified Ground Lease and the leasehold estate therein created pursuant to the
provisions of the Qualified Ground Lease shall not merge but shall always be
kept separate and distinct, notwithstanding the union of such estates in the
applicable Credit Party, Administrative Agent, or in any other person by
purchase, operation of law or otherwise. Administrative Agent reserves the
right, at any time, to release portions of the Mortgaged Property, including,
but not limited to, the leasehold estate created by the Qualified Ground Lease,
with or without consideration, at Administrative Agent’s election, without
waiving or affecting any of its rights hereunder or under the other Credit
Documents, and any such release shall not affect Administrative Agent’s rights
in connection with the portion of the Mortgaged Property not so released.

 

(f) Acquisition of Fee Estate. In the event that the applicable Credit Party, so
long as any portion of the Obligations remains unpaid, shall be the owner and
holder of the fee title to that portion of the Mortgaged Property subject to the
Qualified Ground Lease, the Lien of the Mortgage shall be spread to cover the
applicable Credit Party’s fee title to such portion of the Mortgaged Property
and said fee title shall be deemed to be included in the Mortgaged Property and
no consent of Administrative Agent is required for the applicable Credit Party
to acquire fee title to that portion of the Mortgaged Property subject to the
Qualified Ground Lease. The applicable Credit Party agrees, at its sole cost and
expense, including without limitation Administrative Agent’s reasonable
attorneys’ fees, to (i) execute any and all documents or instruments necessary
to subject its fee title to such portion of the Mortgaged Property to the lien
of the Mortgage; and (ii) provide a title insurance policy which shall insure
that the lien of the Mortgage is a First Priority Lien (subject to Permitted
Encumbrances) on the applicable Credit Party’s fee title to such portion of the
Mortgaged Property. Notwithstanding the foregoing, if the Qualified Ground Lease
is for any reason whatsoever terminated prior to the natural expiration of its
term, and if, pursuant to any provisions of the Qualified Ground Lease or
otherwise, Administrative Agent or its designee shall acquire from the landlord
thereunder another lease of the Mortgaged Property, the applicable Credit Party
shall have no right, title or interest in or to such other lease or the
leasehold estate created thereby so long as any part of the Debt remains
outstanding.

 

100

 

 

(g) Rejection of the Qualified Ground Lease.

 

(i) In the event of the rejection or disaffirmance of the Qualified Ground Lease
by the landlord thereunder pursuant to the Bankruptcy Code or any other law
affecting creditor’s rights, (i) the applicable Credit Party, promptly after
obtaining notice thereof, shall give notice thereof to Administrative Agent,
(ii) the applicable Credit Party, without the prior written consent of
Administrative Agent, shall not elect to treat the Qualified Ground Lease as
terminated pursuant to Section 365(h) of the Bankruptcy Code or any comparable
federal or state statute or law, and any election by the applicable Credit Party
made without such consent shall be void and (iii) the Mortgage and all the
Liens, terms, covenants and conditions of the Mortgage shall extend to and cover
the applicable Credit Party’s possessory rights under Section 365(h) of the
Bankruptcy Code and to any claim for damages due to the rejection of the
Qualified Ground Lease or other termination of the Qualified Ground Lease. In
addition, the applicable Credit Party hereby assigns irrevocably to
Administrative Agent, the applicable Credit Party’s rights to treat the
Qualified Ground Lease as terminated pursuant to Section 365(h) of the
Bankruptcy Code and to offset rents under the Qualified Ground Lease in the
event any case, proceeding or other action is commenced by or against the
landlord under the Bankruptcy Code or any comparable federal or state statute or
law, provided that Administrative Agent shall not exercise such rights and shall
permit the applicable Credit Party to exercise such rights with the prior
written consent of Administrative Agent, not to be unreasonably withheld,
conditioned or delayed, unless an Event of Default shall have occurred and be
continuing.

 

(ii) The applicable Credit Party hereby assigns to Administrative Agent the
applicable Credit Party’s right to seek an extension of the sixty (60)-day
period within which the applicable Credit Party must accept or reject the
Qualified Ground Lease under Section 365 of the Bankruptcy Code or any
comparable federal or state statute or law with respect to any case, proceeding
or other action commenced by or against the applicable Credit Party under the
Bankruptcy Code or comparable federal or state statute or law, provided the
Administrative Agent shall not exercise such right, and shall permit the
applicable Credit Party to exercise such right with the prior written consent of
Administrative Agent, not to be unreasonably withheld, unless an Event of
Default shall have occurred and be continuing. Further, if the applicable Credit
Party shall desire to so reject the Qualified Ground Lease, at Administrative
Agent’s request, to the extent not prohibited by the terms of the Qualified
Ground Lease and applicable law, the applicable Credit Party shall assign its
interest in the Qualified Ground Lease to Administrative Agent in lieu of
rejecting such Qualified Ground Lease as described above, upon receipt by the
applicable Credit Party of written notice from Administrative Agent of such
request.

 

101

 

 

(iii) The applicable Credit Party hereby agrees that if the Qualified Ground
Lease is terminated for any reason in the event of the rejection or
disaffirmance of the Qualified Ground Lease pursuant to the Bankruptcy Code or
any other law affecting creditor’s rights, any property of the applicable Credit
Party not removed from the Mortgaged Property by the applicable Credit Party as
permitted or required by the Qualified Ground Lease, shall at the option of
Administrative Agent be deemed abandoned by the applicable Credit Party,
provided that Administrative Agent may remove any such property required to be
removed by the applicable Credit Party pursuant to the Qualified Ground Lease
and all reasonable out-of-pocket costs and expenses associated with such removal
shall be paid by the applicable Credit Party within five (5) Business Days of
receipt by the applicable Credit Party of an invoice for such removal costs and
expenses.

 

5.19.  Interest Rate Hedging.  Within thirty (30) days after the Closing Date,
Borrower shall enter into and maintain at all times thereafter, interest rate
Hedge Agreements on a notional amount of Total Indebtedness in respect of Total
Indebtedness for borrowed money so that such notional amount, when added to the
aggregate principal amount of such Total Indebtedness which bears interest at a
fixed rate, equals or exceeds 75% of the aggregate principal amount of all Total
Indebtedness in respect of borrowed money; provided that any Indebtedness
incurred under (i) this Agreement or the other Credit Documents and (ii) any
other revolving credit facility otherwise permitted under this Agreement, shall
be disregarded in the determination of Total Indebtedness for borrowed money for
purposes of this Section 5.19.

 

5.20.  Alterations. (a) If, subject to subsection (e) below, any Guarantor
Subsidiary intends to improve, modify, expand alter or renovate a Borrowing Base
Asset (an “Alteration”) and such renovation is estimated to cost in excess of
the greater of (x) $500,000 and (y) 15% of the then-current Appraised Value of
such Borrowing Base Asset (such Alteration, a “Material Alteration”), the
Borrower shall, or shall cause such Guarantor Subsidiary to, prior to the
commencement of any such Material Alteration, deliver to the Administrative
Agent the following: (i) a written notice of the intent to pursue such Material
Alteration; (ii) a project budget (as Modified in accordance with this Section
5.20 (the “Renovation Budget”)) satisfactory in form to the Administrative Agent
and setting forth, among other things, the aggregate estimated costs for such
Material Alteration and the aggregate estimated cost for each line item in such
budget; (iii) an estimated time schedule for such renovation satisfactory in
form to the Administrative Agent and setting forth, among other things, the
projected completion date for such Material Alteration; (iv) a description of
such Material Alteration in such reasonable detail as may be requested by the
Administrative Agent (as Modified in accordance with this Section 5.20, the
“Renovation Plans”), which shall be reasonably satisfactory in form and
substance to the Administrative Agent; and (v) all such other information or
materials with respect to the renovation as the Administrative Agent may
reasonably request. In the event that Guarantor Subsidiary materially Modifies
the scope of the intended Material Alteration, materially Modifies the
Renovation Budget (including the estimated amounts contained therein), or
materially Modifies the Renovation Plans, the Borrower shall, or shall cause
Guarantor Subsidiary to, promptly deliver to the Administrative Agent a
supplement to the Renovation Budget or Renovation Plans or a revised Renovation
Budget or revised Renovation Plans, as applicable, which shall be reasonably
satisfactory in form (and, in the case of supplemented or revised Restoration
Plans, in form and substance) to the Administrative Agent.

 

102

 

 

(b) The applicable Guarantor Subsidiary shall complete the Material Alteration
promptly, in a good and workmanlike manner and in accordance with the Renovation
Plans. All costs and expenses of any Material Alteration, including, without
limitation, the cost and expenses of complying with this Section 5.20, shall be
for the account of the Borrower (or the applicable Tenant under and as provided
in the applicable Lease).

 

(c) Upon completion of the Material Alteration, the Borrower shall promptly
deliver to the Administrative Agent a written notice of completion with respect
thereto.

 

(d) At any time after the Administrative Agent becomes aware of a Material
Alteration involving an aggregate amount in excess of the greater of (x)
$500,000 and (y) 15% of the then current Appraised Value of such Borrowing Base
Asset, the Administrative Agent may hire an independent engineer to inspect the
applicable Borrowing Base Asset and the related renovation and the
Administrative Agent may deem such Material Alteration not complete unless the
engineer reasonably determines that such renovation was completed in accordance
with this Section 5.20. The cost of such inspection and determination shall be
for the account of the Borrower.

 

(e) Notwithstanding the foregoing, the following Alterations shall not be deemed
to be Material Alterations: (i) any repairs or maintenance undertaken by a
Guarantor Subsidiary with respect to a Borrowing Base Asset in the ordinary
course of business; and (ii) Alterations expressly permitted or required by the
terms of a Borrowing Base Lease; provided, however, that (1) such Borrowing Base
Lease (including the Alterations provisions therein) has been approved by
Administrative Agent and Requisite Lenders to the extent required under Section
5.13; (2) such Alteration is carried out in compliance with such Borrowing Base
Lease in all material respects; (3) any material information regarding such
Alteration required to be delivered by the Tenant to the applicable Guarantor
Subsidiary pursuant to the Borrowing Base Lease is promptly delivered to
Administrative Agent; and (4) to the extent that the applicable Guarantor
Subsidiary (as landlord) has the right to approve any aspects of such Material
Alteration pursuant to the Borrowing Base Lease, such Guarantor Subsidiary shall
give Administrative Agent prior notice of any request for such approval (which
notice shall be reasonable in light of the time period required for landlord
response pursuant to the Borrowing Base Lease) and shall obtain the approval of
Administrative Agent with respect thereto, which approval shall not be
unreasonably withheld given the standards for landlord approval in the
particular Borrowing Base Lease.

 

5.21.  Post Closing Obligations. Each of the Credit Parties shall satisfy the
requirements set forth on Schedule 5.21 on or before the date specified for such
requirement or such later date to be determined by Administrative Agent.

 

SECTION 6. NEGATIVE COVENANTS

 

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration or Cash collateralization in accordance with Section 2.4(i) of all
Letters of Credit, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

 

103

 

 

6.1. Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, other than the Indebtedness described below:

 

(a) the Obligations;

 

(b) Intercompany Indebtedness (x) owing by any Credit Party to one or more other
Credit Parties, (y) owing by any Subsidiary that is not a Credit Party to Parent
or any of its Subsidiaries, or (z) owing by any Credit Party to any Subsidiary
of Parent that is not a Credit Party; provided that such Indebtedness (i) is
incurred in the ordinary course of business, and (ii) shall be subordinated to
the Obligations pursuant to Section 7.7 or otherwise in a manner reasonably
satisfactory to Administrative Agent;

 

(c) Indebtedness incurred by Parent or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price
(including customary earnouts) or similar obligations, or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
Parent or any such Subsidiary pursuant to such agreements, in connection with
acquisitions or dispositions of any business, assets or Subsidiary of Parent or
any of its Subsidiaries to the extent permitted by Section 6.8;

 

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, stay, customs, surety bonds, statutory, appeal or similar bonds or
suretyship obligations incurred in the ordinary course of business including in
connection with any such obligations of Parent or any of its Subsidiaries
arising under any Lease;

 

(e) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in connection with
deposit accounts and cash management arrangements;

 

(f) Indebtedness (A) of any Person existing at the time such Person is acquired
by merged into or consolidated with any Credit Party or any Subsidiary of any
Credit Party or becomes a Subsidiary of any Credit Party; provided that (i) such
acquisition, merger or consolidation complies with the conditions set forth in
clauses (B) and (C) of Section 6.8(i) and (ii) such Indebtedness was not created
in contemplation of such acquisition, merger or consolidation or (B) owed to the
seller of any Person acquired in an acquisition permitted by Section 6.8;

 

(g) Guaranties by Borrower of Indebtedness of a Guarantor Subsidiary or
guaranties by a Guarantor Subsidiary or Parent of Indebtedness of Borrower or
another Guarantor Subsidiary with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;

 

(h) Existing Debt;

 

(i) Indebtedness in respect of Hedge Agreements entered into by the Parent or
its Subsidiaries and designed to hedge against fluctuations in interest rates or
foreign exchange rates incurred in the ordinary course of business and
consistent with prudent business practices;

 

104

 

 

(j) Indebtedness of Borrower or its Subsidiaries with respect to Capital Leases
not to exceed in the aggregate $5,000,000 at any time outstanding;

 

(k) Indebtedness consisting of ordinary course financing of insurance premiums;

 

(l) [INTENTIONALLY OMITTED];

 

(m) Non-Recourse Indebtedness in respect of assets other than Borrowing Base
Assets, the incurrence of which would not result in a Default under Section 6.7
or any other provision of this Agreement;

 

(n) Recourse Indebtedness not secured by any Lien (i) with a maturity date
occurring at least forty-two (42) months after the Effective Date and (ii) in
any event in an amount not to exceed the aggregate amount of Revolving
Commitments then in effect as such limitation is adjusted pursuant to the
proviso in Section 6.1(r);

 

(o) Equity Interests (including Preferred Stock) that are not Disqualified
Equity Interests;

 

(p) all premiums (if any), interest (including post-petition interest but
excluding capitalized interest), fees, expenses, charges and additional or
contingent interest on obligations described in the foregoing clauses in this
Section 6.01;

 

(q) Permitted Refinancings of Indebtedness permitted under this Section 6.1; and

 

(r) Recourse Indebtedness (i) which is not secured by any Lien on any Borrowing
Base Asset and (ii) the incurrence of which would not result in a Default under
Section 6.7 or any other provision of this Agreement; provided that if any such
Indebtedness is secured by a Real Estate Asset and the loan to value ratio of
such Indebtedness and the Real Estate Asset securing such Indebtedness exceeds
60%, then the portion of such Indebtedness that causes such loan to value ratio
to exceed 60% shall be treated as unsecured Recourse Indebtedness for purposes
of calculating compliance with the aggregate amount of Indebtedness permitted
under Section 6.1(n) but such Indebtedness shall not be required to have a
maturity date occurring at least forty-two (42) months after the Effective Date.

 

6.2. Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Parent or any of its
Subsidiaries, whether now owned or hereafter acquired or licensed, or any
income, profits or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits or royalties
under the UCC of any jurisdiction or under any similar recording or notice
statute or under any applicable intellectual property laws, rules or procedures,
other than:

 

(a) Liens in favor of Administrative Agent granted pursuant to any Credit
Document;

 

105

 

 

(b) Liens for Taxes, assessments, utilities or governmental charges not more
than 30 days overdue, or if more than 30 days overdue, (x) subject to a Good
Faith Contest and (y) which taxes, assessments, utilities or governmental
charges do not exceed $1,000,000 in the aggregate;

 

(c) Landlords’, banks’ (and rights of set off), carriers’, warehousemen’s,
mechanics’, repairmen’s, workmen’s and materialmen’s Liens, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code), in each case incurred in the ordinary course of business (i) for
amounts not more than 30 days overdue or (ii) for amounts that are more than 30
days overdue (x) subject to a Good Faith Contest and (y) which amounts do not
exceed $1,000,000 in the aggregate;

 

(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;

 

(e) easements, rights of way, restrictions, encroachments, and other similar
encumbrances affecting real property, including deed restrictions limiting water
usage, requiring certain engineering controls, or limiting operations to
non-residential uses (so long as such limitation on operations does not arise in
response to any actual release of Hazardous Materials on the subject real
property), and which do not in any case materially detract from the value of
such real property and in each case which do not and will not interfere in any
material respect with the ordinary conduct of the business of Parent or any of
its Subsidiaries;

 

(f) any interest or title of a lessor, lessee, or sublessor or sublessee under
any lease of real estate not prohibited hereunder;

 

(g) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

 

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

 

(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Parent or any of its Subsidiaries in the
ordinary course of business and not interfering in any respect with the ordinary
conduct of or materially detracting from the value of the business of Parent or
such Subsidiary;

 

106

 

 

(l) Liens described in Schedule 6.2 or on the Mortgage Policies delivered
pursuant to Section 3.1(a)(iii)(2) or Section 5.9 and any Modifications thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
originally covered by such Lien (except that individual financings of fixed or
capital assets or other specific assets provided by one lender may be cross
collateralized to other financings of fixed or capital assets or other specific
assets provided by such lender or its Affiliates) and (B) proceeds and products
thereof;

 

(m) Liens securing Indebtedness permitted pursuant to Section 6.1(j) and (l);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

 

(n) Liens securing Non-Recourse Indebtedness permitted pursuant to Section
6.1(m); provided that no such Lien shall extend to or cover any Borrowing Base
Asset or other Collateral;

 

(o) Liens securing Indebtedness permitted pursuant to Section 6.1(f);

 

(p) Liens securing judgments for the payment of money not constituting an Event
of Default; and

 

(q) With respect to Borrowing Base Assets, Permitted Encumbrances.

 

6.3. No Further Negative Pledges. No Credit Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired, to secure the Obligations (a “Negative Pledge”), except with respect
to (a) specific property encumbered to secure payment of particular Indebtedness
or to be sold pursuant to an executed agreement with respect to a permitted
Asset Sale, (b) restrictions by reason of customary provisions restricting
assignments, subletting or other transfers contained in Leases, subleases,
licences and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such Leases or similar
agreements, as the case may be), (c) restrictions granted in connection with any
Indebtedness permitted under Sections 6.1(h), (j), (m), (r) (to the extent, with
respect to (r), such Indebtedness is secured) or, with respect to the foregoing
Indebtedness, (q) (provided that in each case such restrictions are limited to
the property or assets secured by such Liens), (d) any contractual obligation
entered into with any Person in connection with any disposition permitted by
Section 6.8 relating solely to the assets to be disposed of, (e) restrictions
granted in connection with any Indebtedness permitted under Section 6.1(n),
provided that the fair market value of any assets subject to such Negative
Pledge shall not be more than two (2) times the amount of the Indebtedness
incurred pursuant to Section 6.1(n) that contains a Negative Pledge; and (f)
customary provisions in any joint venture agreement and other similar agreement
applicable to a joint venture that is not a Credit Party and that is not
prohibited hereunder to the extent that such agreement limits the ability to
grant a Lien on the assets of such joint venture, prohibits such joint venture
from entering into a guarantee of any Indebtedness or prohibits such joint
venture from making Restricted Payments to the equityholders of such joint
venture; provided, further, that (x) no Negative Pledge shall be entered into
with respect to any direct or indirect Equity Interests in a Guarantor
Subsidiary; and (y) nothing contained in this Section 6.3 shall restrict the
Credit Parties or any Subsidiary of the Credit Parties from complying with any
requirements imposed by applicable law.

 

107

 

 

6.4. Restricted Payments. Neither Borrower nor Parent shall, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that:

 

(a) For any Fiscal Year, Borrower may pay or make Restricted Payments to Parent
(and Parent may make Restricted Payments to its shareholders) in an amount not
in excess of the greater of (A) the amount required to be distributed with
respect to such Fiscal Year in order to maintain REIT status of Parent and its
REIT Subsidiaries and avoid entity-level and excise taxes and (B) 95% of the FFO
of Parent, Borrower and their Subsidiaries and Joint Ventures (but, in the case
of consolidated non-Wholly Owned Subsidiaries and Joint Ventures of Parent or
Borrower, only to the extent allocable (based on economic share and not
necessarily the percentage ownership) to Parent, Borrower or their Wholly Owned
Subsidiaries) for such Fiscal Year;

 

(b) Borrower may pay or make Restricted Payments to Parent (and Parent may make
Restricted Payments to its shareholders) in an amount not in excess of
$42,000,000 in the aggregate during the term of this Agreement with respect to
dividend catch-up payments on Parent’s Preferred Stock, so long as, at the time
of any such payments, no Event of Default shall have occurred and be continuing;

 

(c) Any Credit Party may make a Restricted Payment to another Credit Party; and

 

(d) to the extent constituting a Restricted Payment, Borrower and Parent may
make Investments permitted pursuant to Section 6.6.

 

6.5. Restrictions on Subsidiary Distributions. Except as provided herein, no
Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of any
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Equity Interests owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Parent, Borrower or any other Subsidiary of Borrower, (c) make loans or advances
to Parent, Borrower or any other Subsidiary of Borrower, or (d) transfer, lease
or license any of its property or assets to Borrower or any other Subsidiary of
Borrower other than restrictions (i) in agreements evidencing Indebtedness
permitted by Sections 6.1(m), and (r) (to the extent, with respect to (r), such
Indebtedness is secured) that impose restrictions on the property securing such
Indebtedness, (ii) in agreements evidencing Indebtedness permitted by Section
6.1(h), and (j), (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iv) that are or were created by virtue of any transfer of, agreement
to transfer or option or right with respect to any property, assets or Equity
Interests not otherwise prohibited under this Agreement, or (v) described on
Schedule 6.5.

 

108

 

 

6.6. Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment constituting
(a) Consolidated Capital Expenditures unless, after giving effect to such
Consolidated Capital Expenditure, (i) Borrower would be in compliance with
Section 6.7 and (ii) no Default or Event of Default shall have occurred and be
continuing; or (b) Investments in unimproved land and Development Property
(including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement) unless
the aggregate amount outstanding, without duplication, of all such Investments
described in this clause (b) does not exceed, at any time, 10% of Gross Asset
Value at such time.

 

6.7. Financial Covenants

 

(a) Minimum Net Worth. Borrower shall not permit Consolidated Tangible Net Worth
as of any date following the Effective Date to be less than the sum of (i) an
amount equal to (x) 75%, times (y) Consolidated Tangible Net Worth as of the
Effective Date, plus (ii) an amount equal to (x) 75%, times (y) the net cash
proceeds of any new issuances of common stock in Parent or any of its
Subsidiaries (other than issuances to Parent or any of its Subsidiaries)
consummated following the Effective Date.

 

(b) Maximum Leverage Ratio. Borrower shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter following the Effective Date to be greater
than 60%.

 

(c) Minimum Liquidity. Until and including March 31, 2014, Borrower shall not
permit the Liquidity of Parent and its Subsidiaries at any time to be less than
$10,000,000.

 

(d) Minimum Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio to be less than 1.50:1.00 (a) for the period consisting of
one Fiscal Quarter ending March 31, 2014, (b) for the period consisting of two
consecutive Fiscal Quarters ending June 30, 2014, (c) for the period consisting
of three consecutive Fiscal Quarters ending September 30, 2014 and (b) for each
period consisting of four consecutive Fiscal Quarters ending thereafter.

 

6.8. Fundamental Changes; Disposition of Assets; Redesignation of Borrowing Base
Assets. No Credit Party shall, nor shall it permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or license, exchange, transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its business, assets or property
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, except:

 

109

 

 

(a) (i) any Wholly Owned Subsidiary of Parent that does not own, directly or
indirectly, Borrowing Base Assets may be liquidated, wound up or dissolved, or
all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other Wholly Owned Subsidiary of Parent, provided that if
the Subsidiary whose business, property or assets are so conveyed, sold, leased,
transferred or otherwise disposed is a Credit Party, such conveyance, sale,
lease, transfer or other disposition must be to another Credit Party and (ii)
the sale of the business, property or assets of a Subsidiary of the Parent that
is not a Credit Party or a parent of a Credit Party to a Person that is not
Parent or a Subsidiary of Parent so long as on a pro forma basis after giving
effect thereto the Borrower is in compliance with Section 6.7 hereof and no
Default or Event of Default has occurred and is then continuing or would result
therefrom;

 

(b) sales or other dispositions of assets that do not constitute Asset Sales;

 

(c) dispositions of Cash and Cash Equivalents;

 

(d) disposals of obsolete, worn out or surplus property that does not constitute
Borrowing Base Assets;

 

(e) Asset Sales in connection with Investments that are not prohibited by
Section 6.6;

 

(f) dispositions of Real Estate Assets, including unimproved land, that are not
Borrowing Base Assets from any Credit Party to another Credit Party (other than
Parent) or from a Subsidiary of a Credit Party to another Subsidiary of such
Credit Party or any other Credit Party (other than Parent);

 

(g) dispositions of Real Estate Assets that are not Borrowing Base Assets to any
Person that is not a Credit Party, provided that the Credit Parties shall be in
compliance with the financial covenants contained in Section 6.7 both
immediately prior to and on a pro forma basis immediately after giving effect to
such disposition, on or prior to the date of such disposition;

 

(h) subject at all times to the proviso in the definition of Borrowing Base
Assets, dispositions of Borrowing Base Assets to any Person, or the designation
of Borrowing Base Assets as non-Borrowing Base Assets, in each case with the
intention that such Borrowing Base Assets, upon consummation of such disposition
or designation, shall no longer constitute Borrowing Base Assets, provided that:

 

(i) immediately after giving effect to such disposition or designation, as the
case may be, no Default or Event of Default shall exist;

 

(ii) immediately after giving effect to such disposition or designation, as the
case may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in the definition of Borrowing Base Conditions;

 

(iii) the Credit Parties shall be in compliance with the financial covenants
contained in Section 6.7 both immediately prior to and on a pro forma basis
immediately after giving effect to such disposition, on or prior to the date of
such disposition or designation; and

 

(iv) the Borrowing Base Amount (calculated on a pro forma basis after giving
effect to such disposition or designation and to any repayment of any Revolving
Loans or Swing Line Loans made at the time thereof) is greater than or equal to
the Total Utilization of Revolving Commitments;

 

110

 

 

(v) on or prior to the date of such disposition or designation, as the case may
be, Borrower shall have delivered to the Administrative Agent (A) a certificate
of the chief financial officer (or other Authorized Officer performing similar
functions) of Borrower demonstrating compliance with the foregoing clauses (i)
through (iii), together with supporting information in detail reasonably
satisfactory to the Administrative Agent; and (B) a Borrowing Base Certificate
demonstrating compliance with the foregoing clause (iv).

 

Following (A) a disposition of a portion or all Borrowing Base Assets owned or
leased by a Credit Party in accordance with this Section 6.8(h) or (B) the
designation by a Credit Party of a portion or all Borrowing Base Assets owned or
leased by it as non-Borrowing Base Assets pursuant to this Section 6.8(h), the
Administrative Agent shall, upon the written request of Borrower and at
Borrower’s expense, promptly release any mortgages, deeds of trust, security
agreements, and UCC financing statements from such disposed Borrower Base Assets
or assets designated as non-Borrowing Base Assets. Further, following (A) a
disposition of all Borrowing Base Assets owned or leased by a Guarantor
Subsidiary in accordance with this Section 6.8(h) or (B) the designation by a
Guarantor Subsidiary of all Borrowing Base Assets owned or leased by it as
non-Borrowing Base Assets pursuant to this Section 6.8(h), the Administrative
Agent shall, upon the written request of Borrower and at Borrower’s expense,
promptly release such Guarantor Subsidiary from the Guaranty, and the Cash
Management Agreement.

 

(i) amalgamations, mergers and consolidations among Parent and its Subsidiaries
or with any Person the purpose of which is to effect an Investment that is not
prohibited under Section 6.6 so long as (A) Borrower is the survivor of any such
transaction involving Borrower, (B) a Credit Party is the survivor of any such
transaction involving a Credit Party, (C) Parent is the survivor of any such
transaction involving Parent, (D) no Default or Event of Default shall occur
after giving effect to such transaction, (E) the Credit Parties shall be in
compliance with the financial covenants set forth in Section 6.7 on a pro forma
basis after giving effect to such transaction as of the last day of the Fiscal
Quarter most recently ended for which financial statements are available and
shall provide a certificate to Administrative Agent demonstrating the same, and
(F) in the case of a transaction involving any non-Wholly Owned Subsidiary of
Borrower, either a Wholly Owned Subsidiary shall be the survivor of any such
transaction or the transaction shall constitute an Investment that is not
prohibited under Section 6.6;

 

(j) Asset Sales with respect to non-Borrowing Base Assets as a result of the
exercise of a buy/sell provision with respect to any non-Wholly Owned Subsidiary
or Joint Venture; provided that the Credit Parties shall be in compliance with
the financial covenants contained in Section 6.7 both immediately prior to and
on a pro forma basis immediately after giving effect to such disposition, on or
prior to the date of such disposition; and

 

(k) Asset Sales of property that does not constitute Borrowing Base Assets as a
result of (x) any condemnation proceeding (or credible threat thereof) or Asset
Sale in lieu thereof or (y) a casualty.

 

111

 

 

6.9. Transactions with Shareholders and Affiliates. No Credit Party shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
Parent; provided, the foregoing restriction shall not apply to (a) any such
transaction not involving assets that are Borrowing Base Assets and that is for
fair market value and on fair and reasonable terms no less favorable to such
Credit Party or such Subsidiary than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate, (b) any transaction
not involving assets that are Borrowing Base Assets and between Parent and its
Subsidiaries and Joint Ventures to the extent permitted under the Credit
Documents; (c) reasonable and customary fees and expenses, indemnification,
incentive plans and similar items paid to members of the board of directors (or
similar governing body) of Parent and its Subsidiaries; (d) compensation
arrangements for officers and other employees of Parent and its Subsidiaries
entered into in the ordinary course of business (including base salary and
incentives); (e) transactions in existence on the Effective Date and described
in Schedule 6.9; (f) ordinary course reimbursement of travel, moving and similar
expenses; (g) management fees payable by a Credit Party to any Approved Manager
pursuant to the terms of an Approved Management Agreement; and (h) loans and
advances to directors, officers and employees in the ordinary course of
business.

 

6.10. Conduct of Business. From and after the Effective Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Effective
Date and similar or related businesses and (ii) such other lines of business as
may be consented to by Requisite Lenders.

 

6.11. Modification or Waivers of Organizational Documents and Certain Related
Agreements. No Credit Party shall agree to any material Modification to, or
waiver of, any of its Organizational Documents or any of its rights under any
Material Contract after the Effective Date except as permitted under Section
5.13 with respect to Material Leases.

 

6.12. [INTENTIONALLY OMITTED].

 

6.13. Fiscal Year.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year-end from December 31 without the consent
of Administrative Agent.

 

6.14. Limitation on Hedge Agreements. No Credit Party shall, nor shall it permit
any of its Subsidiaries to, enter into any Hedge Agreement other than Hedge
Agreements entered into in the ordinary course of business, and not for
speculative purposes, to protect against changes in interest rates or foreign
exchange rates.

 

6.15. Accounts. Without the approval of the Administrative Agent, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, open or permit the
opening of any account for the deposit of revenues of each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset, other than (i) the
Property Accounts (as defined in the Cash Management Agreement) and (iii) the
Cash Sweep Account (as defined in the Cash Management Agreement) and (iv) any
account for amounts required by law to be segregated by each direct and indirect
Subsidiary that owns or leases a Borrowing Base Asset.

 

112

 

 

SECTION 7. GUARANTY

 

7.1. Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code)
(collectively, the “Guaranteed Obligations”).

 

7.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their Obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the Obligations of
such Contributing Guarantor under this Guaranty that would not render its
Obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the Fair
Share Contribution Amount with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor.
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2. The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor. The allocation among
Contributing Guarantors of their Obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder. Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

 

113

 

 

7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Guarantors will upon demand
pay, or cause to be paid, in Cash, to Administrative Agent for the ratable
benefit of Beneficiaries, an amount equal to the sum of the unpaid principal
amount of all Guaranteed Obligations then due as aforesaid, accrued and unpaid
interest on such Guaranteed Obligations (including interest which, but for
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against Borrower for such interest in the related bankruptcy case) and all other
Guaranteed Obligations then owed to Beneficiaries as aforesaid.

 

7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

 

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

(b) Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

 

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

 

114

 

 

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith, and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Credit Party or any
security for the Guaranteed Obligations; and (vi) exercise any other rights
available to it under the Credit Documents; and

 

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Credit Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, or any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or such Credit
Document or any agreement relating to such other guaranty or security; (iii) the
Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents, or from the proceeds of any security for
the Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of Parent
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

 

115

 

 

7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Borrower, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of any Credit Party or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default under
this Agreement, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

 

116

 

 

7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or Cash collateralized in accordance with Section 2.4(i), each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations shall
have been indefeasibly paid in full and the Revolving Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled or
Cash collateralized in accordance with Section 2.4(i), each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by Section
7.2. Each Guarantor further agrees that, to the extent the waiver or agreement
to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent on
behalf of Beneficiaries and shall forthwith be paid over to Administrative Agent
for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

7.7. Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor permitted under Section 6.1 now or hereafter held by any Guarantor
(the “Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Administrative Agent on behalf of Beneficiaries and shall
forthwith be paid over to Administrative Agent for the benefit of Beneficiaries
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof.

 

7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired or been cancelled or Cash collateralized in accordance
with Section 2.4(i). Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

7.9.  Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

 

117

 

 

7.10. Financial Condition of Borrower. Any Credit Extension may be made to
Borrower or continued from time to time, in each case without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation, as the case may be.
No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its Obligations under the Credit Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrower and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

 

7.11. Bankruptcy, Etc.  (a) So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.

 

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

 

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder; provided, that
interest or fees on any such reinstated Guaranteed Obligations shall not be
payable for the period during which the Beneficiaries were paid such funds until
the date such funds were disgorged by such Beneficiaries.

 

118

 

 

7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

7.13. Local Law Waivers. In addition to the other waivers set forth herein, the
waivers set forth in Exhibit B to the Mortgage shall apply to the each Guarantor
Subsidiary and all Guaranteed Obligations of such Subsidiary.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1. Events of Default. If any one or more of the following conditions or events
shall occur:

 

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within five days after the date due; or

 

(b) Default in Other Agreements. (i) Failure of any Credit Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount, including any payment in settlement, payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a)) (A) in the case of Recourse Indebtedness, in an aggregate amount in
excess of $5,000,000 and (B) in the case of Non- Recourse Indebtedness,
involving properties of entities having an aggregate net equity value in an
amount after the Effective Date in excess of $10,000,000; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term of (1) one or more items of Recourse Indebtedness or
Non-Recourse Indebtedness or (2) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Indebtedness, in each case in the
aggregate amount or with respect to properties or entities having an aggregate
net equity value after the Effective Date in the amount set forth in clause (i)
above and beyond the grace period, if any, provided therefor, if the effect of
such breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

(c) Breach of Certain Covenants. Subject to Section 8.3 below, failure of any
Credit Party to perform or comply with any term or condition contained in
Section 5.1(e)(i), Section 5.2 as it relates to Borrower, Section 5.13 to the
extent such failure would permit the lessor under the applicable Qualifying
Ground Lease or Operating Lease to terminate such lease, Section 5.01(p),
Section 5.01(q), Section 5.01(r) or Section 6; or

 

119

 

 

(d) Breach of Representations, Etc. Subject to Section 8.3 below, any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Subsidiaries in writing
pursuant to the terms hereof or thereof shall be false in any material respect
as of the date made or deemed made; or

 

(e) Other Defaults Under Credit Documents. Subject to Section 8.3 below, any
Credit Party shall default in the performance of or compliance with any term
contained herein or any of the other Credit Documents, other than any such term
referred to in any other Section of this Section 8.1 and such default shall not
have been remedied or waived within 30 days after the earlier of (i) an
Authorized Officer of Parent or Borrower becoming aware of such default or (ii)
receipt by Parent or Borrower of notice from Administrative Agent or any Lender
of such default ; or

 

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Parent, Borrower or any Material Subsidiary of Parent in an involuntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or any other similar relief shall be
granted under any applicable federal or state law; and any such decree, order or
relief is not stayed within 60 days; (ii) an involuntary case shall be commenced
against Parent, Borrower or any Material Subsidiary of Parent under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect; or a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
Parent, Borrower or any Material Subsidiary of Parent, and any such event
described in this clause (ii) shall continue for 60 days without having been
dismissed, bonded or discharged; or (iii) or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over
Parent, Borrower or any Material Subsidiary of Parent, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of Parent, Borrower or any Material Subsidiary of Parent for all or a
substantial part of its property, and any such receiver, liquidator,
sequestrator, trustee, custodian or other officer described in this clause (iii)
shall not have been removed within 90 days of appointment; or

 

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Parent, Borrower or
any Material Subsidiary of Parent shall cause an order for relief to be entered
with respect to it or shall commence a voluntary case under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or Parent, Borrower or any Material Subsidiary of Parent
shall make any assignment for the benefit of creditors; or (ii) Parent, Borrower
or any Material Subsidiary shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due or
suspends or threatens to suspend making payments of its debts; or the board of
directors (or similar governing body) of Parent, Borrower or any Material
Subsidiary of Parent (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 8.1(f); or

 

120

 

 

(h) Judgments and Attachments. (i) Any final money judgments or orders, in an
aggregate amount in excess of $5,000,000 in the case of judgments or orders not
in respect of Non-Recourse Indebtedness (and in the case of judgments or orders
in respect of Non-Recourse Indebtedness, with respect to any property having an
aggregate net equity value in an amount after the Effective Date in excess of
$10,000,000) in each case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage,
shall be entered or filed against Parent or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unstayed or
unbonded pending appeal for a period of 30 days (or in any event later than five
days prior to the date of any proposed sale thereunder) or (ii) any non-monetary
judgment or order shall be rendered against any Credit Party or Subsidiary
thereof that could reasonably be expected to result in a Material Adverse
Effect, and there shall be any period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or

 

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or

 

(j) Employee Benefit Plans. There shall occur one or more ERISA Events that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or

 

(k) Change of Control. A Change of Control shall occur; or

 

(l) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations or any release by the
Administrative Agent in accordance with the terms of the Credit Documents, shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations in accordance with the terms hereof) or shall be declared null and
void, or Administrative Agent shall not have or shall cease to have a valid and
perfected First Priority Lien (subject to Permitted Liens) in any Collateral
purported to be covered by the Collateral Documents with the priority required
by the relevant Collateral Document, in each case, for any reason other than any
action of the Administrative Agent or any Lender or the failure of the
Administrative Agent or any Lender to take any action within its control, or
(iii) any Credit Party shall contest the validity or enforceability of any
Credit Document in writing or deny in writing that it has any further liability,
including with respect to future advances by Lenders, under any Credit Document
to which it is a party or shall contest the validity or perfection of any Lien
in any Collateral purported to be covered by the Collateral Documents; or

 

(m) Security Realization. Subject to Section 8.3 below, any third-party security
realization occurs against property of Parent or any of its Material
Subsidiaries which realization shall continue and not be released, discharged or
stayed within the lesser of 30 days and the period of time prescribed under
applicable Legal Requirements for completion of such realization; provided that
any third-party security realization against any Borrowing Base Asset shall
constitute an immediate Borrowing Base Asset Event of Default; or

 

121

 

 

(n) Seizure of Property. Subject to Section 8.3 below, any third-party seizure
occurs with respect to property of Parent or any of its Material Subsidiaries
which seizure shall continue and not be released, discharged or stayed within
the lesser of 30 days and the period of time prescribed under applicable Legal
Requirements for completion of the sale of or realization against the property
subject to such seizure; provided that any third-party seizure against any
Borrowing Base Asset shall constitute an immediate Borrowing Base Asset Event of
Default; or

 

(o) Defaults under Guarantor Subsidiary Requirements. Any Guarantor Subsidiary
shall breach in any material respect the Guarantor Subsidiary Requirements;

 

THEN, subject to Section 8.3, (1) upon the occurrence of any Event of Default
described in Section 8.1(f) or 8.1(g), automatically, and (2) upon the
occurrence and during the continuance of any other Event of Default, at the
request of (or with the consent of) Requisite Lenders, upon notice to Borrower
by Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of Issuing Bank to issue
any Letter of Credit shall immediately terminate; (B) each of the following
shall immediately become due and payable, in each case without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by each Credit Party: (I) the unpaid principal amount of and
accrued interest and premium on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of Lenders under Section 2.3(b)(v) or Section
2.4(e); (C) Administrative Agent may cause Administrative Agent to enforce any
and all Liens and security interests created pursuant to Collateral Documents;
and (D) without duplication of the amount due under clause (B)(II) above,
Administrative Agent shall direct Borrower to pay (and Borrower hereby agrees
upon receipt of such notice, or upon the occurrence of any Event of Default
specified in Sections 8.1(f) and (g) to pay) to Administrative Agent such
additional amounts of cash as reasonably requested by Issuing Bank, to be held
as security for Borrower’s reimbursement Obligations in respect of Letters of
Credit then outstanding.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 8.1, without duplication of the amount due under clause (B)(II) in the
immediately preceding paragraph, Borrower shall at such time Cash collateralize
in accordance with Section 2.4(i) an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit. Amounts held in such Cash
collateral account shall be applied by Administrative Agent to the payment of
drafts drawn under such Letters of Credit, and the unused portion thereof after
all such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of Borrower hereunder and under the
other Credit Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all obligations of Borrower to reimburse Issuing Bank
pursuant to Section 2.4(i) for amounts drawn under Letters of Credit shall have
been satisfied and all other Obligations of Borrower hereunder and under the
other Credit Documents shall have been paid in full, the balance, if any, in
such Cash collateral account shall be returned to Borrower (or such other Person
as may be lawfully entitled thereto).

 

122

 

 

8.2. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by Administrative Agent in respect of any sale
of, any collection from, or other realization upon all or any part of the
Collateral shall be applied, in full or in part, promptly by Administrative
Agent against the Obligations in the following order of priority:

 

(a)   first, to the payment of all costs and expenses of such sale, collection
or other realization, including reasonable compensation to Administrative Agent
and its agents and counsel, and all other expenses, liabilities and advances
made or incurred by Administrative Agent in connection therewith, and all
amounts for which Administrative Agent is entitled to indemnification hereunder
(in its capacity as Administrative Agent and not as a Lender) or any other
Credit Document and all advances made by Administrative Agent hereunder or under
any other Credit Document for the account of the applicable Credit Party, and to
the payment of all costs and expenses paid or incurred by Administrative Agent
in connection with the exercise of any right or remedy hereunder or under the
other Credit Documents, all in accordance with the terms hereof or thereof;

 

(b) second, to the extent of any excess of such proceeds, to the payment of all
other costs and expenses of such sale, collection or other realization including
compensation to the other Lender Parties and their agents and counsel and all
expenses, liabilities and advances made or incurred by the other Lender Parties
in connection therewith;

 

(c) third, to the extent of any excess of such proceeds and without duplication
of amounts applied pursuant to clauses first and second above, to the payment in
full in cash, pro rata, of interest and other amounts constituting Obligations
(other than principal, reimbursement Obligations with respect to Letters of
Credit and obligations to Cash collateralize Letters of Credit), in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing;

 

(d) fourth, to the extent of any excess of such proceeds, to the payment in full
in cash, pro rata, of the principal amount of the Obligations and any premium
thereon (including reimbursement Obligations with respect to Letters of Credit
and obligations to Cash collateralize Letters of Credit); and

 

(e) fifth, the balance, if any, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns) or as a
court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses first through fifth of this Section 8.2, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

123

 

 

The order of priority set forth in Section 8.2 and the related provisions of
this Agreement are set forth solely to determine the rights and priorities of
the Administrative Agent and the other Lenders as among themselves. The order of
priority set forth in clauses (c) and (d) of Section 8.2 may at any time and
from time to time be changed by the Required Lenders without necessity of notice
to or consent of or approval by the Credit Parties or any other Person;
provided, however, that the foregoing shall not be deemed to diminish any
consent rights of the Lenders under Section 10.5. The order of priority set
forth in clause (a) of Section 8.2 may be changed only with the prior written
consent of the Administrative Agent.

 

8.3. Borrowing Base Asset Disqualification. If the failure of an individual
Borrowing Base Asset, or the individual Guarantor Subsidiary that owns such
Borrowing Base Asset, to comply with applicable Obligations under the Credit
Documents would, but for the application of this Section 8.3, result in an Event
of Default (a “Borrowing Base Asset Event of Default”), then immediately upon
the occurrence of such Borrowing Base Asset Event of Default, and without any
further notice from Administrative Agent (other than such notice as may have
been required under the express terms of the Credit Documents in order for the
underlying Borrowing Base Asset Event of Default to have occurred), the subject
Mortgaged Property shall no longer be deemed to qualify as a Borrowing Base
Asset (a “Borrowing Base Asset Disqualification”). Notwithstanding anything to
the contrary contained in Section 8.1, upon the occurrence of a Borrowing Base
Asset Disqualification, no Event of Default shall be deemed to occur with
respect to such Borrowing Base Asset Event of Default if each of the following
conditions is satisfied: (i) after giving effect to such Borrowing Base Asset
Disqualification, the proviso in the definition of Borrowing Base Asset is still
satisfied; (ii) either (A) the Borrowing Base Amount (calculated on a pro forma
basis after giving effect to such Borrowing Base Asset Disqualification, any
Borrowing Base Limitations arising as a result thereof, and any Credit
Extensions made at the time thereof) will be greater than or equal to the Total
Utilization of Revolving Commitments; or (B) within five (5) Business Days after
the Borrowing Base Asset Disqualification, Borrower repays the outstanding
principal amount of the Loans in an amount that results in the Borrowing Base
Amount (calculated on a pro forma basis after giving effect to such Borrowing
Base Asset Disqualification, any Borrowing Base Limitations arising as a result
thereof, and any Credit Extensions made at the time thereof) being greater than
or equal to the Total Utilization of Revolving Commitments as of the date of
such repayment; and (iii) after giving effect to the Borrowing Base Asset
Disqualification and clause (ii)(B) above, no other Events of Default are
continuing.

 

SECTION 9. AGENTS

 

9.1. Appointment of Agents.  DBNY is hereby appointed Administrative Agent
hereunder and under the other Credit Documents and each Lender hereby authorizes
DBNY to act as Administrative Agent in accordance with the terms hereof and the
other Credit Documents. Each Agent hereby agrees to act in its capacity as such
upon the express conditions contained herein and the other Credit Documents, as
applicable. Except to the extent expressly provided in Section 9.8(b) and
Section 9.8(d), the provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Parent or any of its Subsidiaries,
other than as specifically set forth in the Credit Documents. Any Agent
described in clauses (b) and (c) of the definition thereof may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to Administrative Agent and Borrower.

 

124

 

 

9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.

 

9.3. General Immunity.

 

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures with respect to the foregoing. Anything contained herein to
the contrary notwithstanding, Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

 

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence, bad faith or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).

 

125

 

 

(c) Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) of this
Section 9.3 and of Section 9.6 and shall have all of the rights and benefits of
a third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Credit Party, Lender or any other Person and no Credit Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent, provided that no delegation by
Administrative Agent under this Section 9.3(c) or otherwise shall be deemed to
relieve Administrative Agent from its obligations hereunder and under the other
Credit Documents or prejudice any rights that the Credit Parties may have
against Administrative Agent as a result of any default by Administrative Agent
hereunder or thereunder.

 

126

 

 

9.4. Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity. Any
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, and generally engage in any kind of banking, trust, financial advisory or
other business with Parent or any of its Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

 

9.5. Lenders’ Representations, Warranties and Acknowledgment.

 

(a) Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Parent and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Parent
and its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

 

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement or Accession Agreement, as applicable, and funding its
Revolving Loans, if any, on the Effective Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document required to be approved by any Agent, Requisite Lenders or
Lenders, as applicable on the Effective Date.

 

9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence, bad faith or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished; provided, in no event shall this sentence
require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement in
excess of such Lender’s Pro Rata Share thereof; and provided further, this
sentence shall not be deemed to require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.

 

127

 

 

9.7. Successor Administrative Agent and Swing Line Lender.  (a) Administrative
Agent shall have the right to resign at any time by giving prior written notice
thereof to Lenders and Borrower and Administrative Agent may be removed at any
time with or without cause by an instrument or concurrent instruments in writing
delivered to Borrower and Administrative Agent and signed by Requisite Lenders.
Administrative Agent shall have the right to appoint a financial institution to
act as Administrative Agent hereunder and Administrative Agent’s resignation
shall become effective on the earliest of (i) 30 days after delivery of the
notice of resignation, (ii) the acceptance of such successor Administrative
Agent by Borrower and Requisite Lenders or (iii) such other date, if any, agreed
to by Requisite Lenders. Upon any such notice of resignation or any such
removal, if a successor Administrative Agent has not already been appointed by
the retiring Administrative Agent, Requisite Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent. If neither Requisite Lenders nor Administrative Agent have appointed a
successor Administrative Agent, Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent; provided that, until a successor
Administrative Agent is so appointed by Requisite Lenders or Administrative
Agent, any collateral security held by Administrative Agent on behalf of Lenders
or Issuing Bank under any of the Credit Documents shall continue to be held by
the retiring Administrative Agent as nominee until such time as a successor
Administrative Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums, items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
or removal of DBNY or its successor as Administrative Agent pursuant to this
Section shall also constitute the resignation or removal of DBNY or its
successor as Administrative Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Administrative Agent for
all purposes hereunder.

 

(b) Any resignation or removal of DBNY or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation or removal of
DBNY or its successor as Swing Line Lender, and any successor Administrative
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (a) Borrower shall prepay any outstanding Swing Line Loans made by
the retiring or removed Administrative Agent in its capacity as Swing Line
Lender, (b) upon such prepayment, the retiring or removed Administrative Agent
and Swing Line Lender shall surrender any Swing Line Note held by it to Borrower
for cancellation, and (c) Borrower shall issue, if so requested by successor
Administrative Agent and Swing Line Loan Lender, a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender, in the principal amount of
the Swing Line Sublimit then in effect and with other appropriate insertions.

 

128

 

 

(c) Notwithstanding anything in this Section 9.7 to the contrary, Borrower shall
have the right to consent (such consent not to be unreasonably withheld) to the
identity of any successor Agent appointed pursuant to this Section 9.7 so long
as no Event of Default described in Section 8.1(f) or 8.1(g) has occurred and is
continuing.

 

9.8. Collateral Documents and Guaranty.

 

(a) Agents under Collateral Documents and Guaranty. Each Lender Party hereby
further authorizes Administrative Agent on behalf of and for the benefit of
Lender Parties, to be the agent for and representative of Lender Parties with
respect to the Guaranty, the Collateral and the Collateral Documents. Subject to
Section 10.5, without further written consent or authorization from any Lender
Party, Administrative Agent may execute any documents or instruments necessary
to (i) in connection with a sale or disposition of assets permitted by this
Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented or (ii) release any Guarantor from the
Guaranty pursuant to Section 6.8(h), Section 7.12 or with respect to which
Requisite Lenders (or such other Lenders as may be required to give such consent
under Section 10.5) have otherwise consented.

 

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent and each Lender Party hereby agree that (i) no Lender Party
shall have any right individually to realize upon any of the Collateral or to
enforce the Guaranty, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by Administrative Agent, on behalf of
the Lender Parties in accordance with the terms hereof, and (ii) in the event of
a foreclosure by Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, Administrative Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and Administrative Agent, as agent for and
representative of Lender Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Requisite Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by Administrative Agent
at such sale or other disposition.

 

(c) [INTENTIONALLY OMITTED].

 

129

 

 

(d) Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of Borrower, Administrative Agent shall take such actions as shall be required
to release its security interest in all Collateral, and to release all guarantee
obligations provided for in any Credit Document. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.

 

9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

 

SECTION 10. MISCELLANEOUS

 

10.1. Notices.

 

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to any Credit Party, Administrative Agent, Swing Line
Lender or Issuing Bank shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
other Agent or Lender, the address as indicated on Appendix B or otherwise
indicated to Administrative Agent in writing. Except as otherwise set forth in
Section 3.2(b) or clause (b) below, each notice hereunder shall be in writing
and may be personally served or sent by facsimile or electronic mail or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of facsimile or electronic mail (subject to clause (b)
below), or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided, no notice to any Agent
shall be effective until received by such Agent and no notice to Borrower shall
be effective until received by Borrower; provided further, any such notice or
other communication shall at the request of Administrative Agent be provided to
any sub-agent appointed pursuant to Section 9.3(c) hereto as designated in
writing by Administrative Agent from time to time..

 

130

 

 

(b) Electronic Communications.

 

(i) Notices and other communications to any Agent, Lenders, Swing Line Lender
and Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites, including the
Platform) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices to any Agent, any Lender, Swing Line
Lender or any applicable Issuing Bank pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower shall
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by such Person, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received on the date
(x) on which Borrower posts such notices, communications or documents, or
provide a link thereto on the website of the Securities and Exchange Commission
at http://www.sec.gov or on the website of Parent at www.gptreit.com or (y) on
which such notices are posted on Borrower’s behalf on the Platform or another
website to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that Borrower shall notify Administrative Agent of any such
communications (which notice may be by facsimile or electronic mail as described
in the foregoing clause (i)).

 

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct, bad faith or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

 

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

 

131

 

 

(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

 

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Parent, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

 

10.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses incurred in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of one primary outside counsel to Agents, one local counsel to
Agents in each material relevant jurisdiction, if necessary, and reasonable and
documented allocated costs of internal counsel for Agents in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; provided that if counsel for
Administrative Agent determines in good faith that there is an actual or
potential conflict of interest that requires separate representation for Agents,
Borrower shall be required to pay for additional counsel for such Agents so long
as the total legal fees for all counsel representing Agents is reasonable taken
as a whole, taking into account the nature of the matter involved and, in the
case of multiple counsel, the necessity of same; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Administrative Agent, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of one
primary outside counsel to each Agent and of counsel providing any opinions that
any Agent or Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or, subject to the limitation set forth in
Section 5.1(r), appraisers; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Administrative Agent
and its counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
each Agent in connection with the syndication of the Loans and Commitments and
the transactions contemplated by the Credit Documents and any consents,
amendments, waivers or other modifications thereto and (h) after the occurrence
of a Default or an Event of Default, all actual and reasonable costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and costs of settlement, incurred by any Agent and Lenders in
enforcing any Obligations of or in collecting any payments due from any Credit
Party hereunder or under the other Credit Documents by reason of such Default or
Event of Default (including in connection with the sale, lease or license of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

132

 

 

10.3. Indemnity.

 

(a) In addition to the payment of expenses pursuant to Section 10.2, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel; provided,
however, that the Indemnitees shall use their reasonable efforts to use a single
outside counsel for all such Indemnitees taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction) to represent
them, with exceptions in the case of conflicts of interest and in all cases the
total legal fees for all counsel representing the Indemnitees must be reasonable
taken as a whole, taking into account the nature of the investigative,
administrative or judicial proceeding or hearing involved and, in the case of
multiple counsel, the necessity of same), indemnify, pay and hold harmless, each
Agent, Lender, Swing Line Lender and Issuing Bank and each of their respective
officers, partners, members, directors, trustees, advisors, employees, agents,
sub-agents and affiliates (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to (i) any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (ii) any
investigative, administrative or judicial proceeding or hearing that is brought
by an Indemnitee against any other Indemnitee that does not also include a claim
against any Credit Party or any of their respective Subsidiaries; provided, that
Administrative Agent shall remain indemnified in respect of such disputes to the
extent otherwise entitled to be so indemnified hereunder. To the extent that the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

133

 

 

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party hereto, the
Lead Arranger and each of their respective Affiliates, directors, employees,
attorneys, agents and sub-agents, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) (whether or not the claim therefor is based on contract, tort or duty
imposed by any applicable legal requirement) arising out of, in connection with,
as a result of, or in any way related to, this Agreement or any Credit Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each party hereto hereby waives, releases and agrees
not to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(c) Each Credit Party also agrees that no Lender, Swing Line Lender, Issuing
Bank, Agent, Lead Arranger nor their respective Affiliates, directors,
employees, attorneys, agents or sub-agents will have any liability to any Credit
Party or any person asserting claims on behalf of or in right of any Credit
Party or any other person in connection with or as a result of this Agreement or
any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, in each case, except in the case of
any Credit Party to the extent that any losses, claims, damages, liabilities or
expenses incurred by such Credit Party or its affiliates, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Lender, Agent, Lead Arranger or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents in performing
its obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will such Lender, Swing Line Lender, Issuing
Bank, Agent, Lead Arranger or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such Lender’s, Swing Line Lender’s, Issuing Bank’s, Agent’s, Lead Arranger’s or
their respective Affiliates’, directors’, employees’, attorneys’, agents’ or
sub-agents’ activities related to this Agreement or any Credit Document or any
agreement or instrument contemplated hereby or thereby or referred to herein or
therein.

 

10.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, Swing Line Lender and Issuing
Bank is hereby authorized by each Credit Party at any time or from time to time
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender, Swing Line
Lender or Issuing Bank to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of any Credit Party to
such Lender, Swing Line Lender or Issuing Bank hereunder, the Letters of Credit
and participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender, Swing Line Lender or Issuing
Bank shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or any amounts in respect of the Letters of Credit or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such Obligations and liabilities, or any of them, may be
contingent or unmatured.

 

134

 

 

10.5. Amendments and Waivers.

 

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no Modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall in any event be effective without the written concurrence
of the Borrower and Requisite Lenders; provided that Administrative Agent may,
with the consent of Borrower only, Modify this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such Modification does not
adversely affect the rights of any Lender or Issuing Bank; provided further that
the written concurrence of Requisite Lenders shall not be required for any
amendment, modification, termination, or consent set forth in Section
10.5(b)(iv), 10.5(b)(v) or 10.5(b)(vi) that is consented to by each Lender that
would be directly and adversely affected thereby.

 

(b) Affected Lenders’ Consent. Without the written consent of the Borrower and
each Lender that would be directly and adversely affected thereby, no
Modification, termination, or consent shall be effective if the effect thereof
would:

 

(i) extend the scheduled final maturity of any Loan or Note;

 

(ii) [intentionally omitted];

 

(iii) other than as expressly set forth in Section 2.14, extend the Revolving
Commitment Termination Date or, other than as expressly set forth in Section
2.4(a), the stated expiration date of any Letter of Credit beyond the Revolving
Commitment Termination Date;

 

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

 

(v) extend the time for payment of any such interest or fees;

 

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

 

(vii) Modify, terminate or waive any provision of Section 2.13(b), this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;

 

135

 

 

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, (x) additional extensions of
credit pursuant hereto (which may or may not be new money tranches) may be
included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Effective Date, (y) such terms and any provisions in
any Credit Document requiring pro rata payments, distributions or commitment
reductions may be amended on customary terms in connection with (I) such
additional extension of credit referred to in clause (x) or (II) “amend and
extend” transactions;

 

(ix) release all or substantially all of the Collateral or all or substantially
all of value of the Guaranty except as expressly provided in the Credit
Documents; or

 

(x) consent to the assignment or transfer by Borrower of any of its rights and
Obligations under any Credit Document except as expressly provided in the Credit
Documents;

 

provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii), (ix) and (x).

 

(c) Other Consents. No Modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by any Credit Party therefrom,
shall:

 

(i) other than as expressly set forth in Section 2.24, increase any Revolving
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no Modfication or waiver of any condition
precedent, covenant, Default or Event of Default shall constitute an increase in
any Revolving Commitment of any Lender;

 

(ii) Modify, terminate or waive any provision hereof relating to the Swing Line
Sublimit or the Swing Line Loans without the consent of Swing Line Lender;

 

(iii) Modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.4(e)
without the written consent of Administrative Agent and of Issuing Bank; or

 

(iv) Modify, terminate or waive any provision of Section 9 as the same applies
to any Agent, or any other provision hereof as the same applies to the rights or
obligations of any Agent, in each case without the consent of such Agent.

 

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

 

136

 

 

10.6. Successors and Assigns; Participations.

 

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement or Accession Agreement, as applicable,
effecting the assignment or transfer thereof, together with the required forms
and certificates regarding tax matters and any fees payable in connection with
such assignment, in each case, as provided in Section 10.6(d). Each assignment
shall be recorded in the Register promptly following receipt by the
Administrative Agent of the fully executed Assignment Agreement or Accession
Agreement, as applicable, and all other necessary documents and approvals,
prompt notice thereof shall be provided to Borrower and a copy of such
Assignment Agreement or Accession Agreement, as applicable, shall be maintained
by Administrative Agent. The date of such recordation of a transfer shall be
referred to herein as the “Assignment Effective Date.” Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.

 

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

 

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of Eligible Assignee upon the giving of notice to Borrower and
Administrative Agent but with no consent required of any of them; and

 

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of Eligible Assignee with the prior written consent of Borrower and
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed or, (y) in the case of Borrower, required at any time an Event of
Default shall have occurred and then be continuing); provided, further, that (A)
Borrower shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to Administrative Agent within five
Business Days after having received notice thereof and (B) each such assignment
pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount of not less
than $5,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender).

 

137

 

 

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement or Accession Agreement, as applicable,. Assignments made
pursuant to the foregoing provision shall be effective as of the Assignment
Effective Date. In connection with all assignments there shall be delivered to
Administrative Agent such forms, certificates or other evidence, if any, with
respect to United States federal income tax withholding matters as the assignee
under such Assignment Agreement or Accession Agreement, as applicable, may be
required to deliver pursuant to Section 2.20(c), together with payment to the
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable in the case of an
assignee which is already a Lender or is an affiliate or Related Fund of a
Lender or a Person under common management with a Lender) unless waived by
Administrative Agent in its sole discretion.

 

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Effective Date or as of
the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control).

 

(f) Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Assignment Effective Date” (i) the assignee thereunder shall
have the rights and obligations of a “Lender” hereunder to the extent of its
interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to all Letters of Credit
issued by it until the cancellation or expiration of such Letters of Credit and
the reimbursement of any amounts drawn thereunder and (z) such assigning Lender
shall continue to be entitled to the benefit of all indemnities hereunder as
specified herein with respect to matters arising out of the prior involvement of
such assigning Lender as a Lender hereunder); (iii) the Commitments shall be
modified to reflect any Commitment of such assignee and any Revolving Commitment
of such assigning Lender, if any; and (iv) if any such assignment occurs after
the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new Revolving Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

 

138

 

 

(g) Participations.

 

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than any Disqualified Institutions,
Defaulting Lenders, Parent or any of its Subsidiaries or any of their
Affiliates) in all or any part of its Commitments, Loans or in any other
Obligation; provided that (a) such Lender’s obligations under this Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (c) Borrower,
Administrative Agent, the other Lenders and the Issuing Bank shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender that sells a
participation pursuant to this Section 10.6(g) shall maintain a register on
which it records the name and address of each participant and the principal
amounts of each participant’s participation interest (each, a “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of a participation for all purposes
under this Agreement, notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(ii) The holder of any such participation shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
Modification or waiver pursuant to Section 10.5(b) or (c)(i) that would require
the consent of such Lender.

 

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (c) of this Section;
provided, (x) a participant shall not be entitled to receive any greater payment
under Section 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, unless
the sale of the participation to such participant is made with Borrower’s prior
written consent, and only to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the participant acquired
the applicable participation, and (y) a participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.20
unless Borrower is notified of the participation sold to such participant and
such participant agrees, for the benefit of Borrower, to comply with Section
2.20 as though it were a Lender; provided further that, except as specifically
set forth in clauses (x) and (y) of this sentence, nothing herein shall require
any notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17 as though it were a
Lender.

 

139

 

 

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be a “Lender” or be entitled to require the
assigning Lender to take or omit to take any action hereunder.

 

10.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

 

10.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of Lenders set forth in Sections 2.17, 9.3(b)
and 9.6 shall survive the payment of the Loans, the cancellation or expiration
of the Letters of Credit and the reimbursement of any amounts drawn thereunder,
and the termination hereof.

 

10.9. No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

140

 

 

10.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to Administrative
Agent, Issuing Bank or Lenders (or to Administrative Agent, on behalf of Lenders
or Issuing Bank), or any Agent, Issuing Bank or Lender enforces any security
interests or exercises any right of setoff, and such payment or payments or the
proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

10.11. Severability. In case any provision herein or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

10.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

 

10.13. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

10.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

141

 

 

10.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE,
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT OR AN
ASSIGNMENT AGREEMENT or Accession Agreement, as applicable, EACH PARTY HERETO,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE
OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY
SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY CREDIT DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

 

10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

142

 

 

10.17. Confidentiality. Each Agent (which term shall for the purposes of this
Section 10.17 include the Lead Arranger), and each Lender (which term shall for
the purposes of this Section 10.17 include the Issuing Bank) shall maintain the
confidentiality of all non-public information regarding Parent and its
Subsidiaries and their businesses obtained by such Agent or such Lender pursuant
to the requirements hereof in accordance with such Agent’s and such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by Borrower that, in any event, Administrative Agent
may disclose such information to the Lenders and each Agent and each Lender may
make (i) disclosures of such information to Affiliates of such Lender or Agent
and to their respective agents and advisors (and to other Persons authorized by
a Lender or Agent to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section
10.17) (provided, such Affiliates, agents, advisors and other Persons are
advised of and agree to be bound by either the provisions of this Section 10.17
or other provisions at least as restrictive as this Section 10.17), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency in
connection with rating Borrower, Parent or its Subsidiaries or the Loans
hereunder, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any Governmental Authority or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, unless specifically
prohibited by applicable law or court order and to the extent practicable, each
Lender and each Agent shall make reasonable efforts to notify Borrower of any
request by any Governmental Authority or representative thereof (other than any
such request in connection with any examination of the financial condition or
other routine examination of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information. Notwithstanding anything to the contrary set forth herein, each
party (and each of their respective employees, representatives or other agents)
may disclose to any and all persons without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

 

143

 

 

10.18. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

 

10.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

10.20. Effectiveness; Entire Agreement. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto or
receipt by Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof.

 

10.21. PATRIOT Act. Each Lender and Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

 

10.22. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement or Accession
Agreement, as applicable, shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 



144

 

 



10.23. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their Affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
Affiliates, on the other. The Credit Parties acknowledge and agree that (a) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (b) in connection with the transactions contemplated by the
Credit Documents and with the process leading thereto, (i) no Lender has assumed
an advisory or fiduciary responsibility in favor of any Credit Party, its
stockholders or its Affiliates with respect to the transactions contemplated by
the Credit Documents (or the exercise of rights or remedies with respect
thereto) or the process leading thereto (irrespective of whether any Lender has
advised, is currently advising or will advise any Credit Party, its stockholders
or its Affiliates on other matters) or any other obligation to any Credit Party
in connection therewith except the obligations expressly set forth in the Credit
Documents and (ii) each Lender is acting solely as principal and not as the
agent or fiduciary of any Credit Party, its management, stockholders, creditors
or any other Person. Each Credit Party acknowledges and agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

 

10.24. Disclosure of Information Relating to Agreement. Each Agent and each
Lender may disclose the existence of this Agreement, the size of the credit
facilities hereunder, the number and nature of tranches (i.e., revolver, term
loan, etc.) hereunder, the Revolving Commitment Termination Date, the names and
title of the Agents hereunder and the number of Lenders to market data
collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents.

 

[Remainder of page intentionally left blank]

 

145

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  BORROWER:       GPT PROPERTY TRUST LP             By: Gramercy Property Trust
Inc.,     its general partner               By:   /s/ Benjamin P. Harris      
Name: Benjamin P. Harris       Title: President             OTHER CREDIT
PARTIES:       GRAMERCY PROPERTY TRUST INC.             By: /s/ Benjamin P.
Harris     Name:  Benjamin P. Harris     Title: President

 

Signature Page to Credit and Guaranty Agreement

 

 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,   as Administrative Agent, Swing Line
Lender, Issuing Bank and a Lender           By: /s/ James Rolison     Name: 
James Rolison     Title: Managing Director           By: /s/ Marc Levine    
Name: Marc Levine     Title: Director

 

Signature Page to Credit and Guaranty Agreement

 

 

 

 

  DEUTSCHE BANK SECURITIES INC.,   as Lead Arranger and Bookrunner           By:
/s/ James Rolison     Name: James Rolison     Title: Managing Director          
By: /s/Candice King     Name: Candice King     Title: Vice President

 

Signature Page to Credit and Guaranty Agreement

 

 

 

 

APPENDIX A

TO CREDIT AND GUARANTY AGREEMENT

 

Revolving Commitments

 

Lender  Revolving Commitment   Pro
Rata Share  Deutsche Bank AG New York Branch  $100,000,000    100%            
           

Total

  $100,000,000    100%

 

APPENDIX A-1

 

 

APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

All Credit Parties

 

Prior to September 15, 2013:

 

c/o Gramercy Property Trust Inc.

420 Lexington Avenue

18th Floor

New York, NY 10170

Attention: Jon W. Clark, Chief Financial Officer

Telephone: 212-297-1000

Facsimile: 212-297-1090

E-mail: JClark@gptreit.com

 

With a copy to:

 

Gramercy Property Trust Inc.

420 Lexington Avenue

18th Floor

New York, NY 10170

Attention: Edward J. Matey Jr., General Counsel

Telephone: 212-297-1000

Facsimile: 212-297-1090

E-mail: EMatey@gptreit.com

 

APPENDIX B-1

 

 

After September 15, 2013:

 

c/o Gramercy Property Trust Inc.

521 5th Avenue

30th Floor

New York, NY 10175

Attention: Jon W. Clark, Chief Financial Officer

Telephone: 212-297-1000

Facsimile: 212-297-1090

E-mail: JClark@gptreit.com

 

With a copy to:

 

Gramercy Property Trust Inc.

521 5th Avenue

30th Floor

New York, NY 10175

Attention: Edward J. Matey Jr., General Counsel

Telephone: 212-297-1000

Facsimile: 212-297-1090

E-mail: EMatey@gptreit.com

 

APPENDIX B-2

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Swing Line Lender, Issuing Bank and a Lender

 

Administrative Agent’s and Swing Line Lenders’ Principal Office:

 

Deutsche Bank AG New York Branch

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

Telephone: 212-380-9396

E-mail: amy.sinensky@hanoverstcap.com

 

and to :

 

c/o DB Services New Jersey, Inc.

Global Business Services

60 Wall Street

New York, New York 10005

Attention: Mark Kellam II

Telephone: 904-271-2469

Facsimile: 904-779-3080

E-mail: agency.transaction@db.com

 

Issuing Bank’s Principal Office:

 

Deutsche Bank Trust Company Americas

Global Loans and LEMG

60 Wall Street

New York, New York 10005

Attention: Everardus J. Rozing

Telephone: 212-250-1041

Facsimile: 212-797-0403

E-mail: everardus.rozing@db.com

 

in each case, with a copy to:

 

James G. Rolison

Managing Director

Deutsche Bank Securities Inc.

Commercial Real Estate

MS: NYC60-1005

60 Wall Street

New York, New York 10005

Facsimile: 212-797-4496

E-mail: james.rolison@db.com

 

APPENDIX B-3

 

 

and to:

 

George Reynolds

Director

Deutsche Bank Securities Inc.

Commercial Real Estate

MS: NYC60-1005

60 Wall Street, 10th Floor

New York, NY 10005

Facsimile: 212-797-4496

E-mail: george.r.reynolds@db.com

 

APPENDIX B-4

 

 

APPENDIX C

TO CREDIT AND GUARANTY AGREEMENT

 

Borrowing Base Assets

 

NONE.

 

APPENDIX C-1

 

 

APPENDIX D

TO CREDIT AND GUARANTY AGREEMENT

 

Approved Reserves

 

NONE.

 

APPENDIX D-1

 

 

EXHIBIT A-1 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF FUNDING NOTICE

 

FUNDING NOTICE

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
September 4, 2013 (as may be Modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement), among GPT Property Trust LP, a
Delaware limited partnership, as borrower (“Borrower”), Gramercy Property Trust
Inc., a Maryland corporation, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to Section [2.2][2.3] of the Credit Agreement, Borrower desires that
Lenders make the following Credit Extensions to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [mm/dd/yy] (the
“Credit Date”):

 

Revolving Loans:

 

¨          Base Rate Loans:

 

¨          Eurodollar Rate Loans, with an initial Interest Period of ________
month(s):

 

 

 

$[___,___,___]

 

$[___,___,___]

      Swing Line Loans:   $[___,___,___]

 

Borrower hereby certifies that:

 

after making such Credit Extensions requested on the Credit Date, (a) the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect and (b) the Borrowing Base Amount is greater than or equal to the
Total Utilization of Revolving Commitments;

 

the representations and warranties contained in each Credit Document are true
and correct on and as of the Credit Date, before and after giving effect to (A)
such Credit Extension, and (B) the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to a prior date in which case such
representations and warranties shall have been true and correct as of such prior
date, subject however to such additional exceptions to such representations and
warranties based upon changes in circumstances subsequent to the Closing Date as
shall be disclosed in writing to the Administrative Agent so long as such
additional exceptions (x) shall not have resulted in any breach of any other
terms of the Loan Documents; and (y) shall not render the original
representations and warranties inaccurate in any material respect;

 

EXHIBIT A-1-2

 

 

no Default or Event of Default has occurred and is continuing, or would result
from (A) such Credit Extension or (B) the application of the proceeds therefrom.

 

Date: [mm/dd/yy] GPT PROPERTY TRUST LP           By: Gramercy Property Trust
Inc.,     its general partner             By:       Name:       Title:  

 

EXHIBIT A-1-3

 



EXHIBIT A-2 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF CONVERSION/CONTINUATION

NOTICE

 

CONVERSION/CONTINUATION NOTICE

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
September 4, 2013 (as may be Modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement), among GPT Property Trust LP, a
Delaware limited partnership, as borrower (“Borrower”), Gramercy Property Trust
Inc., a Maryland corporation, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to Section 2.9 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [mm/dd/yy]:

 

1. Revolving Loans:

  $[___,___,___]   Eurodollar Rate Loans to be continued with Interest Period of
[____] month(s)           $[___,___,___]   Base Rate Loans to be converted to
Eurodollar Rate Loans with Interest Period of ____ month(s)          
$[___,___,___]   Eurodollar Rate Loans to be converted to Base Rate Loans      
 

 

Borrower hereby certifies that as of the date hereof, no event has occurred and
is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default or a
Default.

 



Date: [mm/dd/yy] GPT PROPERTY TRUST LP           By: Gramercy Property Trust
Inc.,     its general partner             By:       Name:       Title:  

 

EXHIBIT A-2-1

 



 

EXHIBIT A-3 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF ISSUANCE NOTICE

 

ISSUANCE NOTICE

 

Reference is made to that certain Credit and Guaranty Agreement, dated as of
September 4, 2013 (as may be Modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement), among GPT Property Trust LP, a
Delaware limited partnership, as borrower (“Borrower”), Gramercy Property Trust
Inc., a Maryland corporation, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to Section 2.4 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [mm/dd/yy] (the “Credit Date”) in an aggregate face amount of
$[___,___,___].

 

Attached hereto for each such Letter of Credit are the following:

 

the stated amount of such Letter of Credit;

 

the name and address of the beneficiary;

 

the expiration date; and

 

either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require the Issuing Lender to make payment under
such Letter of Credit.

 

Borrower hereby certifies that:

 

after issuing such Letter of Credit requested on the Credit Date, (a) the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect and (b) the Borrowing Base Amount is greater than or equal to the
Total Utilization of Revolving Commitments;

 

[the representations and warranties contained in each Credit Document are true
and correct on and as of the Credit Date, before and after giving effect to (A)
such Credit Extension, and (B) the application of the proceeds therefrom, as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to a prior date in which case such
representations and warranties shall have been true and correct as of such prior
date, subject however to such additional exceptions to such representations and
warranties based upon changes in circumstances subsequent to the Closing Date as
shall be disclosed in writing to the Administrative Agent so long as such
additional exceptions (x) shall not have resulted in any breach of any other
terms of the Loan Documents; and (y) shall not render the original
representations and warranties inaccurate in any material respect;]1

 





 



1Clauses (ii) and (iii) are not applicable in the case of extensions, renewals
or amendments of letters of credit not resulting in an increase in the face
amount thereof.

 



EXHIBIT A-3-1

 

 

[no Default or Event of Default has occurred and is continuing, or would result
from (A) such Credit Extension or (B) the application of the proceeds
therefrom.]

 

Date: [mm/dd/yy] GPT PROPERTY TRUST LP           By: Gramercy Property Trust
Inc.,     its general partner             By:       Name:       Title:  

 

EXHIBIT A-3-2

 

  

EXHIBIT B-1 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF REVOLVING LOAN NOTE

 

REVOLVING LOAN NOTE

 

$[1][___,___,___]

[2][mm/dd/yy] New York, New York

 

FOR VALUE RECEIVED, GPT PROPERTY TRUST LP, a Delaware limited partnership
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [mm/dd/yy], the lesser of (a) [1][DOLLARS]
($[1][___,___,___]) and (b) the unpaid principal amount of all advances made by
Payee to Borrower as Revolving Loans under the Credit Agreement referred to
below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of September 4, 2013 (as may be Modified from time
to time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement), among
Borrower, Gramercy Property Trust Inc., a Maryland corporation, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as administrative agent for the
Lender Parties (the “Administrative Agent”) and the other Agents party thereto.

 

This Note is one of the “Revolving Loan Notes” referred to in and issued
pursuant to and entitled to the benefits of the Credit Agreement, to which
reference is hereby made for a more complete statement of the terms and
conditions under which the Revolving Loans evidenced hereby were made and are to
be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby to an Eligible Assignee shall have been
accepted by Administrative Agent and recorded in the Register, Borrower, each
Agent and Lenders shall be entitled to deem and treat Payee as the owner and
holder of this Note and the obligations evidenced hereby. Payee hereby agrees,
by its acceptance hereof, that before disposing of this Note or any part hereof
it will make a notation hereon of all principal payments previously made
hereunder and of the date to which interest hereon has been paid; provided, the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

 



 

[1] Lender’s Revolving Credit Commitment

 

[2] Effective Date

 

EXHIBIT B-1-1

 

  

This Note is subject to prepayment at the option of Borrower as provided in the
Credit Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

  

EXHIBIT B-1-2

 

  

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by [its officer][an officer of its general partner] thereunto duly
authorized as of the date and at the place first written above.

 

  GPT PROPERTY TRUST LP           By: Gramercy Property Trust Inc.,     its
general partner             By:       Name:       Title:  

 



EXHIBIT B-1-3

 

 

TRANSACTIONS ON

REVOLVING LOAN NOTE

  

Date   Amount of Loan
Made This Date     Amount of Principal
Paid This Date      Outstanding Principal
Balance This Date    Notation
Made By                  

 

EXHIBIT B-1-4

 

 

EXHIBIT B-2 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF SWING LINE NOTE

 

SWING LINE NOTE

 

$10,000,000

[1] [mm/dd/yy] New York, New York

 

FOR VALUE RECEIVED, GPT PROPERTY TRUST LP, a Delaware limited partnership
(“Borrower”), promises to pay to DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as
Swing Line Lender (“Payee”), on or before the Revolving Commitment Termination
Date (as defined in the Credit Agreement referenced below), the lesser of (a)
TEN MILLION DOLLARS ($10,000,000) and (b) the unpaid principal amount of all
advances made by Payee to Borrower as Swing Line Loans under the Credit
Agreement referred to below.

 

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Credit and
Guaranty Agreement, dated as of September 4, 2013 (as may be Modified from time
to time, the “Credit Agreement”; capitalized terms not otherwise defined herein
shall have their respective meanings set forth in the Credit Agreement), among
Borrower, Gramercy Property Trust Inc., a Maryland corporation, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as administrative agent for the
Lender Parties (the “Administrative Agent”) and the other Agents party thereto.

 

This Note is the “Swing Line Note” referred to in and issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Swing Line Loans evidenced hereby were made and are to be repaid.

 

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.

 

This Note is subject to prepayment at the option of Borrower as provided in the
Credit Agreement.

 



 



[1]Effective Date

 

EXHIBIT B-2-1

 

  

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THEREOF.

 

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

 

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

 

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-2

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by [its officer][an officer of its general partner] thereunto duly
authorized as of the date and at the place first written above.

 

  GPT PROPERTY TRUST LP           By: Gramercy Property Trust Inc.,     its
general partner             By:       Name:        Title:  

 

EXHIBIT B-2-3

 

 

TRANSACTIONS ON

SWING LINE NOTE

  

Date   Amount of Loan
Made This Date   Amount of Principal
Paid This Date   Outstanding Principal
Balance This Date   Notation
Made By                  

 

EXHIBIT B-2-4

 

 

EXHIBIT C to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF COMPLIANCE

CERTIFICATE

 

COMPLIANCE CERTIFICATE

 

GPT Property Trust LP

 

Period ending __/__/__

 

Deutsche Bank AG New York Branch,

as Administrative Agent

under the Credit Agreement

referred to below

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

 

and

 

60 Wall Street

New York, New York 10005

Attention: James G. Rolison and George Reynolds

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

I am [the Chief Financial Officer][an Authorized Officer] of Gramercy Property
Trust Inc., a Maryland corporation (“Parent”).

 

I have reviewed the terms of that certain Credit and Guaranty Agreement, dated
as of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), among GPT Property Trust
LP, a Delaware limited partnership, as borrower (“Borrower”), Parent, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as administrative agent for the
Lender Parties (the “Administrative Agent”) and the other Agents party thereto,
and I have made, or have caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Parent and its
Subsidiaries during the accounting period covered by the attached financial
statements.

 

EXHIBIT C-1

 

 

The examination described in paragraph 2 above did not disclose, and I have no
knowledge of (i) any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Parent or Borrower with respect
thereto; (ii) the occurrence of any environmental event that has had or could
reasonably be expected to have a Property Material Adverse Effect; or (iii) the
occurrence of any event or change that has had, either in any case or in the
aggregate, a Material Adverse Effect, except as set forth in a separate
attachment, if any, to this Certificate, specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and
action taken by any such Person and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Borrower has taken, is
taking and proposes to take with respect thereto.

 

Attached hereto as Annex A are detailed calculations of the ratios described in
the financial covenants set forth in Section 6.7 of the Credit Agreement. Except
as described pursuant to paragraph 3 above, Parent and its Subsidiaries are in
compliance with such financial covenants as of the date hereof.

 

Attached hereto as Annex B is a detailed description of any material damage,
destruction or condemnation of any Collateral that has occurred [since December
31, 2012][since delivery of the last Compliance Certificate pursuant to Section
5.1(c) of the Credit Agreement].

 

The foregoing certifications, together with the computations set forth in the
Annex A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered [mm/dd/yy] pursuant to Section 5.1(c) of
the Credit Agreement.

  

  GRAMERCY PROPERTY TRUST INC.         By:     Name:     Title: [Chief Financial
Officer]

 



EXHIBIT C-2

 

 



ANNEX A TO

COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [mm/dd/yy].

  

1.  Consolidated EBITDA: without duplication, (i) + (ii) – (iii) +(–) (iv) =  
$[___,___,___]               (i) net income or loss of Parent and its
Subsidiaries on a consolidated basis determined in accordance with GAAP (before
minority interests and excluding losses attributable to the sale or other
disposition of assets and the adjustment for so-called “straight-line rent
accounting”) for such period:   $[___,___,___]             (ii) the following to
the extent deducted in computing such consolidated net income for such period:  
                  (a) Consolidated Interest Expense:   $[___,___,___]          
      (b) the provision for Federal, state, local and foreign income taxes      
    payble:   $[___,___,___]                 (c) depreciation and amortization:
  $[___,___,___]                 (d) other non-cash charges:   $[___,___,___]  
              (e) acquisition costs with respect to all Real Estate Assets
acquired by Borrower or any of its Subsidiaries:   $[___,___,___]              
(iii) all gains attributable to the sale or other disposition of assets or debt
restructurings during such period:   $[___,___,___]             (iv) the pro
rata share of Parent and its Subsidiaries on a consolidated basis of the net
income or loss of all Investment Affiliates for such period, determined and
adjusted in the same manner as provided above in subpart (i), (ii) and (iii)
with respect to the net income or loss of Parent and its Subsidiaries on a
consolidated basis:   $[___,___,___]             2.  Consolidated Fixed Charges:
without duplication, (i) + (ii) + (iii) + (iv) + (v) =   $[___,___,___]        
      (i) Consolidated Interest Expense of the type described in clause (i) of
the definition thereof for such period:   $[___,___,___]             (ii) the
aggregate amount of scheduled principal payments attributable to Total
Indebtedness (excluding optional prepayments and scheduled principal payments
due on maturity of any such Indebtedness) required to be made during such period
by Parent or any of its consolidated Subsidiaries:   $[___,___,___]            
(iii) a percentage of all such scheduled principal payments required to be made
during such period by any Investment Affiliate on Indebtedness taken into
account in calculating Consolidated Interest Expense, equal to the greater of:  
 

 



EXHIBIT C-1

 

 

    (a) the percentage of the principal amount of such Indebtedness for which
Parent or any of its Subsidiaries is liable:   $[___,___,___]                
(b) the pro rata share of Parent and its Subsidiaries on a consolidated basis of
such Investment Affiliate:   $[___,___,___]               (iv) dividends on
Parent’s Preferred Stock required to be made during such period pursuant to
Parent’s Organizational Documents:   $[___,___,___]               (v) all rental
payments due and payable under ground leases of any properties at which Parent
and/or any of its Subsidiaries are tenants:   $[___,___,___]            
3.  Consolidated Interest Expense: without duplication, (i) + (ii) + (iii) +
(iv) + (v) + (vi) =   $[___,___,___]               (i) total interest expense,
whether paid or accrued, of the Credit Parties, including fees payable in
connection with the Credit Agreement, charges in respect of letters of credit
and the portion of any Capital Lease Obligations allocable to interest expense,
including the Credit Parties’ share of interest expenses in Joint Ventures but
excluding amortization or write-off of debt discount and expense (except as
provided in subpart (ii) below) for such period:   $[___,___,___]            
(ii) amortization of costs related to interest rate protection contracts and
rate buydowns for such period:   $[___,___,___]             (iii) capitalized
interest for such period:   $[___,___,___]             (iv) amortization of
Capitalized Loan Fees of any Credit Party during such period :   $[___,___,___]
            (v) interest incurred on any liability or obligation that
constitutes a Contingent Obligation of any Credit Party during such period:  
$[___,___,___]             (vi) to the extent not included in subparts (i),
(ii), (iii), (iv), and (v) above each Credit Party’s pro rata share of all
interest expense and other amounts of the type referred to in such clauses of
any consolidated Subsidiary of Parent and Borrower and any Investment Affiliate,
not constituting a Credit Party during such period:   $[___,___,___]            
4.  Consolidated Tangible Net Worth: (i) + (ii) – (iii) =   $[___,___,___]      
        (i) stockholders’ equity of Parent and its Subsidiaries on a
consolidated basis, determined in accordance with GAAP:   $[___,___,___]        
    (ii) accumulated depreciation and amortization:   $[___,___,___]            
(iii) goodwill and intangible assets:   $[___,___,___]

 

EXHIBIT C-2

 

 

5.  Gross Asset Value: without duplication, (i) + (ii) + (iii) + (iv) + (v) +
(vi) =   $[___,___,___]               (i) for each Borrowing Base Asset, the
Appraised Value thereof:   $[___,___,___]             (ii) for each wholly-owned
Real Estate Asset that is a New Acquisition, the acquisition cost for such
property:   $[___,___,___]             (iii) for each wholly-owned Real Estate
Asset that is a Development Property, the book value for such property (provided
that the amount of Gross Asset Value attributable to all Development Property
shall not exceed 5%):   $[___,___,___]             (iv) for each other
wholly-owned Real Estate Asset, an amount equal to the quotient of: ((a) x (b))
/ (c) =   $[___,___,___]                 (a) the Net Operating Income for such
property determined as of the last day of the most recently ended Fiscal Quarter
(and for any Real Estate Asset owned for less than one full Fiscal Quarter,
calculated on a pro forma basis as provided in the definition of Net Operating
Income):   $[___,___,___]                 (b) four (4):    4                 (c)
the Capitalization Rate:   7.75%               (v) unrestricted Cash and Cash
Equivalents of Borrower and its Wholly Owned Subsidiaries:   $[___,___,___]    
        (vi) with respect to any property described in subparts (ii), (iii) and
(iv) above that are not wholly-owned, Borrower’s pro rata share of such
property1:   $[___,___,___]             6.  Liquidity: (i) + (ii) =  
$[___,___,___]               (i) the aggregate sum of all unrestricted and
unencumbered (other than pursuant to the Collateral Documents) Cash and Cash
Equivalents, determined in accordance with GAAP, held by Parent and its
Subsidiaries:   $[___,___,___]             (ii) Undrawn Availability: (a) – (b)
=   $[___,___,___]                 (a) the Borrowing Base Amount (calculated in
accordance with Schedule I of Borrowing Base Certificate):   $[___,___,___]    
            (b) Total Utilization of Revolving Commitments (calculated in
accordance with Schedule I of Borrowing Base Certificate):   $[___,___,___]

 



 



1 Provided that for purposes of subpart 5(vi), the Borrower’s pro rata share of
the JV Core Portfolio Assets shall be valued under subpart 5(iv) as though such
assets had been owned for over a year and the Borrower’s pro rata share of the
JV Non-Core Portfolio Assets shall not be included in calculating Gross Asset
Value.

 

EXHIBIT C-3

 

 

7.  Total Indebtedness: without duplication, (i) + (ii) =   $[___,___,___]      
        (i) all Indebtedness owed by Parent and its Subsidiaries on a
consolidated basis:   $[___,___,___]             (ii) Parent and its
Subsidiaries’ pro rata share of all Indebtedness (calculated on a consolidated
basis) owed by any Investment Affiliate not constituting a Credit Party:  
$[___,___,___]             8.  Minimum Net Worth:                   (i)
seventy-five percent (75%):   75%             (ii) Consolidated Tangible Net
Worth as of the Effective Date:   $[___,___,___]             (iii) net cash
proceeds of any new issuances of common stock in Parent or any of its
Subsidiaries (other than issuances to Parent or any of its Subsidiaries)
consummated following the Effective Date:   $[___,___,___]             (iv) (i)
x (ii) =   $[___,___,___]             (v) (i) x (iii) =   $[___,___,___]        
    (vi) (iv) + (v) =   $[___,___,___]             (vii) Consolidated Tangible
Net Worth (taken from item 4 above):   $[___,___,___]             (viii) (vii) -
(vi) (result must be zero or greater) =   $[___,___,___]                  
Compliant?:   Yes / No             9.  Maximum Leverage Ratio:                  
(i) Total Indebtedness (taken from item 7 above):   $[___,___,___]            
(ii) Gross Asset Value (taken from item 5 above):   $[___,___,___]            
(iii) (i) / (ii) = Actual:   ___%       Required:   60%                  
Compliant?:   Yes / No             10.  Minimum Liquidity:                   (i)
Liquidity of Parent and its Subsidiaries (taken from item 6 above):  
$[___,___,___]             (ii) minimum Liquidity required pursuant to Section
6.7(c) until and including March 31, 2014:   $10,000,00                
Compliant?:   Yes / No

 

EXHIBIT C-4

 

 

11.  Fixed Charge Coverage Ratio:                 (i) Consolidated EBITDA (taken
from item 1 above):   $[___,___,___]             (ii) Consolidated Fixed Charges
(taken from item 2 above):   $[___,___,___]             (iii) (i) / (ii) =  
_.__:1.00             (iv) minimum Fixed Charge Coverage Ratio required pursuant
to Section 6.7(d)         for the period consisting of one Fiscal Quarter ending
March 31, 2014:   1.50:1.00             (v) minimum Fixed Charge Coverage Ratio
required pursuant to Section 6.7(d)         for the period consisting of two
consecutive Fiscal Quarters ending         June 30, 2014:   1.50:1.00          
  (vi) minimum Fixed Charge Coverage Ratio required pursuant to Section 6.7(d)
for the period consisting of three consecutive Fiscal Quarters ending September
30, 2014:   1.50:1.00             (vii) minimum Fixed Charge Coverage Ratio
required pursuant to Section 6.7(d) for each period consisting of four
consecutive Fiscal Quarters thereafter:   1.50:1.00                 Compliant?:
  Yes / No

 

EXHIBIT C-5

 

 

EXHIBIT D to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF BORROWING

BASE CERTIFICATE

 

BORROWING BASE CERTIFICATE

 

GPT Property Trust LP

 

Period ending __/__/__

 

Deutsche Bank AG New York Branch,

as Administrative Agent

under the Credit Agreement

referred to below

c/o Hanover Street Capital, LLC

48 Wall Street, 14th floor

New York, New York 10005

Attention: Amy Sinensky

 

and

 

60 Wall Street

New York, New York 10005

Attention: James G. Rolison and George Reynolds

 

Pursuant to the provisions of that certain Credit and Guaranty Agreement, dated
as of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), among GPT Property Trust
LP, a Delaware limited partnership, as borrower (“Borrower”), Gramercy Property
Trust Inc., a Maryland corporation (“Parent”), the other Guarantors party
thereto from time to time, the Lenders party thereto from time to time, Deutsche
Bank AG New York Branch, as administrative agent for the Lender Parties (the
“Administrative Agent”) and the other Agents party thereto, the undersigned
Authorized Officer of Parent, hereby certifies and represents and warrants on
behalf of Borrower as follows:

 

1.          The information contained in Schedule I of this certificate and the
attached information supporting the calculation of the Borrowing Base Amount,
Total Borrowing Base Value, and aggregate Borrowing Base NOI is true, complete
and correct as of the close of business on ____________, 20__ (the “Calculation
Date”) and has been prepared in accordance with the provisions of the Credit
Agreement.

 

EXHIBIT D-1

 

  

2 [The Total Utilization of Revolving Commitments of $ does not exceed the
Borrowing Base Amount of $ .] [The Total Utilization of Revolving Commitments of
$ exceeds the Borrowing Base Amount of $ and Borrower shall prepay an aggregate
principal amount of the Loans and the Letters of Credit Usage in an amount equal
to $ as required by Section 2.12(b) of the Credit Agreement.]

 

3.          This certificate is furnished to the Administrative Agent pursuant
to Section [3.2(a)(i)][5.1(l)][5.9][6.8(h)(v)] of the Credit Agreement.

 

4.          The Borrowing Base Assets comply with the Borrowing Base Conditions
and the other conditions, terms, warranties, representations and covenants set
forth in the Credit Agreement.

 

In each case, with supporting information showing the computations used in
determining the calculations set forth on Schedule I attached hereto.

 

  GRAMERCY PROPERTY TRUST INC.         By:     Name:      Title: [Chief
Financial Officer]

  

EXHIBIT D-2

 

 

Schedule I

 

Total Utilization of Revolving Commitments to Borrowing Base Amount  
1.  Borrowing Base Amount (see table below) $                                 
2.  Total Utilization of Revolving Commitments $                               
  3.  Mandatory prepayment required pursuant to Section 2.12(b) (the excess of
(2) over (1)) $                             

 

Borrowing Base Amount   (i) The aggregate Revolving Commitments of the Lenders,
Swingline Lender and Issuing Bank $ __________     (ii) Total Borrowing Base
Value (after giving effect to the Borrowing Base Limitations and any Borrowing
Base Asset Disqualification) $                                        multiplied
by 60% $ __________       (iii) (a) The aggregate Borrowing Base NOI for all
Borrowing Base Assets $                                      divided by        
(b) the product of  (x) 1.50 multiplied by (y) the Mortgage Constant*
(of $________________) $                              $
                                  

Borrowing Base Amount

 

Least of items (i), (ii) and (iii) above**:

$                             

 



 



* The Mortgage Constant means, as of any date of determination, the greater of
(i) the weighted average interest rate then applicable to the Revolving Loans
outstanding under the Credit Agreement and (ii) 7.0%.

 

** Provided, however, any reserves in respect of unfunded Tenant allowances and
Tenant improvement obligations owed by a Subsidiary Guarantor under Borrowing
Base Leases as further described on Appendix D to the Credit Agreement or
otherwise approved in writing by Administrative Agent shall be deducted from the
sums otherwise determined under clauses (i), (ii), and (iii) in calculating the
Borrowing Base Amount.

  

EXHIBIT D-3

 

  

Borrowing Base Asset Summary   [Name] Borrowing Base Asset   (i)  Appraised
Value $                                  (ii) Concentration Limit Borrowing Base
Value (immediately above line, as adjusted to comply with the Borrowing Base
Limitations in the following tables)     $                                 
(iii)  Tenant(s)                                               (iv)  Subject to
Qualifying Ground Lease [Yes/No]    

[Name] Borrowing Base Asset

 

[Replicate 1. above and all subparts for each Borrowing Base Asset]

  

EXHIBIT D-4

 

 

Total Borrowing Base Value (With Concentration Restriction*)   No less than 6
Borrowing Base Assets with a Weighted Average Remaining Lease Term of at least 6
years must, at all times, qualify as Borrowing Base Assets or the Total
Borrowing Base Value shall be deemed to be zero ($0.00).  At least 6 such
Borrowing Base Assets?   Yes / No

 

1.  [Name] Concentration Limit Borrowing Base Value     $
                                     Must Not Exceed 20% of Total**
                                        (above divided by Total below)  
                            %         2.  [Name] Concentration Limit Borrowing
Base Value     $                                      Must Not Exceed 20% of
Total** (above divided by Total below)                               %        
3.  [Name] Concentration Limit Borrowing Base Value     $
                                     Must Not Exceed 20% of Total** (above
divided by Total below)                               %         4.  [Name]
Concentration Limit Borrowing Base Value     $                                 
    Must Not Exceed 20% of Total** (above divided by Total below)  
                            %         5.  [Name] Concentration Limit Borrowing
Base Value     $                                      Must Not Exceed 20% of
Total** (above divided by Total below)                               %        
6.  [Name] Concentration Limit Borrowing Base Value     $
                                     Must Not Exceed 20% of Total** (above
divided by Total below)                               %         7.  [Name]
Concentration Limit Borrowing Base Value     $                                 
    Must Not Exceed 20% of Total** (above divided by Total below)  
                            %         8.  [Name] Concentration Limit Borrowing
Base Value     $                             

 



 



* Provided, however, that solely with respect to those Borrowing Base Assets
listed on Appendix C to the Credit Agreement, to the extent such Borrowing Base
Asset exceeds the Borrowing Base Limitations as of the Closing Date, the
Borrowing Base Limitations for that non-compliant Borrowing Base Asset shall be
deemed to be increased to the actual levels in effect as of the Closing Date
(the “Grandfathered Borrowing Base Limitations”), and such Grandfathered
Borrowing Base Limitations shall thereafter apply to any such non-compliant
property so long as it remains a Borrowing Base Asset.

 

** Provided, to the extent such limitation is exceeded, a portion of the value
of such asset shall be removed from the calculation of the Total Borrowing Base
Value only to the extent necessary to eliminate such excess.

 

EXHIBIT D-5

 

 

Must Not Exceed 20% of Total** (above divided by Total below)  
                            %         9.  [Name] Concentration Limit Borrowing
Base Value     $                                      Must Not Exceed 20% of
Total** (above divided by Total below)                               %        
10.  [Name] Concentration Limit Borrowing Base Value     $
                                     Must Not Exceed 20% of Total** (above
divided by Total below)                               %         11.  [Name]
Concentration Limit Borrowing Base Value     $                                 
    Must Not Exceed 20% of Total** (above divided by Total below)  
                            %         Total Borrowing Base Value Sum of (1)
through ([  ])     $                             



 

Single Tenant Concentration Restriction   1.  [Tenant]   (i) [Name]
Concentration Limit Borrowing Base Value     $                                 
    (ii) [Name] Concentration Limit Borrowing Base Value     $
                                     (iii) [Name] Concentration Limit Borrowing
Base Value     $                                      (iv) [Name] Concentration
Limit Borrowing Base Value     $                                      Total
[Tenant] Borrowing Base Value Sum of (i) through ([  ])   $
                                     Borrowing Base Assets Attributed to any
Single Tenant Must Not Exceed 20%***
Line immediately above divided by Total Borrowing Base Value  
                           %        

2. [Tenant]

 

[Replicate 1. above and all subparts for each Tenant]

 



 



*** Provided, to the extent such limitation is exceeded, a portion of the value
of such asset shall be removed from the calculation of the Total Borrowing Base
Value only to the extent necessary to eliminate such excess.

 

EXHIBIT D-6

 



 

Qualifying Ground Lease Concentration Restriction   1.  [Name] Concentration
Limit Borrowing Base Value     $                                      2.  [Name]
Concentration Limit Borrowing Base Value     $                                 
    3.  [Name] Concentration Limit Borrowing Base Value     $
                                     4.  [Name] Concentration Limit Borrowing
Base Value     $                                      5.  [Name] Concentration
Limit Borrowing Base Value     $                                      Total
Qualifying Ground Lease Borrowing Base Value                             Sum of
(1) through ([  ])   $                                     

Borrowing Base Assets Subject to Qualifying

Ground Lease Must Not Exceed 15%****
Line immediately above divided by Total Borrowing Base Value

                               %

2.          

 



 



**** Provided, to the extent such limitation is exceeded, a portion of the value
of such asset shall be removed from the calculation of the Total Borrowing Base
Value only to the extent necessary to eliminate such excess.

 

EXHIBIT D-7

 

 

EXHIBIT E to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF ASSIGNMENT AND

ASSUMPTION AGREEMENT

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment Agreement”) is made
and dated as of _____________, 201_ between ____________________ (the
“Assignor”) and ______________________ (the “Assignee”). The parties hereto
agree as follows:

 

1.          The Assignor is a Lender under that certain Credit and Guaranty
Agreement, dated as of September 4, 2013 (as may be Modified from time to time,
the “Credit Agreement”; capitalized terms not otherwise defined herein shall
have their respective meanings set forth in the Credit Agreement), among GPT
Property Trust LP, a Delaware limited partnership, as borrower (“Borrower”),
Gramercy Property Trust Inc., a Maryland corporation, the other Guarantors party
thereto from time to time, the Lenders party thereto from time to time, Deutsche
Bank AG New York Branch, as administrative agent for the Lender Parties (the
“Administrative Agent”) and the other Agents party thereto.

 

2.          Effective as of as of _____________ ____, 201_ (the “Effective
Date”), the Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a portion of the Revolving
Exposure held by the Assignor and/or a portion of the Assignor’s Commitment as
more fully set forth on Schedule 1 attached hereto.

 

3.          By executing this Assignment Agreement in the space provided below,
the Administrative Agent and, to the extent Borrower’s consent is required under
the Credit Agreement, Borrower approves the inclusion of the Assignee as a
Lender under the Credit Agreement effective as of the Effective Date.

 

4.          On and after the Effective Date: (a) the Assignee shall be a party
to the Credit Agreement and shall have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents with respect to the
rights and obligations assigned to the Assignee hereunder arising on and after
such Effective Date, and (b) the Assignor shall relinquish its rights and be
released from its corresponding obligations under the Credit Agreement and the
other Credit Documents with respect to the rights and obligations assigned to
Assignee hereunder arising prior to such Effective Date.

 

5.          The Assignee shall be entitled to receive from the Administrative
Agent all payments of principal, interest and fees with respect to the interest
assigned hereby accruing on and after the Effective Date. In the event that
either the Assignee or the Assignor receives any payment to which the other
party hereto is entitled under this Assignment Agreement, then the party
receiving such amount shall promptly remit it to the other party hereto.

 

EXHIBIT E-1

 

  

6.          The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for: (a) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any the Credit Documents or the Obligations, (b) any representation, warranty
or statement made in or in connection with any of the Credit Documents, (c) the
financial condition or creditworthiness of Borrower or its Subsidiaries, (d) the
performance of or compliance with any of the terms or provisions of any of the
Credit Documents, (e) inspecting any of the property, books or records of the
Credit Parties or their respective Subsidiaries, (f) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Obligations or (g) any mistake,
error of judgment, or action taken or omitted to be taken in connection with the
Credit Documents.

 

7.          The Assignee: (a) confirms that it has received a copy of the Credit
Documents, together with copies of any financial statements requested by the
Assignee and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement, (b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, (c) appoints and authorizes the Administrative Agent to take such
actions as agent on its behalf and to exercise such powers under the Credit
Documents as are delegated to such agent by the terms thereof on the terms set
forth therein, including, without limitation, the terms set forth in Section of
the Credit Agreement entitled “Agents,” (d) agrees that on and after the
Effective Date it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender, (e) agrees that its payment instructions and notice
instructions are as set forth in Schedule 2 attached hereto, and (f) represents
and warrants to Assignor and Administrative Agent that it is an Eligible
Assignee.

 

8.          The Assignee agrees to indemnify and hold harmless the Assignor
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

9.          The Assignor and the Assignee each hereby agrees to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment Agreement, including the delivery of any notices or other documents
or instruments to the Credit Parties or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

 

EXHIBIT E-2

 

  

10.         This Assignment Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter hereof.
Any amendment or waiver of any provision of this Assignment Agreement shall be
in writing and signed by the parties hereto. No failure or delay by either party
hereto in exercising any right, power or privilege hereunder shall operate as a
waiver thereof and any waiver of any breach of the provisions of this Assignment
Agreement shall be without prejudice to any rights with respect to any other or
further breach thereof.

 

11.          This Assignment Agreement shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York,
including Section 5-1401 of the General Obligations Law, but otherwise without
regard to choice of law rules.

 

12.         Notices shall be given under this Assignment Agreement in the manner
set forth in the Credit Agreement. For the purpose hereof and of the Credit
Documents, the address of the Assignee (until notice of a change is delivered
pursuant to the provisions of the Credit Agreement) shall be the address set
forth on Schedule 2 attached hereto.

 

13.         If required pursuant to Section 10.6(d) of the Credit Agreement, on
or before the Effective Date the Assignee shall pay to the Administrative Agent
a processing fee in the amount of $3,500.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

  [NAME OF ASSIGNOR]         By:     Title:            [NAME OF ASSIGNEE]      
  By:     Title:  

 

[signatures continued on next page]

 

EXHIBIT E-3

 

  

ACKNOWLEDGED AND AGREED TO THIS __ DAY OF _____________, ____:

 

  AGENT:1 DEUTSCHE BANK AG NEW YORK BRANCH, as the Administrative Agent        
      By:       Title:       Name:               BORROWER:2 GPT PROPERTY TRUST
LP, a Delaware limited partnership               By: Gramercy Property Trust
Inc., a Maryland corporation,       its general partner                 By:    
    Name:         Title:  

 



 



1 To the extent Administrative Agent’s consent is required under the Credit
Agreement.

 

2 To the extent Borrower’s consent is required under the Credit Agreement.

 

EXHIBIT E-4

 

 

SCHEDULE 1 TO

ASSIGNMENT AND

ASSUMPTION AGREEMENT

 

 

ASSIGNED INTEREST3

 



 



3 Subject to Section 10.6(c)(ii) of the Credit Agreement

 

EXHIBIT E-5

 

 

SCHEDULE 2 TO

ASSIGNMENT AND

ASSUMPTION AGREEMENT

 

 

PAYMENT AND NOTICE INSTRUCTIONS

 

[To be supplied by the Assignee in format acceptable to the Administrative
Agent]

 

EXHIBIT E-6

 

 

EXHIBIT F-1 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit and Guaranty Agreement, dated as
of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”), among GPT Property Trust LP, a Delaware limited partnership, as
borrower (“Borrower”), Parent, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

  

[NAME OF LENDER]         By:        Name:       Title:    

Date: ________ __, 20[ ]

 

EXHIBIT F-1-1

 

 







 

EXHIBIT F-2 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit and Guaranty Agreement, dated as
of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”), among GPT Property Trust LP, a Delaware limited partnership, as
borrower (“Borrower”), Parent, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

EXHIBIT F-2-1

 

 

EXHIBIT F-3 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit and Guaranty Agreement, dated as
of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”), among GPT Property Trust LP, a Delaware limited partnership, as
borrower (“Borrower”), Parent, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in Section
881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

EXHIBIT F-3-1

 

 

EXHIBIT F-4 to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit and Guaranty Agreement, dated as
of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”), among GPT Property Trust LP, a Delaware limited partnership, as
borrower (“Borrower”), Parent, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv)
none of its direct or indirect partners/members is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Internal Revenue Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:       Name:     Title:  

 

Date: ________ __, 20[  ]

 

EXHIBIT F-4-1

 

 

EXHIBIT G to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

SOLVENCY CERTIFICATE

 

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

1.   I am the [chief financial officer] of GRAMERCY PROPERTY TRUST INC., a
Maryland corporation (“Parent”).

 

2.   Reference is made to that certain Credit and Guaranty Agreement, dated as
of September 4, 2013 (as may be Modified from time to time, the “Credit
Agreement”; capitalized terms not otherwise defined herein shall have their
respective meanings set forth in the Credit Agreement), among GPT Property Trust
LP, a Delaware limited partnership, as borrower (“Borrower”), Parent, the other
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as administrative agent for the
Lender Parties (the “Administrative Agent”) and the other Agents party thereto.

 

3.   I acknowledge that Administrative Agent, Issuing Bank and the Lenders are
relying on the truth and accuracy of this certificate in connection with the
making of Loans and the issuance of Letters of Credit under the Credit
Agreement.

 

4.   I certify, on behalf of Parent and not individually, that on the date
hereof, with respect to each of (i) Parent and its Subsidiaries, taken as a
whole, and (ii) the Credit Parties, taken as a whole, in each case, are and,
upon the incurrence of any Obligation by any Credit Party on the date hereof,
will be, Solvent.

 

[Remainder of page intentionally left blank]

 

EXHIBIT G-1

 

 

The foregoing certifications are made and delivered as of [mm/dd/yy].

 

  GRAMERCY PROPERTY TRUST INC.       By:     Name:   Title: [Chief Financial
Officer]

 

EXHIBIT G-2

 

 

EXHIBIT H to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF COUNTERPART

AGREEMENT

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [mm/dd/yy] (this “Counterpart Agreement”) is
delivered pursuant to that certain Credit and Guaranty Agreement, dated as of
September 4, 2013 (as may be Modified from time to time, the “Credit Agreement”;
capitalized terms not otherwise defined herein shall have their respective
meanings set forth in the Credit Agreement), among GPT Property Trust LP, a
Delaware limited partnership, as borrower (“Borrower”), Gramercy Property Trust
Inc., a Maryland corporation, the other Guarantors party thereto from time to
time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as administrative agent for the Lender Parties (the “Administrative
Agent”) and the other Agents party thereto.

 

Section 1. Pursuant to Section 5.8 of the Credit Agreement, the undersigned
hereby:

 

(a)        agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

 

(b)        represents and warrants that (i) each of the representations and
warranties set forth in the Credit Agreement (other than Section 4.6 of the
Credit Agreement) and each other Credit Document and applicable to the
undersigned is true and correct as of the date such Person was required to
become a Credit Party in accordance with Sections 5.8 and 5.9 of the Credit
Agreement (without giving effect to the forty five (45) day period or any
extension of such period set forth therein) and (ii) the representations and
warranties set forth in Section 4.6 of the Credit Agreement and applicable to
the undersigned is true and correct after giving effect to this Counterpart
Agreement, in each case, except to the extent such representations and
warranties specifically relate to a prior date in which case such
representations and warranties shall have been true and correct as of such prior
date; and

 

(c)        agrees to irrevocably and unconditionally guaranty the due and
punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) and in accordance with Section 7 of the Credit Agreement.

 

EXHIBIT H-1

 

 

Section 2.  The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may reasonably
request to effect the transactions contemplated by, and to carry out the intent
of, this Counterpart Agreement. Neither this Counterpart Agreement nor any term
hereof may be changed, waived, discharged or terminated, except by an instrument
in writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given in pursuant to Section 10.1 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS Counterpart AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

[Remainder of page intentionally left blank]

 

EXHIBIT H-2

 

 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

  [NAME OF SUBSIDIARY]       By:     Name:   Title: [Authorized Officer]

 

Address for Notices:   ______________ ______________ ______________ Attention:
Telecopier

 

with a copy to:

 

______________ ______________ ______________ Attention: Telecopier

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By:     Name:   Title:  

 

EXHIBIT H-3

 

 

EXHIBIT I to the

CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

 

EXHIBIT I-1

 

 

EXHIBIT J to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF MORTGAGE

 

MORTGAGE

 

[See attached]

 

EXHIBIT J-1

 

 

RECORDING REQUESTED BY AND

WHEN RECORDED DELIVER TO:

 

Latham & Watkins LLP
355 South Grand Avenue

Los Angeles, California 90071-1560
Attn: Donald I. Berger, Esq.

 

(Space above for recorder’s use)

 

MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”), executed on _______________ ____, 2013 to be effective
as of _____________ ____, 2013 (the “Effective Date”), is made by
_______________________, a ______________________ (“Mortgagor”), having a
business address of [ ˜ ], to DEUTSCHE BANK AG NEW YORK BRANCH, a New York
banking corporation, as administrative agent under the Credit Agreement referred
to below and as Mortgagee hereunder (in such capacities, “Mortgagee”), having a
business address of [ ˜ ].

 

RECITALS:

 

WHEREAS, GPT Property Trust LP, a Delaware limited partnership (the “Borrower”
), Gramercy Property Trust Inc., a Maryland corporation (“Parent”), certain
subsidiaries of Parent, including Mortgagor, as guarantors, the several banks
and other financial institutions or entities from time to time parties to the
Credit Agreement herein described (the “Lenders”), Mortgagee, as administrative
agent, Deutsche Bank Securities Inc. (“DBSI”) and [Bank of America], as joint
lead arrangers, and DBSI, as sole bookrunner, have entered into that certain
Credit and Guaranty Agreement dated as of the Effective Date (together with all
Modifications thereto being referred to hereinafter as the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make loans and other extensions of credit to Borrower in an aggregate principal
amount not to exceed $100,000,000 (subject to increase to $150,000,000 on the
terms and conditions set forth in the Credit Agreement) consisting of Revolving
Commitments upon the terms and subject to the conditions set forth therein
(collectively, the “Loan”);

 

WHEREAS, Mortgagor is the owner of a fee simple interest in the parcel of real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

 

 

 

WHEREAS, pursuant to the Credit Agreement, Mortgagor has guaranteed the
Obligations for the benefit of the Beneficiaries, upon the terms and subject to
the conditions set forth therein (the obligations guaranteed pursuant to the
Credit Agreement, the “Guaranteed Obligations of Mortgagor”); and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
extensions of credit to the Borrower under the Credit Agreement that Mortgagor
shall have guaranteed the Obligations and executed and delivered this Mortgage
to Mortgagee for the benefit of the Beneficiaries (as defined in the Credit
Agreement), which Mortgage secures the Guaranteed Obligations of Mortgagor.

 

ARTICLE I

 

DEFINITIONS

 

As used herein, the following terms shall have the meanings set forth below. All
capitalized terms used and not defined herein have the meanings assigned to such
terms in the Credit Agreement.

 

A.          Accounts. All of Mortgagor’s present and future rights to payment of
money, accounts, accounts receivable which arise from or relate to any business
or operations now or later to be conducted on the Real Property, or to the Real
Property and Improvements generally or to any Improvements to be built on the
Real Property at any future date and to all contracts and agreements which
relate to the foregoing.

 

B.          Assignment. The Assignment contained in this Mortgage, from
Mortgagor to Mortgagee, of all of Mortgagor’s right, title and interest in and
to the Leases and the Rents.

 

C.          Awards. All awards and payments made or hereafter to be made by any
Governmental Authority, including any municipal, township, county, state,
Federal or other governmental agencies, authorities or boards or any other
entity having the power of eminent domain to Mortgagor, including, without
limitation, any awards and payments for any taking of all or a portion of the
Mortgaged Property, as a result of, or by agreement in anticipation of, the
exercise of the right of condemnation or eminent domain, or for any change or
changes of grade of streets affecting the Mortgaged Property.

 

D.          Credit Agreement. The term defined as such in the Recitals of this
Mortgage, as the same may be Modified in accordance with the terms of the Credit
Documents.

 

E.          Credit Documents. The Credit Agreement, the Notes, if any, this
Mortgage, the other Collateral Documents and all other documents identified as a
“Credit Document” in the Credit Agreement, as the same may be Modified in
accordance with the terms of such Credit Documents.

 

2

 

 

F.          Deposited Funds. All funds deposited with Mortgagee as required
under the Credit Documents, including, without limitation, any deposits made
pursuant to this Mortgage.

 

G.          Fixtures. All fixtures (excluding tenant trade fixtures) owned by
Mortgagor and now or hereafter affixed or attached to, or installed in, or used
in connection with, the Real Property or Improvements, whether or not
permanently affixed thereto, together with all accessions, replacements and
substitutions thereto or therefor and the proceeds thereof, including, without
limitation, all of the following: all apparatus, equipment and appliances used
in connection with the operation or occupancy of the Real Property or
Improvements; all partitions; generators; screens; boilers; furnaces; ducts;
compressors; engines; pumps; tanks, refrigeration equipment; pipes; plumbing;
elevators and escalators; cleaning, call and sprinkler systems; fire
extinguishing machinery and equipment; water tanks; heating, ventilating, air
conditioning and air cooling machinery and equipment; gas and electric machinery
and equipment; communication apparatus, including, without limitation,
television, radio, music, and cable antennae and systems; attached floor
coverings, rugs, carpets, window coverings, blinds, awnings, shades, curtains
and drapes and rods; all screens, storm doors and windows; all stoves,
refrigerators, dishwashers and other installed appliances; attached cabinets;
all trees, plants and other items of landscaping; and all visual and electronic
surveillance systems.

 

H.         General Intangibles. All causes of action and all other intangible
personal property of Mortgagor of every kind and nature (other than the
Accounts) including, without limitation, corporate or other business records
relating to Mortgagor and/or the Mortgaged Property (including computer-readable
memory and any computer hardware or software necessary to retrieve such memory,
to the extent assignable), good will, inventions, designs, software (to the
extent assignable), and other intellectual property, patents, trademarks and
applications therefor, trade names, trade styles, trade secrets, copyrights,
registrations, licenses, franchises, customer lists, tax refund claims and the
like, wherever located.

 

I.          Governmental Regulation. Collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
ordinances, rules, regulations or similar statutes or case law.

 

J.          Guaranteed Obligations of Mortgagor. The term defined as such in the
Recitals of this Mortgage.

 

K.         Guarantors. The Guarantors, in each case as described in the Credit
Agreement.

 

L.          Guaranty. The Guaranty as described in the Credit Agreement, as the
same may be Modified in accordance with the terms of the Credit Documents.

 

3

 

 

M.          Impositions. All (A) real estate and personal property taxes and all
other taxes, assessments, fees and governmental charges, (B) all water and sewer
rates and charges, and (C) all charges for any easement or agreement maintained
for the benefit of the Mortgaged Property, which, in the case of any of the
foregoing, at any time prior to or after the execution of the Credit Documents
may be assessed, levied, or imposed upon or against the Mortgaged Property or
the other collateral or the Rent or income received therefrom or any use or
occupancy thereof, except for the Excluded Taxes (as defined in the Credit
Agreement).

 

N.          Improvements. All buildings, improvements, alterations or
appurtenances now, or at any time hereafter, located upon the Real Property or
any part thereof.

 

O.          Inventory. Any and all goods, merchandise and other personal
property, whether tangible or intangible, now owned or hereafter acquired by
Mortgagor which is held for sale, lease or license to customers, furnished to
customers under any contract or service or held as raw materials, work in
process, or supplies or materials used or consumed in the Mortgagor’s business.

 

P.          Leases. Any and all leases, subleases, licenses, concessions, use
agreements or grants of other possessory interests or use rights now or
hereafter in force, oral or written, covering or affecting the Mortgaged
Property, or any part thereof.

 

Q.          Lenders. The term defined as such in the Recitals of this Mortgage,
and any other Person who becomes an assignee of any rights of a lender pursuant
to Section 2.23 of the Credit Agreement.

 

R.          Loan. The term defined as such in the Recitals of this Mortgage.

 

S.          Modifications. Any amendments, supplements, modifications, renewals,
replacements, consolidations, severances, substitutions and extensions of any
document, instrument, statute, or Governmental Regulation from time to time;
“Modify”, “Modified,” or related words shall have meanings correlative thereto.

 

T.          Mortgage Obligations. The Guaranteed Obligations of Mortgagor
(only), and Mortgagor’s obligations under this Mortgage and the other Credit
Documents to which it is a party; for avoidance of doubt, and notwithstanding
anything to the contrary in any other Credit Documents, the Guaranteed
Obligations of any other Credit Party (other than Mortgagor) and the Obligations
of the Borrower are not and shall not be secured by this Mortgage.

 

U.          Mortgaged Property. The Real Property, the Improvements, the
Fixtures, the Leases, the Rents, the Personalty, and all substitutions therefor,
replacements and accessions thereto, and proceeds derived therefrom together
with:

 

4

 

 

a.all of the rights, privileges, permits, licenses, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances of the Real Property
and/or the Improvements, including, without limitation, sewer rights, all air
rights, light, water, water rights, water stock, minerals, mineral rights,
development rights and credits, use entitlements, permits, licenses and
approvals of governmental entities, belonging or in anyway appertaining thereto,
and all right, title and interest of Mortgagor in and to any streets, ways,
alleys, strips or gores of land adjoining the Real Property or any part thereof
or otherwise benefiting the same;

 

b.subject to the provisions of the Credit Agreement regarding application of
Awards and proceeds with respect to casualties, all the estate, right, title,
interest, claim or demand whatsoever of Mortgagor, either at law or in equity,
in and to the Awards, or payments with respect to casualties; and

 

c.all other interest of every kind and character which Mortgagor now has or at
any time hereafter acquires in and to the above described real and personal
property.

 

Notwithstanding anything to the contrary, the term “Mortgaged Property” shall
not include any tenant trade fixtures to the extent owned by any Tenant under
the Leases.

 

V.          Mortgagor. The entity named as such in the preamble of this
Mortgage, and its permitted heirs, administrators, executors, successors and
assigns and its successors in interest in and to the Mortgaged Property.

 

W.          Permitted Encumbrances. Liens, security interests and other
encumbrances permitted by and as described or referred to in Section 6.2 of the
Credit Agreement.

 

X.          Personalty.

 

a.All tangible and intangible personal property of Mortgagor (whether now owned
or hereafter acquired), including, without limitation, all equipment, inventory,
goods, consumer goods, chattel paper, instruments, working capital reserves,
project escrows, money (which are rental, tax or insurance deposits), general
intangibles, documents, minerals, crops and timber (as those terms are defined
in the applicable UCC), vehicles, intercom and paging equipment, electric and
electronic equipment, dictating equipment, private telephone systems, medical
equipment, potted plants, fire prevention and extinguishing apparatus, cooling
and air-conditioning systems, elevators, escalators, fittings, plants,
apparatus, stoves, ranges, refrigerators, laundry machines, tools, engines,
dynamos, motors, boilers, incinerators, switchboards, conduits, compressors,
vacuum cleaning systems, floor cleaning, waxing and polishing equipment, call
systems, brackets, electrical signs, bulbs, bells, ash and fuel, conveyors,
cabinets, lockers, shelving, spotlighting equipment, dishwashers, garbage
disposals, washers and dryers, other customary office equipment;

 

5

 

 

b.and all other personal property of Mortgagor which is attached to, installed
on or placed or used on, in connection with or is acquired for such attachment,
installation, placement or use, or which arises out of the development,
improvement, financing, leasing, operation or use of (i) the Real Property
together with all rights, titles and interests appurtenant thereof, (ii) any and
all Improvements, structures, open parking areas and other improvements, now or
any time hereafter situated, placed or constructed upon the Real Property or any
part thereof, (iii) the Fixtures, or (iv) other goods located on the Real
Property or Improvements, together with all additions, accessions, accessories,
amendments and modifications thereto, extensions, renewals, replacements,
enlargements and proceeds thereof, substitutions therefor, and income and
profits therefrom; and

 

c.All Inventory; and

 

d.All the estate, right, title, interest, claim or demand whatsoever of
Mortgagor, either at law or in equity, in and to the Accounts, the Deposited
Funds and the General Intangibles; and

 

e.All materials, supplies, equipment, apparatus and other items now or hereafter
attached to, installed on or in the Real Property or the Improvements, or which
in some fashion are deemed to be fixtures to the Real Property or Improvements
under the laws of the State, including the State UCC as in effect from time to
time; and

 

f.Any and all Leases, subleases, licenses, concessions or other agreements
(written or verbal, now or hereafter in effect) which grant a possessory
interest in and to, or the right to extract, mine, reside in, sell or use the
Mortgaged Property or any portion thereof, and all other agreements, including,
but not limited to, utility contracts, management agreements, maintenance
agreements and service contracts, which in any way relate to the use, occupancy,
operation, maintenance, enjoyment or ownership of the Mortgaged Property, all
contracts or agreements relating to the sale of all or any part of the Mortgaged
Property, save and except any and all leases, subleases or other agreements
pursuant to which Mortgagor is granted a possessory interest in the Mortgaged
Property.

 

Y.          [REA. That certain [Reciprocal Easement Agreement] encumbering the
Real Property, as more fully described in Exhibit C.]

 

Z.          Real Property. The real estate described in Exhibit A attached
hereto.

 

6

 

 

AA.          Rents. All of Mortgagor’s right, title and interest in and to all
of the rents, royalties, issues, profits, revenue, income and other benefits of
the Real Property and Improvements arising from the use or enjoyment of all or
any portion thereof or from any present and future lease or agreement pertaining
thereto, together with any Lease (including any sublease), occupancy agreement,
license or concession agreement pertaining thereto, all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of sale, lease, sublease, license,
concession or other grant of the right of the possession, use or occupancy of
all or any portion of the Real Property and/or Improvements, or Personalty
located thereon, or rendering of services by Mortgagor or any operator or
manager of the commercial space located in the Improvements, health club
membership fees, food and beverage wholesale and retail sales, service charges,
vending machine sales and proceeds, if any, from business interruption or other
loss of income insurance relating to the use, enjoyment or occupancy of the Real
Property and/or the Improvements, together with all extensions, renewals,
modifications or replacements of said leases, occupancy agreements, licenses,
and concession agreements arising from the use or enjoyment of all or any
portion of the Real Property and Improvements, or from all or any lease,
together with any and all guaranties of the obligations of the lessees,
occupants and licensees thereunder, whether now due, past due, or to become due,
and including, without limitation, all prepaid rents and security deposits.

 

BB.          State. The state in which the Real Property is located.

 

CC.          Mortgagee. The entity named as such in the preamble of this
Mortgage, and its heirs, administrators, executors, successors and assigns and
its successors in interest in and with respect to the Mortgaged Property.

 

ARTICLE II

GRANT

 

II.

 

A.          Grant. To secure the full and timely payment and performance of the
Mortgage Obligations, Mortgagor hereby mortgages, grants, bargains, sells,
assigns, transfers, conveys and warrants for collateral purposes unto Mortgagee
and its successors, substitutes and assigns, with power of sale and right of
entry and possession on the terms and conditions set forth herein, all right,
title and interest of Mortgagor now owned or hereafter acquired in and to the
Mortgaged Property, to have and to hold such Mortgaged Property and the rights
and privileges hereby granted unto Mortgagee and its successors and assigns, and
Mortgagor does hereby bind itself, its successors and assigns to warrant and
forever defend for Mortgagee, its successors and assigns, the title to the
Mortgaged Property, subject only to the Permitted Encumbrances.

 

7

 

 

B.          Condition of Grant. In the event that (a) (i) all of the Guaranteed
Obligations of Mortgagor have been terminated, discharged, released or satisfied
in accordance with its Guaranty, (ii) all other Mortgage Obligations have been
satisfied in full, and (iii) there are no pending claims in respect of which
indemnity is claimed as part of the Guaranteed Obligations of Mortgagor or any
other Mortgage Obligations or (b) the conditions to an Asset Sale of the
Mortgaged Property set forth in Section 6.8 of the Credit Agreement have been
satisfied in full, Mortgagee shall promptly release the Liens created by this
Mortgage or reconvey the Mortgaged Property, as applicable under the laws of the
State, and terminate and discharge of record this Mortgage (including, without
limitation, the Assignment) by Mortgagee’s execution of the recordable
instrument appropriate therefor under the laws of the State, at the cost and
expense of Mortgagor (subject, however, to the preferential payment provisions
of Section 7.14 hereof).

 

ARTICLE III

 

SECURITY AGREEMENT AND FIXTURE FILING

 

III.

 

A.          Security Agreement. With respect to all Personalty, Fixtures and
other collateral constituting a part of the Mortgaged Property, this Mortgage
shall also constitute a “security agreement” within the meaning of, and shall
create a security interest under, the State UCC and any other applicable UCC,
and for valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and for the purpose of further securing payment and performance of
the Mortgage Obligations, Mortgagor hereby grants to Mortgagee a security
interest and lien in all rights, titles, and interests now owned or hereafter
acquired by Mortgagor in all Personalty, Fixtures and other personal property
collateral constituting a part of the Mortgaged Property. As to Personalty and
Fixtures, the grant, transfer, and assignment provisions of this Article III
shall control over the grant in trust provision, if any, of Section 2.1 of this
Mortgage. Mortgagor represents and warrants that, except for any financing
statement filed by Mortgagee or in connection with Permitted Encumbrances, no
presently effective financing statement covering Mortgagor’s right, title or
interest in the Personalty or Fixtures or any part thereof, has been filed with
any filing officer, and no other security interest has attached or has been
perfected in Mortgagor’s right, title or interest in the Personalty or Fixtures
or any part thereof. Mortgagor authorizes Mortgagee to file, and Mortgagor shall
from time to time within ten (10) business days after request by Mortgagee,
execute, acknowledge and deliver any financing statement, renewal, affidavit,
certificate, continuation statement or other document as Mortgagee may
reasonably request in order to evidence, perfect, preserve, continue, extend or
maintain this security agreement and the security interest created hereby as a
First Priority Lien on the Personalty and Fixtures, subject only to the
Permitted Encumbrances.

 



8

 

 

B.          Fixture Filing. This Mortgage constitutes a fixture filing under
Division or Article 9 (as applicable) of the State UCC and any other applicable
UCC, each as Modified and recodified from time to time, with respect to all
Personalty and Fixtures for which such a fixture filing may be made thereunder.
Mortgagee shall have all the rights with respect to the Personalty and Fixtures
afforded to it by the applicable UCC, in addition to, but not in limitation of,
the other rights afforded Mortgagee by the Credit Documents. A carbon,
photographic or other reproduction of this Mortgage shall be sufficient as a
financing statement if and to the extent permitted by the applicable UCC. If and
to the extent permitted by the applicable UCC, Mortgagee shall have the right at
any time to file a manually executed counterpart or a carbon, photographic or
other reproduction of this Mortgage as a financing statement in either the
central or local UCC records of any jurisdiction wherein the Mortgaged Property
is located, but the failure of Mortgagee to do so shall not impair (i) the
effectiveness of this Mortgage as a fixture filing as permitted by the
applicable UCC, or (ii) the validity and enforceability of this Mortgage in any
respect whatsoever. The following information is included for purposes of
meeting the requirements of a financing statement:

 

a.The name of the Debtor is: _________________, a __________________.

 

b.The mailing address of the Debtor is: [ ˜ ].

 

c.The name of the Secured Party is: Deutsche Bank AG New York Branch, a New York
banking corporation, as administrative agent, for the Lenders under that certain
Credit and Guaranty Agreement executed by Mortgagor and dated as of the
Effective Date.

 

d.The address of the Secured Party is: [ ˜ ].

 

e.This financing statement covers all of the Mortgagor’s Personalty and Fixtures
(whether now owned or hereafter acquired). The Personalty and Fixtures includes
(i) goods which are or are to become Fixtures on the Real Property described in
Exhibit A, (ii) minerals or the like (including, without limitation, oil and
gas) located on the Real Property described in Exhibit A (iii) the Personalty,
and (iv) all proceeds and products of the Personalty and Fixtures.

 

9

 

 

ARTICLE IV

 

ASSIGNMENT OF RENTS AND LEASES

 

IV.

 

A.          Assignment of Rents. All of Mortgagor’s right, title and interest in
and to the Rents are hereby absolutely and irrevocably assigned to Mortgagee to
be applied against the Mortgage Obligations. Mortgagor hereby appoints Mortgagee
its true and lawful attorney-in-fact, with the right, at Mortgagee’s option at
any time after the occurrence and during the continuance of an Event of Default,
to demand, receive and enforce payment of, to give receipts, releases and
satisfactions for, and to sue, either in Mortgagor’s or Mortgagee’s name for,
all Rents. Notwithstanding the foregoing Assignment of Rents, so long as no
Event of Default has occurred which remains uncured, Mortgagor may administer
the Leases and collect, receive, take, use and enjoy such Rents, as they become
due and payable but not more than one month in advance thereof, except for real
estate taxes and other operating expenses estimated and collected from tenants
in advance in accordance with the Leases and any and all security deposits. The
foregoing Assignment shall be fully operative without any further action on the
part of either party; and specifically Mortgagee shall be entitled at its
option, upon the occurrence of an Event of Default hereunder and for so long as
such Event of Default is continuing, to collect all Rents from the Mortgaged
Property whether or not Mortgagee takes possession of the Mortgaged Property. In
such case, Mortgagor hereby authorizes and directs all lessees of the Mortgaged
Property to deliver all Rents to Mortgagee. Upon the occurrence and during the
continuance of an Event of Default hereunder, the permission hereby given to
Mortgagor to collect the Rents from the Mortgaged Property shall terminate. The
permission given by Mortgagee to Mortgagor shall be reinstated without further
action of either party upon the discontinuance of such Event of Default as
confirmed by Mortgagee, which confirmation shall be promptly given in writing by
Mortgagee following such discontinuance. This Assignment shall not be deemed or
construed to constitute Mortgagee as a mortgagee in possession nor obligate
Mortgagee to take any action or to incur expense or perform or discharge any
obligation, duty or liability. Exercise of any rights under this Section 4.1 and
the application of the Rents to the Mortgage Obligations shall not cure or waive
any Event of Default but shall be cumulative of all other rights and remedies of
Mortgagee. Mortgagee shall not be required to give any credit against the
Mortgage Obligations for the Assignment of Rents until Rents are actually paid
to Mortgagee.

 

B.          Assignment of Leases. Mortgagor hereby assigns to Mortgagee all
right, title and interest of Mortgagor in and to all Leases, together with all
security therefor and all monies payable thereunder, subject, however, to the
conditional permission given to Mortgagor above to administer the Leases and
collect Rents due under any such Lease as provided in Section 4.1 above and
exercise the rights of landlord thereunder. The foregoing Assignment of any
Lease shall not be deemed to impose upon Mortgagee any of the obligations or
duties of Mortgagor provided in any such Lease, and Mortgagor agrees to fully
perform all obligations of the lessor under all such Leases. Upon Mortgagee’s
request, Mortgagor shall deliver to any new lessee a notice of this Assignment
in form satisfactory to Mortgagee in its reasonable discretion. Mortgagee may
deliver such a notice to new lessees if Mortgagor fails to do so within a
reasonable time after Mortgagee’s request. From time to time, upon request of
Mortgagee, Mortgagor shall specifically assign to Mortgagee, by an Assignment in
writing in form approved by Mortgagee, all right, title and interest of
Mortgagor in and to any and all Leases, together with all security therefor and
all monies payable thereunder, subject to the conditional permission given to
Mortgagor above to administer the Leases and collect and use the Rents under any
such Lease. Mortgagor shall from time to time within fifteen (15) days after
request by Mortgagee, execute, acknowledge and deliver any instrument as
Mortgagee may reasonably request to further evidence the Assignment and transfer
to Mortgagee Mortgagor’s interest in any Lease, subject to the conditional
permission given to Mortgagor above to administer such Lease and collect and use
the Rents under any such Lease.

 

10

 

 

C.          Effect of Assignments. This instrument constitutes an absolute and
present Assignment of the Rents; subject, however, to, the conditional
permission given to Mortgagor to administer the Leases and collect, receive,
take, use and enjoy the Rents as provided above; provided, further, that the
existence or exercise of such right of Mortgagor shall not operate to
subordinate this Assignment to any subsequent Assignment by Mortgagor, in whole
or in part, and any such subsequent Assignment by Mortgagor shall be subject to
the rights of Mortgagee hereunder.

 

D.          No Merger of Leasehold Estates. If both the lessor’s and lessee’s
estate under any Lease, or any portion thereof, becomes vested at any time in
one owner, this Mortgage and the Lien created hereby shall not be adversely
affected by the application of the doctrine of merger unless Mortgagee so elects
in writing by recording a written declaration so stating. Unless and until
Mortgagee so elects, Mortgagee and any lessor and lessee shall continue to have
and enjoy all of the rights and privileges to the separate estates. In addition,
upon the foreclosure of the Lien created by this Mortgage on the Mortgaged
Property, any Leases then existing and affecting all or any portion of the
Mortgaged Property shall not be destroyed or terminated by merger or by the
foreclosure unless Mortgagee or any purchaser at the sale so elects. No act by
or on behalf of Mortgagee or such purchaser shall constitute a termination of
any Lease unless Mortgagee gives written notice thereof to the tenant or
subtenant affected.

 

ARTICLE V

 

Covenants of Mortgagor

 

V.

 

A.          Title to the Mortgaged Property. Mortgagor warrants that: (i) it has
title to the Mortgaged Property in fee simple subject only to the Permitted
Encumbrances; (ii) it has full power and lawful authority to encumber the
Mortgaged Property in the manner and form herein set forth; (iii) it owns or
will own all Improvements, except for any tenant trade fixtures owned by any
Tenant under the Leases; (iv) this Mortgage creates a valid and enforceable
security title, security interest, and Lien on the Mortgaged Property; and (v)
it will preserve such title, and will forever warrant and defend the same to
Mortgagee and will forever warrant and defend the validity and priority of the
Lien hereof against the claims of all persons and parties whomsoever subject to
the Permitted Encumbrances.

 

B.          Maintenance of the Mortgaged Property. Except as permitted by the
Credit Agreement, Mortgagor shall maintain the Mortgaged Property in good repair
(normal wear and tear excepted) and shall comply with the requirements of any
Governmental Authority claiming jurisdiction over the Mortgaged Property.
Mortgagor shall not, without the prior written consent of Mortgagee, threaten,
commit, permit, or suffer to occur any waste, demolition, or removal of the
Mortgaged Property or any part thereof, except as permitted by the Credit
Agreement. Mortgagor will not make or permit to be made any alterations or
additions to the Mortgaged Property except in accordance with the Credit
Agreement.

 

11

 

 

C.          Insurance; Restoration. Mortgagor shall maintain insurance with
respect to the Mortgaged Property in accordance with the requirements set forth
in the Credit Agreement. All proceeds of insurance policies maintained hereunder
shall be applied in accordance with the terms of the Credit Agreement.

 

D.          Taxes and Other Charges. Except as otherwise provided by the Credit
Agreement, Mortgagor shall pay and discharge prior to the delinquency date
thereof all Impositions and Mortgagor shall exhibit to Mortgagee as contemplated
under the Credit Agreement, evidence of such payments in accordance with the
terms of the Credit Agreement. Should Mortgagor default in the payment of any of
the Impositions (except for Impositions being contested in accordance with the
Credit Agreement), Mortgagee may, but shall not be obligated to, pay the same or
any part thereof, and amounts so paid shall be secured by this Mortgage, and
Mortgagor shall reimburse Mortgagee for all amounts so paid within ten (10) days
after written demand therefor.

 

E.          Mechanics’ and Other Liens. Except as otherwise provided by the
Credit Agreement, Mortgagor shall pay, from time to time when the same shall
become due, all lawful claims and demands of mechanics, materialmen, laborers,
and others which, if unpaid, might result in, or permit the creation of, a Lien
or claim of Lien on the Mortgaged Property or any part thereof and, in general,
Mortgagor shall do, or cause to be done, at the cost of Mortgagor and without
expense to Mortgagee, everything necessary to fully preserve the Lien of this
Mortgage. In the event Mortgagor fails to make payment of such claims and
demands (except if the same is being contested in accordance with the Credit
Agreement), Mortgagee may, but shall not be obligated to, make payment thereof,
and all sums so expended shall be secured by this Mortgage, and Mortgagor shall
reimburse Mortgagee for all sums so expended within ten (10) days after written
demand therefor.

 

F.          Condemnation Awards. In the event of a condemnation of all or a part
of the Mortgaged Property, Mortgagor shall take such actions as may be required
under the Credit Agreement.

 

G.          Costs of Defending and Upholding the Lien. If any action or
proceeding is commenced to which action or proceeding Mortgagee is made a party
or in which it becomes necessary for Mortgagee to defend or uphold the Lien of
this Mortgage, Mortgagor shall reimburse Mortgagee for all reasonable expenses
(including, without limitation, reasonable attorneys’ fees and appellate
attorneys’ fees) actually incurred by Mortgagee in any such action or proceeding
within ten (10) days after written demand therefor, and all such unreimbursed
expenses shall be secured by this Mortgage.

 

12

 

 

H.          Additional Advances and Disbursements. Mortgagor shall pay when due
all payments and charges on all deeds of trust, security agreements, Liens,
encumbrances, ground and other leases, and security interests which may be or
become superior or inferior to the lien of this Mortgage, provided that
Mortgagor shall have the right to pursue a Good Faith Contest thereof, and in
default thereof continuing after the expiration of any and all applicable grace
and/or cure periods (subject to any such Good Faith Contest), Mortgagee shall
have the right, but shall not be obligated, to pay, without notice to Mortgagor,
such payments and charges, and Mortgagor shall reimburse Mortgagee for amounts
so paid within ten (10) days after written demand therefor. In addition, upon
default of Mortgagor continuing after the expiration of any and all applicable
grace and/or cure periods, in the performance of any other terms, covenants,
conditions, or obligations by it to be performed under any such prior or
subordinate lien, encumbrance, lease, or security interest, provided that there
is no ongoing Good Faith Contest thereof, Mortgagee shall have the right, but
shall not be obligated, to cure such default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
pursuant to this Section 5.8 or as otherwise provided under the terms and
provisions of this Mortgage or under applicable law shall bear interest from the
date that such sum is advanced or expense incurred, to and including the date of
reimbursement, computed at the default interest rate set forth in the Credit
Agreement.

 

I.          Costs of Enforcement. Mortgagor agrees to bear and pay all actual
and reasonable third-party expenses (including reasonable attorneys’ fees and
all costs of collection) of or incidental to the perfection and enforcement of
any provision hereof, or the enforcement, compromise, or settlement of this
Mortgage or the Mortgage Obligations, and for the curing thereof, or for
defending or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise. All rights and remedies of Mortgagee shall be
cumulative and may be exercised singly or concurrently. Notwithstanding anything
herein contained to the contrary, Mortgagor: (a) shall not (i) at any time
insist upon, or plead, or in any manner whatsoever claim or take any benefit or
advantage of any stay or extension or moratorium law, any exemption from
execution or sale of the Mortgaged Property or any part thereof, wherever
enacted, now or at any time hereafter in force, which may affect the covenants
and terms of performance of this Mortgage, nor (ii) claim, take, or insist upon
any benefit or advantage of any law now or hereafter in force providing for the
valuation or appraisal of the Mortgaged Property, or any part thereof, prior to
any sale or sales thereof which may be made pursuant to any provision herein, or
pursuant to the decree, judgment, or order of any court of competent
jurisdiction, nor (iii) after any such sale or sales, claim or exercise any
right under any statute heretofore or hereafter enacted to redeem the property
so sold or any part thereof; (b) hereby expressly waives all benefit or
advantage of any such law or laws; and (c) covenants not to hinder, delay, or
impede the execution of any power herein granted or delegated to Mortgagee, but
to suffer and permit the execution of every power as though no such law or laws
had been made or enacted. Mortgagor, for itself and all who may claim under it,
waives, to the extent that it lawfully may, all right to have the Mortgaged
Property marshaled upon any foreclosure hereof.

 

13

 

 

J.          Intangible and Other Taxes. Except as otherwise permitted by the
Credit Agreement, Mortgagor shall pay any and all taxes, charges, filing,
registration and recording fees, excises, and levies imposed upon Mortgagee by
reason of its ownership of this Mortgage, or by reason of the recording or
filing thereof, or any security Mortgage supplemental hereto, any security
Mortgage or UCC financing statement with respect to any fixtures or personal
property owned by Mortgagor at the Mortgaged Property and any Mortgage of
further assurance (other than income, franchise and doing business taxes and any
and all other Excluded Taxes), and shall pay all stamp or intangible taxes and
other taxes required to be paid on this Mortgage, except any taxes or fees in
connection with Mortgagee’s sale or assignment thereof and any and all other
Excluded Taxes. In the event Mortgagor fails to make such payment within ten
(10) days after written demand therefor, then Mortgagee shall have the right,
but shall not be obligated, to pay the amount due, and Mortgagor shall reimburse
Mortgagee for said amount, within ten (10) days after written demand therefor,
and until so paid said amount shall become part of the Mortgage Obligations. The
provisions of this Section shall survive the foreclosure of this Mortgage, any
transfer of the Mortgaged Property, and as otherwise provided in Section 10.8 of
the Credit Agreement and Section 7.14 of this Mortgage.

 

K.          Leases, Contracts, Etc. Mortgagor shall comply with the provisions
of the Credit Agreement relating to any Leases and Material Contracts entered
into by Mortgagor.

 

L.          Estoppel Certificates. Mortgagor, within thirty (30) days after
receipt of written request, but not more often than required by the Credit
Agreement, shall furnish to Mortgagee a written statement, duly acknowledged,
setting forth to its knowledge the amount due under this Mortgage, the terms of
payment and maturity date related to all amounts advanced pursuant to or
outstanding under the Credit Agreement, the date to which interest has been
paid, whether any offsets or defenses exist against the Mortgage Obligations
and, if any are alleged to exist, the nature thereof shall be set forth in
detail.

 

M.          Security Deposits. To the extent required by law or, after an Event
of Default has occurred and during its continuance, if required by Mortgagee,
all security deposits of tenants of the Mortgaged Property shall be treated as
trust funds not to be commingled with any other funds of Mortgagor. Within
twenty (20) days after request by Mortgagee, Mortgagor shall furnish
satisfactory evidence of compliance with this Section 5.13, as necessary,
together with a statement of all security deposits deposited by the tenants and
copies of all Leases not theretofore delivered to Mortgagee, certified by
Mortgagor.

 

N.          Indemnity. Mortgagor shall indemnify and hold Mortgagee harmless
from and against any and all actual suits, actions, claims, proceedings
(including third party proceedings), damages, actual out- of- pocket third party
losses, liabilities, and expenses (including, without limitation, reasonable
attorneys’ fees) provided for in the Credit Agreement. The foregoing indemnities
shall survive the foreclosure of this Mortgage, any transfer of the Mortgaged
Property, and as otherwise provided in Section 10.8 of the Credit Agreement and
Section 7.14 of this Mortgage.

 

14

 

 

O.          [REA Rights. Mortgagor hereby expressly and irrevocably delegates to
Mortgagee the non-exclusive authority to exercise any and all of Mortgagor’s
rights under the REA (the “REA Rights”), provided that so long as no Event of
Default has occurred which is continuing, Mortgagee shall refrain from
exercising such rights and Mortgagor may exercise the REA Rights. The foregoing
delegation shall be fully operative without any further action on the part of
either party; and specifically Mortgagee shall be entitled at its option, upon
the occurrence of an Event of Default hereunder and for so long as such Event of
Default is continuing, to exercise the REA Rights whether or not Mortgagee takes
possession of the Mortgaged Property. Upon the occurrence and during the
continuance of an Event of Default, the permission hereby given to Mortgagor to
exercise the REA Rights shall terminate. The permission given by Mortgagee to
Mortgagor shall be reinstated automatically without further action of the
parties upon the discontinuance of such Event of Default as confirmed by
Mortgagee.]

 

article VI

 

Default

 

VI.

 

The occurrence of an “Event of Default” under Section 8 of the Credit Agreement
shall constitute an Event of Default hereunder.

 

ARTICLE VII

 

REMEDIES

 

VII.

 

A.          Remedies. If an Event of Default shall occur and be continuing,
Mortgagee may, at its option, exercise one or more or all of the following
remedies:

 

7.1.1          Acceleration. Demand payment and performance of the Mortgage
Obligations, in whole or in part, whereupon the same shall become immediately
due and payable.

 

7.1.2          Operation of Mortgaged Property. Hold, lease, operate or
otherwise use or permit the use of the Mortgaged Property, or any portion
thereof, in such manner, for such time and upon such terms as Mortgagee may deem
to be in its best interest (making such repairs, alterations, additions and
improvements thereto, from time to time, as Mortgagee shall deem necessary or
desirable) and collect and retain all earnings, Rents, profits or other amounts
payable in connection therewith.

 

15

 

 

7.1.3          Judicial Proceedings. Institute proceedings for the complete or
partial foreclosure of this Mortgage or take such steps to protect and enforce
its rights whether by action, suit or proceeding in equity or at law for the
specific performance of any covenant, condition or agreement in the Credit
Agreement, the Notes or in this Mortgage (without being required to foreclose
this Mortgage), or in aid of the execution of any power herein granted, or for
any foreclosure hereunder, or for the enforcement of any other appropriate legal
or equitable remedy or otherwise as Mortgagee shall elect.

 

7.1.4          Sale of Mortgaged Property. Cause the Mortgaged Property, and all
estate, right, title, interest, claim and demand therein, or any part thereof to
be sold as follows:

 

a.Mortgagee may proceed as if all of the Mortgaged Property were real property,
in accordance with subparagraph (d) below, or Mortgagee may elect to treat any
of the Mortgaged Property which consists of a right in action or which is
property that can be severed from the premises without causing structural damage
thereto as if the same were personal property, and dispose of the same in
accordance with subparagraph (c) below, separate and apart from the sale of real
property, with the remainder of the Mortgaged Property being treated as real
property at the sale.

 

b.Mortgagee may cause any such sale or other disposition, through power of sale
or otherwise, to be conducted immediately following the expiration of any grace
period, if any, herein provided (or required by law) or Mortgagee may delay any
such sale or other disposition for such period of time as Mortgagee deems to be
in its best interest. Should Mortgagee desire that more than one sale or other
disposition be conducted, Mortgagee may, at its option, cause the same to be
conducted simultaneously, or successively on the same day, or at such different
days or times and in such order as Mortgagee may deem to be in its best
interest.

 

16

 

 

c.Should Mortgagee elect to cause any of the Mortgaged Property to be disposed
of as personal property as permitted by subparagraph (a) above, it may dispose
of any part thereof in any manner now or hereafter permitted by Article 9 of the
UCC of the state where the Mortgaged Property is located or in accordance with
any other remedy provided by law. Both Mortgagor and Mortgagee shall be eligible
to purchase any part or all of such property at any such disposition. Any such
disposition may be either public or private as Mortgagee may so elect, subject
to the provisions of the UCC of the state where the Mortgaged Property is
located. Mortgagee shall give Mortgagor at least ten (10) days prior written
notice of the time and place of any public sale or other disposition of such
property or of the time at or after which any private sale or any other intended
disposition is to be made, and if such notice is sent to Mortgagor it shall
constitute reasonable notice to Mortgagor.

 

d.In the event of a sale or other disposition of any such Mortgaged Property or
any part thereof, and the execution of a deed or other conveyance pursuant
thereto, the recitals in the deed or deeds of facts (such as of a default, the
giving of notice of default and notice of sale, demand that such sale should be
made, postponement of sale, terms of sale, sale, purchaser, payment of purchase
money, and any other fact affecting the regularity or validity of such sale or
disposition) shall be conclusive proof of the truth of such facts; and any such
deed or conveyance shall be conclusive against all persons as to such facts
recited therein, and the following additional provisions will apply (and, in the
event of a conflict between this Section 7.1.4(d) and the other provisions of
this Mortgage, this Section 7.1.4(d) shall prevail):

 

(1)          Any sale of any personal property hereunder shall be conducted in
any manner permitted by Section 9-601 of Article or Division 9 of the State UCC
as in effect from time to time or any other applicable section of the State UCC.

 

(2)          Without limiting the generality of the foregoing, Mortgagee may, in
its sole and absolute discretion and without regard to the adequacy of its
security, elect to proceed against any or all of the real property, personal
property and fixtures in any manner permitted under Section  9-604(a) of Article
or Division 9 of the State UCC.

 

17

 

 

7.1.5          Receiver. Mortgagee shall be entitled, as a matter of strict
right, without notice and ex parte, and without regard to the value or occupancy
of the security, or the solvency of Mortgagor or of any Borrower or any
Guarantor, or the adequacy of the Mortgaged Property as security for the
Mortgage Obligations, to have a receiver appointed to enter upon and take
possession of the Mortgaged Property, collect the Rents and profits therefrom
and apply the same as the court may direct, such receiver to have all the rights
and powers permitted under the laws of the jurisdiction in which the Mortgaged
Property is located. Mortgagor hereby waives any requirements on the receiver or
Mortgagee to post any surety or other bond. Mortgagee or the receiver may also
take possession of, and for these purposes use, any and all Personalty which is
a part of the Mortgaged Property and used by Mortgagor in the rental or leasing
thereof, or any part thereof. The expense (including, without limitation, the
receiver’s fees, counsel fees, costs and Mortgagee’s compensation) incurred
pursuant to the powers herein contained shall be secured by this Mortgage.
Mortgagee shall (after payment of all costs and expenses incurred) apply such
Rents, issues and profits received by it on the Mortgage Obligations in the
order set forth in Section 7.7 hereof. The right to enter and take possession of
the Mortgaged Property, to manage and operate the same, and to collect the
Rents, issues and profits thereof, whether by receiver or otherwise, shall be
cumulative to any other right or remedy hereunder or afforded by law, and may be
exercised concurrently therewith or independently thereof. Mortgagee shall be
liable to account only for such Rents, issues and profits actually received by
Mortgagee.

 

7.1.6          Additional Rights and Remedies. With or without notice, and
without releasing Mortgagor from the Mortgage Obligations, and without becoming
a mortgagee in possession, Mortgagee shall have the right to cure any breach or
default of Mortgagor and, in connection therewith, to enter upon the Mortgaged
Property and to do such acts and things as Mortgagee deem necessary or desirable
to protect the security hereof including, but without limitation, to appear in
and defend any action or proceedings purporting to affect the security hereof or
the rights or powers of Mortgagee hereunder; to pay, purchase, contest or
compromise any encumbrance, charge, lien or claim of lien which, in the judgment
of either Mortgagee, is prior or superior hereto, the judgment of Mortgagee
being conclusive as between the parties hereto; to obtain insurance; to pay any
premiums or charges with respect to insurance required to be carried hereunder;
and to employ counsel, accountants, contractors and other appropriate persons to
assist them.

 

18

 

 

7.1.7          Mortgagee as Purchaser. Mortgagee shall have the right to become
the purchaser at any sale or foreclosure proceeding in respect of the Mortgaged
Property held by the Mortgagee or by any court, receiver or public officer, and
Mortgagor and each of the Beneficiaries, by their acceptance of the benefits of
this Mortgage, agree that Mortgagee shall have the right to credit upon the
amount of the bid made therefor, the amount of any or all of the Mortgage
Obligations payable to it out of the net proceeds of such sale or foreclosure
proceeding in respect of the Mortgaged Property, including without limitation,
sales occurring pursuant to Section 363 of the Bankruptcy Code or included as
part of any plan subject to confirmation under Section 1129(b)(2)(A)(iii) of the
Bankruptcy Code. Upon any such purchase, Mortgagee shall acquire good title to
the Mortgaged Property so purchased, free from the Lien of this Mortgage and
free of all rights of redemption, if any, in Mortgagor. Recitals contained in
any conveyance made to any purchaser at any sale made hereunder shall
presumptively establish the truth and accuracy of the matters therein stated,
including, without limiting the generality of the foregoing, nonpayment of the
unpaid principal sum of, and the interest accrued on, the Mortgage Obligations
after the same have become due and payable, advertisement and conduct of such
sale in the manner provided herein; and Mortgagor does hereby ratify and confirm
any and all acts that said Mortgagee or its successors may lawfully do in the
premises by virtue of the terms and conditions of this instrument.

 

7.1.8          Receipt to Purchaser. Upon any sale, the receipt of the officer
making sale under judicial proceedings, shall be sufficient discharge to the
purchaser or purchasers at any sale for his or their purchase money, and such
purchaser or purchasers, his or their assigns or personal representatives, shall
not, after paying such purchase money and receiving such receipt of such officer
therefor, be obliged to see to the application of such purchase money, or be in
anywise answerable for any loss, misapplication or nonapplication thereof.

 

7.1.9          Effect of Sale. Any sale or sales of the Mortgaged Property,
shall operate to divest all right, title, interest, claim, and demand whatsoever
either at law or in equity, of Mortgagor of, in, and to the premises and the
property sold, and shall be a perpetual bar, both at law and in equity, against
Mortgagor’s successors, and against any and all persons claiming or who shall
thereafter claim all or any of the property sold from, through or under
Mortgagor, or Mortgagor’s successors or assigns; nevertheless, Mortgagor, shall
join in the execution and delivery of all proper conveyances, Assignments and
transfers of the properties so sold.

 

19

 

 

7.1.10          Remedies Under UCC. Upon the occurrence of an Event of Default,
Mortgagee may exercise its rights of enforcement, if they can be exercised
without a breach of the peace, with respect to the Personalty and/or the
Fixtures under the applicable provisions of the State UCC, and/or under other
applicable State law, and in conjunction with, in addition to or in substitution
for those rights and remedies:

 

(a)          Mortgagee may enter upon Mortgagor’s premises to take possession
of, assemble and collect the Personalty and/or Fixtures and any and all books
related to the Mortgaged Property; and

 

(b)          Mortgagee may require Mortgagor to assemble the Personalty and/or
Fixtures and make the same available at a place Mortgagee designates which is
mutually convenient to allow Mortgagee to take possession or dispose of the
Personalty and/or Fixtures; and

 

(c)          Written notice mailed to Mortgagor as provided herein at least ten
(10) days prior to the date of public sale of the Personalty and/or Fixtures or
prior to the date after which private sale of the Personalty and/or Fixtures
will be made shall constitute reasonable notice; and

 

(d)          Any sale made pursuant to the provisions of this Subsection shall
be deemed to have been a public sale conducted in a commercially reasonable
manner if held contemporaneously with and upon the same notice as required for
the sale of the Mortgaged Property as provided in Section 7.1.4 of this
Mortgage; and

 

(e)          In the event of a foreclosure sale the Mortgaged Property may, at
the option of Mortgagee, be sold as a whole; and

 

(f)          It shall not be necessary that Mortgagee take possession of the
Personalty and/or Fixtures or any part thereof prior to the time that any sale
pursuant to the provisions of this section is conducted and it shall not be
necessary that the Personalty and/or Fixtures or any part thereof be present at
the location of such sale; and

 

(g)          Prior to application of proceeds of disposition of the Personalty
and/or Fixtures to the Mortgage Obligations, such proceeds shall be applied to
the expenses of retaking, holding, preparing for sale or lease, selling, leasing
and the like and the reasonable attorneys’ fees and legal expenses incurred by
Mortgagee; and

 

(h)          Any and all statements of fact or other recitals made in any bill
of sale or Assignment or other instrument evidencing any foreclosure sale
hereunder as to nonpayment of the Mortgage Obligations or as to the occurrence
of any Event of Default, or as Mortgagee having declared all of such Mortgage
Obligations to be due and payable, or as to notice of time, place and terms of
sale of the Mortgaged Property to be sold having been duly provided by
Mortgagee, shall be taken as prima facie evidence of the truth of the facts so
stated and recited; and

 

20

 

 

(i)          Mortgagee may appoint or delegate any one or more persons as
Mortgagee to perform any act or acts necessary or incident to any sale held by
Mortgagee, including the sending of notices and the conduct of the sale, but in
the name and on behalf of Mortgagee.

 

7.1.11          Entry on and Operation of Property by Mortgagee. Upon the
occurrence and during the continuance of an Event of Default and in addition to
all other rights herein conferred on the Mortgagee, Mortgagee (or any Person
designated by Mortgagee) shall have the right and power, but shall not be
obligated, to enter upon and take possession of any of the Mortgaged Property,
and of all books, records, and accounts relating thereto and to exclude
Mortgagor, and Mortgagor’s servants, wholly therefrom, and to hold, lease,
operate, use, administer, manage, and operate the same to the extent that
Mortgagor shall be at the time entitled and in its place and stead for such
time, and upon such terms as Mortgagee may deem to be in its best interest
(making such repairs, alterations, additions, and improvements thereto, from
time to time, as Mortgagee shall deem necessary or desirable) and collect and
retain all earnings, Rents, profits, or other amounts payable in connection
therewith. The Mortgagee, or any person, firm or corporation designated by the
Mortgagee, may operate the same without any liability to Mortgagor in connection
with such operations, except to use ordinary care in the operation of said
properties, and the Mortgagee or any person, firm or corporation designated by
it, shall have the right to collect receive and receipt for all Rents from the
Mortgaged Property, to make repairs, purchase machinery and equipment, and to
exercise every power, right and privilege of Mortgagor with respect to the
Mortgaged Property. All actual and reasonable third-party costs, expenses and
liabilities of every character incurred by the Mortgagee in managing, operating,
maintaining, protecting or preserving the Mortgaged Property, respectively,
shall constitute a demand Obligation owing by Mortgagor to Mortgagee and shall
bear interest from the date of expenditure until paid at the same rate as is
provided in the Credit Agreement for interest on past due principal, all of
which shall constitute a portion of the Mortgage Obligations and shall be
secured by this Mortgage and by any other instrument securing the Mortgage
Obligations. If necessary to obtain the possession provided for above, the
Mortgagee, as the case may be, may invoke any and all remedies to dispossess
Mortgagor including specifically one or more actions for forcible entry and
detainer, trespass to try title and restitution. When and if the expenses of
such operation have been paid and the Mortgage Obligations paid, the Mortgaged
Property shall, if there has been no sale or foreclosure, be returned to
Mortgagor.

 

21

 

 

7.1.12          Change in Laws. If any statute now applicable in any state in
which any of the Mortgaged Property is now located provides, or shall hereafter
be amended to provide, a different procedure for the sale of real property under
a power of sale in a Mortgage or mortgage, Mortgagee may, in its sole
discretion, if same be permitted by applicable law, follow the sale procedure
set forth in this Article VII or that prescribed in such statute, as amended.

 

7.1.13          Other. Exercise any other remedy specifically granted under the
Collateral Documents or the Guaranty, or now or hereafter existing in equity, at
law, by virtue of statute or otherwise, including the rights described below.

 

B.          Separate Sales. Any real estate or any interest or estate therein
sold pursuant to any writ of execution issued on a judgment obtained by virtue
of the Credit Agreement, the Notes, this Mortgage or the other Collateral
Documents, or pursuant to any other judicial proceedings under this Mortgage,
may be sold in one parcel, as an entirety or in such parcels, and in such manner
or order as Mortgagee, in its sole discretion, may elect.

 

C.          Remedies Cumulative and Concurrent. The rights and remedies of
Mortgagee as provided in the Credit Agreement, the Notes, this Mortgage, the
Guaranty and in the Collateral Documents shall be cumulative and concurrent and
may be pursued separately, successively or together against Mortgagor, any
Borrower or any Guarantor or against other obligors or against the Mortgaged
Property, or any one or more of them, at the sole discretion of Mortgagee, and
may be exercised as often as occasion therefor shall arise. The failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release thereof, nor shall the choice of one remedy be deemed an election of
remedies to the exclusion of other remedies.

 

D.          No Cure or Waiver. Neither Mortgagee’s nor any receiver’s entry upon
and taking possession of all or any part of the Mortgaged Property nor any
collection of Rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Mortgage Obligations, nor the exercise
of any other right or remedy by Mortgagee or any receiver shall impair the
status of the security, or cure or waive any default or notice of default under
this Mortgage, or nullify the effect of any notice of default or sale (unless
all Mortgage Obligations which are then due have been paid and performed and
Mortgagor has cured all other defaults), or prejudice Mortgagee in the exercise
of any right or remedy, or be construed as an affirmation by Mortgagee of any
tenancy, lease or option or a subordination of the lien of this Mortgage.

 

22

 

 

E.          Payment of Costs, Expenses and Attorneys Fees. Without limiting the
Guaranteed Obligations of Mortgagor with respect to the payment of expenses and
costs of Agents and Lenders in accordance with the Credit Agreement and the
other Credit Documents, Mortgagor agrees to pay to Mortgagee within ten (10)
days after written demand therefor, all actual and reasonable third-party costs
and expenses incurred by Mortgagee in exercising (during the continuance of an
Event of Default) the remedies under this Mortgage, the Credit Agreement, the
Notes, the Guaranty, and the other Collateral Documents, including but without
limitation, court costs and reasonable attorneys’ fees expended or incurred by
Mortgagee in any arbitrations, judicial reference, legal action or otherwise in
connection with the protection, preservation or enforcement of any rights or
remedies of Mortgagee, including the protection of the Mortgaged Property. All
such costs and expenses shall accrue interest at the lesser of the default
interest rate set forth in the Credit Agreement or highest rate permitted under
applicable law from the date of expenditure until said sums have been paid.

 

F.          Waiver of Redemption, Notice, Marshalling, Etc. Mortgagor hereby
waives and releases (a) all benefit that might accrue to Mortgagor by virtue of
any present or future law exempting the Mortgaged Property, or any part of the
proceeds arising from any sale thereof, from attachment, levy or sale on
execution, or providing for any post-foreclosure redemption or extension of time
for payment, (b) unless specifically required by the express terms hereof or of
the other Credit Documents or by law, all notices of Mortgagor’s default or of
Mortgagee’s election to exercise, or Mortgagee’s actual exercise, of any option
or remedy under the Credit Agreement, the Notes, the Guaranty or the Collateral
Documents; (c) any right to have the liens against the Mortgaged Property or any
other collateral in which Mortgagee holds an interest as security for the
Mortgage Obligations marshaled; and (d) the right to plead or assert any statute
of limitations as a defense or bar to the enforcement of the Credit Agreement,
the Notes, the Guaranty or the Collateral Documents.

 

G.          Application of Proceeds. The proceeds of any sale of all or any
portion of the Mortgaged Property and the amounts generated by any holding,
leasing, operation or other use of the Mortgaged Property shall, to the fullest
extent allowed by law, be applied by Mortgagee in accordance with the Credit
Agreement.

 

H.          Strict Performance. Any failure by Mortgagee to insist upon strict
performance by Mortgagor of any of the terms and provisions of any Credit
Document shall not be deemed to be a waiver of any of the terms or provisions of
the any such Credit Document or any other Credit Document, and Mortgagee shall
have the right thereafter to insist upon strict performance by Mortgagor.

 

23

 

 

I.          No Conditions Precedent to Exercise of Remedies. Neither Mortgagor
nor any other Person now or hereafter obligated for payment of all or any part
of the Obligations (including the Borrower and the other Guarantors) shall be
relieved of such Obligations by reason of the failure of Mortgagee to comply
with any request of Mortgagor, any Borrower or any other Guarantor or of any
other Person so obligated to take action to foreclose on this Mortgage or
otherwise enforce any provisions of the Credit Documents, or by reason of the
release, regardless of consideration, of all or any part of the security held
for the Obligations, or by reason of any agreement or stipulation between any
subsequent owner of the Mortgaged Property and Mortgagee extending the time of
payment or Modifying the terms of the Credit Documents without first having
obtained the consent of Mortgagor, the Borrower, the Guarantors or such other
Person; and in the latter event Mortgagor, the Borrower, the Guarantors, and all
such other Persons shall continue to be liable to make payment according to the
terms of any such extension or modification agreement, unless expressly released
and discharged in writing by Mortgagee.

 

J.          Release of Collateral. Mortgagee may release, regardless of
consideration, any part of the security held for the Obligations without, as to
the remainder of the security, in any way impairing or affecting the Liens of
the Collateral Documents or their priority over any subordinate Lien. Without
affecting the liability of Mortgagor, any Borrower, any other Guarantor, or any
other Person (except any person expressly released in writing), for payment of
any Obligations (including the Mortgage Obligations), and without affecting the
rights of Mortgagee with respect to any security not expressly released in
writing, Mortgagee may, at any time and from time to time, either before or
after maturity of the Obligations, and without notice or consent, do any or all
of the following: (a) release any person liable for payment or performance of
all or any part of the Obligations; (b) make any agreement extending the time or
otherwise altering terms of payment of all or any part of the Obligations, or
modifying or waiving any Obligation, or subordinating, modifying or otherwise
dealing with the lien or charge hereof; (c) exercise or refrain from exercising
or waive any right Mortgagee may have; (d) accept additional security of any
kind; and (e) release or otherwise deal with any property, real or personal,
securing the Obligations, including all or any part of the Mortgaged Property.

 

K.          Other Collateral. For payment of the Mortgage Obligations, Mortgagee
may resort to any other security therefor held by Mortgagee in such order and
manner as Mortgagee may elect.

 

L.          Discontinuance of Proceedings. In the event Mortgagee shall have
proceeded to enforce any right under the Credit Agreement, the Notes, the
Guaranty or the Collateral Documents and such proceedings shall have been
discontinued or abandoned for any reason, then in every such case Mortgagor, the
Borrower, the other Guarantors and Mortgagee shall be restored to their former
positions and the rights, remedies and powers of Mortgagee shall continue as if
no such proceedings had been taken.

 

24

 

 

M.          Release of Liability or Personalty. Without affecting the liability
of any person (other than any person released pursuant to the provisions of this
section) for payment of any Mortgage Obligations secured hereby, and without
affecting or impairing in any way the priority or extent of the Liens of the
Collateral Documents upon any property not specifically released pursuant
hereto, Mortgagee may at any time and from time to time (a) release any person
liable for payment of any Mortgage Obligations secured hereby; (b) extend the
time or agree to alter the terms of payment of any of the Mortgage Obligations;
(c) accept additional security of any kind; (d) release any property securing
the Mortgage Obligations, or (e) consent to the creation of any easement on or
over the Mortgaged Property or any covenants restricting the use or occupancy
thereof.

 

N.          Reinstatement. If the Mortgagee is required to pay, return or
restore to Mortgagor, any other Guarantor, or any Borrower or any other Person
any amounts previously received by Mortgagee under the Credit Documents because
of (i) any case, action or proceeding before any court or other governmental
authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of Mortgagor, any Borrower, any
other Credit Party, or any of their respective affiliates, or any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors or other, similar arrangement in respect of its creditors generally or
any substantial portion of its creditors; in each case, as undertaken under any
U.S. Federal or state law, or (ii) any stop notice or any other reason, the
obligations of Mortgagor shall be reinstated and revived and the rights of the
Mortgagee shall continue with regard to such amounts, all as though they had
never been paid.

 

O.          Local Law Provisions. The provisions set forth in Exhibit B attached
hereto are incorporated herein by reference as if fully set forth herein.

 

ARTICLE VIII

 

MISCELLANEOUS

 

VIII.

 

A.          Further Assurances. Mortgagor, upon the reasonable written request
of Mortgagee, will execute, acknowledge and deliver, or arrange for the
execution, acknowledgment and delivery of, such further instruments (including,
without limitation, financing statements, estoppel certificates (in accordance
herewith and with the Credit Agreement) and declarations of no set-off,
attornment agreements and acknowledgments of the Assignment) and do such further
acts as may be necessary, desirable or proper to carry out more effectively the
purpose of the Collateral Documents, to facilitate the Assignment or transfer of
the Notes and the other Credit Documents, and to subject to the Liens of the
Collateral Documents any property intended by the terms thereof to be covered
thereby, and any renewals, additions, substitutions, replacements or betterments
thereto. Upon any failure of Mortgagor to execute and deliver such instruments,
certificates and other documents on or before fifteen (15) days after receipt of
written request therefor (or as otherwise provided herein and/or in the Credit
Agreement), Mortgagee may make, execute and record any and all such instruments
and certificates and Mortgagor irrevocably appoints Mortgagee the
attorney-in-fact of Mortgagor to do so.

 

25

 

 

B.          Recording and Filing. Mortgagor, at its expense, will cause the
Collateral Documents to which it is a party, all supplements thereto and any
financing statements with respect thereto at all times to be recorded and filed
and re-recorded and re-filed in such manner and in such places as Mortgagee
shall reasonably request, and will pay all such recording, filing, re-recording
and re-filing taxes, fees and other charges.

 

C.          Notice. Any notice, approval, demand, statement, request or consent
(a “Notice”) made hereunder shall be made in writing and delivered in accordance
with Section 10.1 of the Credit Agreement.

 

D.          Mortgagee’s Right to Perform the Mortgage Obligations. If Mortgagor
shall fail to make any payment or perform any act required to be performed by
Mortgagor under the Guaranty or any other Credit Document to which it is a party
and such failure shall continue after the giving of any notice required under
the Credit Documents and the expiration of any and all applicable cure and/or
grace periods, then, at any time thereafter, without further notice to or demand
upon Mortgagor and without waiving or releasing any Mortgage Obligation or
default, Mortgagee may make such payment or perform such act for the account of
and at the expense of Mortgagor, and shall have the right to enter the Mortgaged
Property for such purpose and to take all such action thereon and with respect
to the Mortgaged Property as may be necessary or appropriate for such purpose.
All sums so paid by Mortgagee, and all costs and expenses, including, without
limitation, reasonable attorneys’ fees and expenses so incurred together with
interest thereon at the default interest rate set forth in Section 2.10 of the
Credit Agreement, from the date of payment, constitute additions to the Mortgage
Obligations secured by this Mortgage, and shall be paid by Mortgagor to
Mortgagee, within ten (10) days after written demand therefor. If Mortgagee
shall elect to pay any Imposition as a result of Mortgagor’s failure to pay the
same in accordance with the Credit Agreement, Mortgagee may do so in reliance on
any bill, statement or assessment procured from the appropriate public office,
without inquiring into the accuracy thereof or into the validity of such
Imposition. Mortgagor shall indemnify Mortgagee for all losses and expenses,
including reasonable attorneys’ fees, incurred by reason of any acts performed
by Mortgagee pursuant to the provisions of this Section 8.4 or by reason of the
Collateral Documents or the Guaranty (provided, that such indemnity shall not
extend to losses or expenses to the extent caused by Mortgagee's gross
negligence, bad faith or willful misconduct, as determined in a final judgment
by a court of competent jurisdiction), and any funds expended by Mortgagee to
which it shall be entitled to be indemnified, together with interest thereon at
the default interest rate set forth in the Credit Agreement from the date of
such expenditures, shall constitute additions to the Mortgage Obligations and
shall be secured by this Mortgage and shall be paid by Mortgagor to Mortgagee
within ten (10) days after written demand therefor.

 

26

 

 

E.          Covenants Running with the Real Property. All covenants contained in
the Collateral Documents shall run with the Mortgaged Property until the Liens
and security interest created hereby are released by Mortgagee.

 

F.          Severability. In case any one or more of the Obligations shall be
invalid, illegal or unenforceable in any respect, the validity of the Credit
Agreement, the Notes, this Mortgage, the Collateral Documents, and remaining
Obligations (including the Mortgage Obligations, to the extent not invalid,
illegal or unenforceable) shall be in no way affected, prejudiced or disturbed
thereby.

 

G.          Modification. The Collateral Documents and the terms of each of them
may not be changed, waived, discharged or terminated orally, but only by an
instrument or instruments in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is asserted and in
accordance with Section 10.5 of the Credit Agreement.

 

H.          Non-Assumable. The Mortgage Obligations are personal to Mortgagor
and therefore, except as expressly permitted in the Credit Agreement, this
Mortgage may not be assumed by any subsequent holder of an interest in the
Mortgaged Property without Mortgagee’s prior written consent, which may be
withheld in Mortgagee’s sole and absolute discretion.

 

I.          Tax on Mortgage Obligations or Mortgage. In the event of the
passage, after the date of this Mortgage, of any law deducting from the value of
land for the purposes of taxation, any Lien thereon, or imposing upon Mortgagee
the obligation to pay the whole, or any part, of the taxes or assessments or
charges or Liens herein required to be paid by Mortgagor, or changing in any way
the laws relating to the taxation of deeds of trust, mortgages or debts as to
affect this Mortgage or the Mortgage Obligations (other than with respect to
Excluded Taxes), the entire unpaid balance of the Mortgage Obligations shall, at
the option of Mortgagee, after ninety (90) days written notice to Mortgagor,
become due and payable; provided, however, that if, in the opinion of
Mortgagee’s counsel, it shall be lawful for Mortgagor to pay such taxes,
assessments, or charges or to reimburse Mortgagee therefor, then there shall be
no such acceleration of the time for payment of the unpaid balance of the
Mortgage Obligations if a mutually satisfactory agreement for reimbursement, in
writing, is executed by Mortgagor and delivered to Mortgagee within the
aforesaid period.

 

J.          Survival of Warranties and Covenants. The warranties,
representations, covenants and agreements set forth in the Collateral Documents
shall survive the foreclosure of this Mortgage, any transfer of the Mortgaged
Property, and as otherwise provided in Section 10.8 of the Credit Agreement and
Section 7.14 of this Mortgage.

 

27

 

 

K.          Reserved.

 

L.          No Representations by Mortgagee. By accepting or approving anything
required to be observed, performed or fulfilled or to be given to Mortgagee
pursuant to the Collateral Documents, including (but not limited to) any
officer’s certificate, survey, appraisal or insurance policy, Mortgagee shall
not be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term provision or condition
thereof, and such acceptance or approval thereof shall not be or constitute any
warranty or representation with respect thereto by Mortgagee.

 

M.          Reserved.

 

N.          Reconveyance. In the event that Mortgagee is required to reconvey
the Mortgaged Property pursuant to Section 2.2 of this Mortgage, such
reconveyance shall be without warranty, except that Mortgagee shall warrant that
it has not conveyed or otherwise transferred the Mortgaged Property to any other
Person. The recitals in any such reconveyance of any matters or facts shall be
conclusive proof of the matters set forth therein. If sufficient under the laws
of the State, the grantee in such reconveyance may be described as “the person
or persons legally entitled thereto.”

 

O.          Reserved.

 

P.          Headings. The article headings and the section and subsection
captions are inserted for convenience of reference only and shall in no way
alter or modify the text of such articles, sections and subsections.

 

Q.          Extension of Prior Liens. If any or all of the proceeds of the Notes
have been used to pay any indebtedness heretofore existing against the Mortgaged
Property, then, to the extent of such funds so used, Mortgagee shall be
subrogated to all of the rights, claims, liens, titles and interests heretofore
existing against the Mortgaged Property to secure the indebtedness so paid and
the former rights, claims, liens, titles and interests, if any, are not waived
but rather shall continue in full force and effect in favor of Mortgagee as
cumulative security for the repayment and the satisfactions of the Mortgage
Obligations regardless of whether said liens or debts are acquired by Mortgagee
by Assignment or are released by the holder thereof upon payment.

 

R.          Relationship Between Parties. Nothing contained in the Notes, this
Mortgage or the other Collateral Documents shall be construed as creating a
joint venture or partnership between Mortgagee and Mortgagor, and Mortgagee
shall have no right of control or supervision over Mortgagor except as Mortgagee
may exercise its rights and remedies under this Mortgage and the other
Collateral Documents. Mortgagor further disclaims any fiduciary or
quasi-fiduciary relationship between it or any of its members and Mortgagee.

 

28

 

 

S.          Waivers Pertaining to Notes, Etc. Mortgagor waives presentment,
demand, protest and notice of nonpayment of the Notes and the Loan. All waivers
of Mortgagor set forth in Section 7 of the Credit Agreement are hereby
incorporated by reference.

 

T.          APPLICABLE LAW. MORTGAGOR AGREES THAT THIS MORTGAGE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
EXCEPT TO THE EXTENT ANY SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL
LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING;
PROVIDED, HOWEVER THAT THE LAWS OF THE STATE WHERE THE MORTGAGED PROPERTY IS
LOCATED SHALL GOVERN AS TO THE CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF
LIENS AND SECURITY INTERESTS IN PROPERTY LOCATED IN SUCH STATE, IT BEING
UNDERSTOOD, HOWEVER, THAT TO THE FULLEST EXTENT PERMITTED BY THE LAWS OF THE
STATE WHERE THE MORTGAGED PROPERTY IS LOCATED, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE VALIDITY AND ENFORCEABILITY OF ALL THE CREDIT DOCUMENTS, AND
THE INDEBTEDNESS AND OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.

 

U.          CONSENT TO Jurisdiction. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS MORTGAGE, EACH
PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES THAT SERVICE
AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND
OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E)
AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE
COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS
UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

29

 

 

V.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THE GUARANTY
TRANSACTION OR THE LENDER/CREDIT PARTY RELATIONSHIP THAT IS BEING ESTABLISHED
THEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 8.22 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

W.          NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER CREDIT
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

X.          Limitation on Liability. This Mortgage is subject to the limitations
on liability, if any, set forth in the Credit Agreement.

 

30

 

 

Y.          Request for Notices. Mortgagor hereby requests that a copy of any
Notice of Default or notice of sale as may be required by law be mailed to
Mortgagor at its addresses above stated.

 

Z.          Credit Agreement Controls. Notwithstanding anything to the contrary
in this Mortgage, in the event of any inconsistency or conflict between any term
or provision of this Mortgage and any term or provision of the Credit Agreement,
the terms and provisions of the Credit Agreement shall govern and be binding.

 

[Signatures on Next Page]

 

31

 

 

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
first above written.

  ________________________________________________,   a          By:     Name:  
Title:

 

[NOTE: this notary form is subject to local counsel’s comments]

 

STATE OF _________________      )

)

 

COUNTY OF __________________)

 

On this ______ day of ___________________, 20__, before me, the undersigned, a
Notary Public, duly commissioned and qualified in said County, personally came
________________________, as _________________________ of
______________________________, a ___________________________, known to me to be
the identical person(s) whose name(s) are affixed to the foregoing instrument
and acknowledged the execution thereof to be their voluntary act and deed on
behalf of said company.

 

Witness my hand and notarial seal the day and year last above written.

 

My commission expires:

 

          Notary Public

 

1

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

A-1

 

 

EXHIBIT B

LOCAL LAW PROVISIONS

 

B-1

 

 

[EXHIBIT C

REA]

 

EXHIBIT K-1

 

 





 

EXHIBIT K to the

CREDIT AND GUARANTY AGREEMENT

 

[RESERVED]

  

EXHIBIT K-1

 

 

EXHIBIT L to the

CREDIT AND GUARANTY AGREEMENT

 

FORM OF CASH MANAGEMENT

AGREEMENT

 

CASH MANAGEMENT AGREEMENT

 

[To be attached on the Closing Date.]

  

EXHIBIT L-1

 

 

SCHEDULE 1.1(a)

 

GUARANTORS AS OF THE EFFECTIVE DATE

 

1.Gramercy Property Trust Inc.

 

 

 

 

SCHEDULE 1.1(b)

 

GUARANTORS AS OF THE CLOSING DATE

 

[To be attached on the Closing Date]

 

 

 

 

SCHEDULE 1.1(c)

 

GUARANTOR SUBSIDIARY REQUIREMENTS

 

2.Representations and Warranties

 

Each Credit Party represents and warrants to each Administrative Agent, Lender
and Issuing Bank that as of the date the subject property becomes a Borrowing
Base Asset and as of each Credit Date, the following statements are true and
correct

 

1.          Each Guarantor Subsidiary that owns a Borrowing Base Asset, and each
direct parent thereof (other than Borrower) (each, a “Borrowing Base Entity”) is
now, and (except for the requirement set forth in Section 9.t below) has always
been since its formation, a Single-Purpose Entity and has conducted its business
in substantial compliance with the provisions of its Organizational Documents.

 

2.          Each Borrowing Base Entity has never (i) owned any property other
than its Mortgaged Property and related personal property, (ii) engaged in any
business, except the ownership and operation of its Mortgaged Property or (iii)
had any material contingent or actual obligations or liabilities unrelated to
its Mortgaged Property.

 

Covenants

 

3.          Each Borrowing Base Entity shall maintain itself as a Single Purpose
Entity.

 

4.          If a Borrowing Base Entity is a limited partnership or a limited
liability company (other than a Single Member LLC), each general partner or
managing member shall be a Single-Purpose Equity Holder. Upon the withdrawal or
the disassociation of a Single-Purpose Equityholder from Borrowing Base Entity,
Borrower shall immediately appoint a new Single-Purpose Equityholder whose
articles of incorporation or organization are substantially similar to those of
such Single-Purpose Equityholder.

 

5.          In the event any Borrowing Base Entity is a Single Member LLC, the
Organizational Documents of such Single Member LLC shall provide that as long as
any portion of the Obligations remains outstanding:

 

i.            except as expressly permitted pursuant to the terms of this
Agreement, (i) the sole member of the Single Member LLC (the “Sole Member”) may
not resign, and (ii) no additional member shall be admitted to the Single Member
LLC.

 

 

 

 

ii.         the bankruptcy of Sole Member shall not cause such Sole Member to
cease to be a member of the Single Member LLC and upon the occurrence of such an
event, the business of the Single Member LLC shall continue without dissolution;

 

iii.         in the event of the dissolution of the Single Member LLC, the
Single Member LLC shall conduct only such activities as are necessary to wind up
its affairs (including the sale of the assets of the Single Member LLC in an
orderly manner), and the assets of the Single Member LLC shall be applied in the
manner, and in the order of priority, set forth in Section 18-804 of the Limited
Liability Company Act of the State of Delaware (the “Act”);

 

6.          In the event any Borrowing Base Entity is a limited liability
company, it shall be dissolved, and its affairs shall be wound up, only upon the
first to occur of the following: (A) the termination of the legal existence of
the last remaining member of such Borrowing Base Entity, or the occurrence of
any other event which terminates the continued membership of the last remaining
member of such entity unless the business of such Borrowing Base Entity is
continued in a manner permitted by its Organizational Documents or the Act, or
(B) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.

 

Defined Terms

 

7.          “Permitted Debt” means:

 

i.the Obligations;

 

ii.Taxes not yet delinquent or are the subject of a Good Faith Contest;

 

iii.tenant allowances and capital expenditure costs required under Borrowing
Base Leases or otherwise permitted to be incurred under the Credit Documents
that are paid on or prior to the date when due;

 

iv.trade payables (other than Taxes, tenant allowances and Capital Expenditures
otherwise permitted to be incurred under the Credit Documents and clauses ii and
iii. above) not represented by a note, customarily paid by borrowers within 60
days of incurrence and in fact not more than 60 days outstanding, which are
incurred in the ordinary course of business, in amounts reasonable and customary
for similar properties and not exceeding the greater of (i) $250,000 and (ii)
two percent (2%) of the Borrowing Base Amount attributed to such Borrowing Base
Entity’s Borrowing Base Asset.

 

v.Permitted Encumbrances;

 

 

 

 

vi.financing leases incurred in the ordinary course of business in connection
with the financing or purchases of equipment and other personal property used on
the Mortgaged Property provided that without Administrative Agent’s prior
written approval: (i) no individual financing lease (or series of financing
leases cross-defaulted with each other) shall exceed $100,000; and (ii) the
aggregate of all such financing leases shall not exceed $1,000,000; and

 

vii.Indebtedness permitted under Sections 6.1(b), (d), or (e) of the Credit
Agreement

 

8.          “Single Member LLC” shall mean a limited liability company that
either (x) has only one member, or (y) has multiple members, one of which is a
Single-Purpose Equityholder.

 

9.          “Single-Purpose Entity” shall mean a Person which:

 

a.has been, is, and will be formed under the laws of the State of Delaware
solely to (i) in the case of Borrowing Base Entities, (A) acquire, own hold,
lease, operate, manage, maintain, develop and improve, its Mortgaged Property;
(B) enter into and perform its obligations under the Credit Documents; (C) sell,
transfer, service, convey, dispose of, pledge, assign, borrow money against,
finance, refinance or otherwise deal with the Mortgaged Property to the extent
permitted under the Credit Agreement and the Credit Documents; and (D) engage in
any lawful act or activity and to exercise any powers permitted to limited
liability companies organized under the laws of the State of Delaware that are
related or incidental to and necessary, convenient or advisable for the
accomplishment of the above-mentioned purposes; or (ii) in the case of a
Single-Purpose Equityholder, acquirie, own, hold, sell, transfer, exchange,
manage and operate its ownership interest in the applicable Borrowing Base
Entity,

 

b.does not engage in any business unrelated to those permitted, respectively,
under clause (a) above,

 

c.has not owned, does not own and will not own any asset or property other than
those related to (i) in the case of each Borrowing Base Entity, its interest in
the Mortgaged Property and incidental personal property necessary for the
ownership, leasing, management or operation of such Mortgaged Property or such
ownership interests, as applicable, or (ii) in the case of a Single-Purpose
Equityholder, its ownership interest in the applicable Borrowing Base Entity,

 

 

 

  

d.has not incurred and will not incur any Indebtedness, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (i) in
the case of Borrowing Base Entities, Permitted Debt, or (ii) in the case of a
Single-Purpose Equityholder, reasonable and customary administrative expenses
and state franchise taxes,

 

e.maintains books, accounts, records and financial statements which are separate
and apart from those of any other Person (except as permitted under the Cash
Management Agreement and except that such Person’s financial position, assets,
results of operations and cash flows may be included in the consolidated
financial statements of an affiliate of such Person in accordance with GAAP,
provided that any such consolidated financial statements shall contain a note
indicating that such Person and its Affiliates are separate legal entities and
maintain books, accounts and records separate and apart from any other Person),

 

f.is subject to and complies with all of the limitations on powers and
separateness requirements set forth in the Organizational Documents of such
Person as approved by Administrative Agent in accordance with the Credit
Agreement, and has not and will not Modify the separateness requirements
contained in such Organizational Documents without the prior written consent of
Administrative Agent;

 

g.has been and will be, and at all times has and will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Credit Party or its Affiliates), has and shall correct any known
misunderstanding regarding its status as a separate entity, and has not and
shall not identify itself or any of its Affiliates as a division or part of the
other;

 

h.conducts its business in its own name (except for services rendered under a
management agreement with an Affiliate, so long as the manager, or equivalent
thereof, under such management agreement holds itself out as an agent of such
Person) and has and shall maintain and utilize separate invoices,

 

i.has not and will not enter into any contract, agreement, or business
relationship with any Credit Party or any Affiliate of a Credit Party, other
than (i) entering into the Credit Documents and providing its guaranty of the
Obligations thereunder, (ii) the Approved Management Agreement, and (iii) as
otherwise permitted by Section 6.9 of the Credit Agreement,

 

j.other than as permitted in the Cash Management Agreement, has paid and shall
pay its own liabilities out of its own funds and has reasonably allocated and
shall reasonably allocate any overhead that is shared with an affiliate,

 

k.maintains a sufficient number of employees in light of its contemplated
business operations,

 

 

 

 

l.other than as permitted in the Cash Management Agreement, maintains its assets
in such a manner that it will not be costly or difficult to segregate, ascertain
or identify its individual assets from those of any other Person,

 

m.has done or caused to be done and will do or cause to be done all things
necessary to observe organizational formalities and preserve its existence,

 

n.other than as permitted in the Cash Management Agreement, has not and will not
commingle its funds and other assets with those of any Credit Party, any
Affiliate thereof, or any other Person, and has held and will hold all of its
assets in its own name,

 

o.does not assume, guarantee or become obligated for the debts of any other
Person, has not made and will not make any loans or advances to any other Person
(including any Affiliate), and does not hold out its credit as being available
to satisfy the obligations or securities of others; provided, however, that the
foregoing shall not be deemed to apply to (i) the Credit Documents, including
its guaranty of the Obligations thereunder, or (ii) any tenant allowances
granted in the ordinary course of business with respect to Leases entered into
in accordance with the Credit Agreement;

 

p.does not acquire obligations or securities of its shareholders, members or
partners, other than its guaranty of the Obligations pursuant to the Credit
Documents,

 

q.does not pledge its assets for the benefit of any other Person and does not
make any loans or advances to any Person, other than its guaranty of the
Obligations pursuant to the Credit Documents and entering into the Mortgage,

 

r.has maintained and will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (provided that the foregoing shall not
require Parent or such Borrowing Base Entity’s other partners, members or
shareholders to make any additional capital contributions to such Borrowing Base
Entity);

 

s.has paid and will pay its debts and liabilities from its assets as the same
shall become due; provided, that, in each such case, there exists sufficient
cash flow from the Mortgaged Property to do so;

 

t.maintains Organizational Documents that incorporate each of the provisions in
this definition of Single Purpose Entity.

 

10.         “Single-Purpose Equityholder” means a Single-Purpose Entity that (x)
is a limited liability company or corporation formed under the laws of the State
of Delaware and (y) serves as the general partner or managing member of such
Borrower.

 

 

 

 

SCHEDULE 3.1(b)

 

ORGANIZATIONAL AND CAPITAL STRUCTURE

 

Please see attached.

 

[ex10x1_001.jpg] 

 

 



 

 

 

[ex10x1_002.jpg] 

 



 

 

 

 

 [ex10x1_003.jpg]



 

 

 

 [ex10x1_004.jpg]



 

 

 

 [ex10x1_005.jpg]

 

 

 

 



 [ex10x1_006.jpg]

 



 

 

 

[ex10x1_007.jpg] 

 



 

 

 

 [ex10x1_008.jpg]

 



 

 

 

 [ex10x1_009.jpg]

 



 

 

 

[ex10x1_010.jpg] 

 

 

 

 

SCHEDULE 3.1(d)

 

MATERIAL LITIGATION

 

None.

 



 

 

 

 

SCHEDULE 4.1

 

JURISDICTIONS OF ORGANIZATION AND QUALIFICATION

 

    CREDIT PARTY   JURISDICTION
OF
ORGANIZATION   JURISDICTION OF
FOREIGN
QUALIFICATION   ORGANIZATION
IDENTIFICATION
NUMBER 1.   Gramercy Property Trust Inc.   Maryland   N/A   3793153 2.   GPT
Property Trust LP   Delaware   N/A   D07881089

 

 

 

 

SCHEDULE 4.2

 

EQUITY INTERESTS AND OWNERSHIP

 

Options, Warrants, Call Rights, Commitments, Etc.

 

1.The Equity Incentive Plan as described in Parent’s Form 10-Q dated as of June
30, 2013.

 

Ownership Interests of Parent and Subsidiaries

 

1.Reference is hereby made to Schedule 3.1(b) of the Credit Agreement.

 

 

 

 

SCHEDULE 4.12

 

TITLE TO PROPERTIES

 

FEE OWNED PROPERTIES

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  1.  GPT HACKS CROSSING OWNER LLC (DE) 
Hacks Crossing - Five Below   100%  9105 Hacks Cross Road, Olive Branch, MS
38624  $24,649,527  2.  GPT GARLAND OWNER LLC (DE)  Garland - Apex   100%  3000
West Kingsley Road, Garland, TX 75041  $10,700,000  3.  GPT EAST BRUNSWICK
TERMINAL OWNER LLC (DE)  E Brunswick Terminal - Conway   100%  50 Edgeboro Road,
East Brunswick, NJ 08816  $11,650,000  4.  GPT BELLMAWR OWNER LLC (DE)  Bellmawr
- Fedex Philly   100%  75 Haag Avenue, Bellmawr, NH 08031  $4,175,000  5.  GPT
ATLANTA FEDEX OWNER LLC (DE)  Atlanta Fedex   100%  2701 Moreland Avenue,
Atlanta, GA 30315  $7,850,000  6.  GPT ELKRIDGE TERMINAL OWNER LLC (DE) 
Elkridge - New Penn Terminal   100%  6351 South Hanover Road, Elkridge, MD
21075  $5,900,000  7.  GPT HOUSTON TERMINAL OWNER LLC (DE)  Houston - YRC Truck
Terminal   100%  9415 Wallisville Road, Houston, TX 77013  $6,914,000  8.  GPT
ORLANDO TERMINAL OWNER LLC (DE)  Orlando - YRC Truck Terminal   100%  1265
LaQuinta Drive, Orlando, FL 32809  $5,036,000  9.  GPT SWEDESBORO FACILITY OWNER
LLC (DE)  Swedesboro - Albert's Organic   100%  1155 Commerce Boulevard,
Swedesboro, NJ 08085  $11,725,000 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  10.  GPT MORRISTOWN OFFICE OWNER LLC (DE) 
Morristown Office   100%  21 South Street, Morristown, NJ 07960  $4,900,000 
11.  GPT SELIG DRIVE OWNER LLC (DE)  Selig Drive - Kapstone Paper   100%  655
Selig Drive, Atlanta, GA 30336  $4,000,000  12.  GPT GREENWOOD OWNER LLC (DE) 
Greenwood   100%  900 Commerce Parkway South Drive, Greenwood, IN 46142 
$15,265,000  13.  GPT MT. COMFORT OWNER LLC (DE)  Mt. Comfort   100%  6825 West
C/R 400 North, Greenfield, IN 46140  $11,860,000  14.  GPT DEER PARK TERMINAL
OWNER LLC (DE)  Deer Park - YRC Terminal   100%  50 Burt Drive, Deer Park, NY
11729  $3,900,000  15.  GPT HUTCHINS OWNER LLC (DE)  Hutchins - Kar Adesa 
 100%  3501 North Lancaster Hutchins Road, Hutchins, TX 75141  $58,500,000  16. 
GPT EMMAUS BRANCH OWNER LP (DE)  Emmaus Branch   100%  235 Main Street, Emmaus,
PA 18049  $1,610,000  17.  GPT CALABASH BRANCH OWNER LP (DE)  Calabash Branch 
 100%  10267 Beach Drive SW, Calabash, SC 28467  $610,000  18.  GPT HIALEAH
GARDENS OWNER LLC (DE)  Prefd Freezer-Hialeah Gardens   100%  13801 N.W. 112th
Avenue, Hialeah Gardens, FL 33018  $25,000,000  19.  GPT GIG BOA PORTFOLIO OWNER
LLC (DE)  Mesa Main - Main Building   50%  63 W. Main Street, Mesa, AZ 85201 
$1,746,269  20.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Bixby-Atlantic   50% 
3804 Atlantic Avenue, Long Beach, CA 90801  $1,474,627  21.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  Calwa   50%  2611 S. Cedar Avenue, Fresno, CA 93725 
$1,280,597 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  22.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Cedar & Shields   50%  3435 N. Cedar Avenue, Fresno, CA 93726  $1,505,672  23. 
GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Coronado Branch   50%  1199 Orange Avenue,
Coronado, CA 92118  $3,445,970  24.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  East
Baskerfield   50%  1201 Baker Street, Bakersfield, CA 93305  $1,505,672  25. 
GPT GIG BOA PORTFOLIO OWNER LLC (DE)  East Compton Brnch   50%  518 S. Long
Beach Boulevard, Compton, CA 90221  $1,280,597  26.  GPT GIG BOA PORTFOLIO OWNER
LLC (DE)  El Segundo   50%  835 N. Sepulveda Boulevard, El Segundo, CA 90245 
$1,552,239  27.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Escondido Main   50%  220
S. Escondido Blvd., Escondido, CA 92025  $2,204,179  28.  GPT GIG BOA PORTFOLIO
OWNER LLC (DE)  Fresno Proof/Vault   50%  2111 Tuolumme Street, Fresno, CA
93721  $1,358,209  29.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Gardena Main 
 50%  1450 W. Redondo Beach Blvd., Gardena, CA 90247  $3,492,537  30.  GPT GIG
BOA PORTFOLIO OWNER LLC (DE)  Glendale Main   50%  345 N. Brand Blvd., Glendale,
CA 91203  $4,734,328  31.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Inland Empire
Cash   50%  1275 S. Dupont Avenue, Ontario, CA 91761  $6,009,446  32.  GPT GIG
BOA PORTFOLIO OWNER LLC (DE)  Irvine Industrial   50%  4101 Mac Arthur Blvd.,
Newport Beach, CA 92660  $2,685,373 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  33.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Lincoln Heights   50%  2400 N. Broadway, Los Angeles, CA 90031  $1,940,299  34. 
GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Lynwood Branch   50%  3505 E. Imperial
Highway, Lynwood, CA 90262  $1,451,343  35.  GPT GIG BOA PORTFOLIO OWNER LLC
(DE)  North Hollywood   50%  5025 Lankershim Blvd., North Hollywood, CA 91601 
$3,259,701  36.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  North Sacramento   50% 
1830 Del Paso Blvd., Sacramento, CA 95815  $1,831,642  37.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  Oak Park Branch   50%  3810 Broadway, Sacramento, CA
95817  $1,342,687  38.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Pico-Vermont
Brnch   50%  1232 S. Vermont Blvd., Los Angeles, CA 90006  $1,125,373  39.  GPT
GIG BOA PORTFOLIO OWNER LLC (DE)  Pomona Main   50%  444 S. Garey Avenue,
Pomona, CA 91766  $3,802,985  40.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Riverside Main   50%  3650 14th Street, Riverside, CA 92501  $4,268,657  41. 
GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Salinas Main Brnch   50%  405 Main Street,
Salinas, CA 93901  $2,328,358  42.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  San
Bernadino Main   50%  303 N. D Street, San Bernadino, CA 92401  $4,967,164  43. 
GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Santa Barbara   50%  834 State Street,
Santa Barbara, CA 93101  $3,143,284  44.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Santa Maria Branch   50%  300 Town Center East, Santa Maria, CA 93454 
$2,328,358 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  45.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Sepulveda-Devonshr   50%  10300-10306 Sepul Veda Blvd., Mission Hills, CA 91345 
$1,668,657  46.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Stockdale-Main Building 
 50%  5021 California Avenue, Bakersfield, CA 93309  $1,785,075  47.  GPT GIG
BOA PORTFOLIO OWNER LLC (DE)  Sunnyvale Main   50%  444 S. Mathilda Avenue,
Sunnyvale, CA 94086  $4,967,164  48.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Torrance Sartori   50%  1255 Sartori Avenue, Torrance, CA 90501  $1,552,239 
49.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Ventura Main Offic   50%  1130 S.
Victoria, Ventura, CA 93003  $2,072,239  50.  GPT GIG BOA PORTFOLIO OWNER LLC
(DE)  Willow-Daisy Brnch   50%  600 W. Willow Street, Long Beach, CA 90806 
$1,202,985  51.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Century Park   50%  1000
Century Park Road, Tampa, FL 33607  $5,432,836  52.  GPT GIG BOA PORTFOLIO OWNER
LLC (DE)  Gulf to Bay - Main Bldng   50%  1640 Gulf to Bay Blvd., Clearwater, FL
33755  $2,328,358  53.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Jacksonville #100 
 50%  9000 Southside Blvd., Jacksonville, FL 32256  $23,049,931  54.  GPT GIG
BOA PORTFOLIO OWNER LLC (DE)  Jacksonville #200   50%  9000 Southside Blvd.,
Jacksonville, FL 32256  $10,948,717  55.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Jacksonville #300   50%  9000 Southside Blvd., Jacksonville, FL 32256 
$10,290,148  56.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Jacksonville #400   50% 
9000 Southside Blvd., Jacksonville, FL 32256  $15,558,703 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  57.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Jacksonville #500   50%  9000 Southside Blvd., Jacksonville, FL 32256 
$10,537,111  58.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Jacksonville #600   50% 
9000 Southside Blvd., Jacksonville, FL 32256  $26,754,384  59.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  Jacksonville #700   50%  9000 Southside Blvd.,
Jacksonville, FL 32256  $10,619,432  60.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Jacksonville Daycr   50%  9000 Southside Blvd., Jacksonville, FL 32256 
$2,058,030  61.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Jacksonville Garag   50% 
9000 Southside Blvd., Jacksonville, FL 32256  $335,821  62.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  Jacksonville Schl   50%  9000 Southside Blvd.,
Jacksonville, FL 32256  $2,058,030  63.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
North Hialeah-Main Bldng   50%  1 E. 49th Street, Hialeah, FL 33013  $1,862,687 
64.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Port Charlotte-Main Bldng   50% 
21175 Olean Blvd., Port Charlotte, FL 33952  $1,707,463  65.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  San Jose - Main Building   50%  3535 University Blvd.
West, Jacksonville, FL 32217  $931,343  66.  GPT GIG BOA PORTFOLIO OWNER LLC
(DE)  South Region TPC   50%  17100 N.W. 59th Avenue, Miami Lakes, FL 33015 
$9,878,542  67.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Westshore Mall   50%  100
N. Westshore Blvd., Tampa, FL 33609  $2,328,358  68.  GPT GIG BOA PORTFOLIO
OWNER LLC (DE)  Bull Street   50%  22 Bull Street, Savannah, GA 31401 
$2,328,358 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  69.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Mission Facility   50%  9500 Mission Road, Overland Park, KS 66206  $2,716,418 
70.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Annapolis Church   50%  10 Church
Circle, Annapolis, MD 21402  $2,693,134  71.  GPT GIG BOA PORTFOLIO OWNER LLC
(DE)  Highlandtown - BAL   50%  3415-3417 Eastern Avenue, Baltimore, MD 21224 
$962,388  72.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Richland Faclty-Mn Bldng 
 50%  112 McClurg Street, Richland, MO 65556  $776,119  73.  GPT GIG BOA
PORTFOLIO OWNER LLC (DE)  Albuquerque Op Ctr   50%  725 6th Street N.W.,
Albuquerque, NM 87102  $4,116,059  74.  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
Carrollton-Mn Bldng   50%  1101 S. Josey Lane, Carrollton TX 75006  $1,606,567 
75.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Greenspoint   50%  12400 Interstate
45 North, Houston, TX 77060  $3,104,478  76.  GPT GIG BOA PORTFOLIO OWNER LLC
(DE)  Mission - Main Building   50%  1101 N. Conway Avenue, Mission, TX 78572 
$1,047,761  77.  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  Bellingham   50%  112 E.
Holly Street, Bellingham, WA 98255  $2,064,478  78.  GPT GIG BOA PORTFOLIO OWNER
LLC (DE)  Spokane Bankcard   50%  1616 S. Rustle Road, Spokane, WA 99224 
$6,165,857  79.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  Inglewood Main   50% 
330 E. Manchester Blvd., Inglewood, CA 90301  $1,754,264  80.  GPT GIG BOA
PORTFOLIO HFS OWNER LLC (DE)  Palmdale Branch   50%  839 E. Palmdale Blvd.,
Palmdale, CA 93550  $742,233  81.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
Ocala Downtown   50%  35 S.E. 1st Avenue, Ocala, FL 34471  $2,881,729 

 

 

 

 

   RECORD OWNER  PROPERTY NAME  PERCENTAGE
OWNERSHIP   ADDRESS  PURCHASE PRICE  82.  GPT GIG BOA PORTFOLIO HFS OWNER LLC
(DE)  Winter Park   50%  750 S. Orlando Avenue, Winter Park, FL 32789 
$1,533,894  83.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  Concord   50%  5353
S. Lindbergh Blvd., St. Louis, MO 63126  $1,161,114  84.  GPT GIG BOA PORTFOLIO
HFS OWNER LLC (DE)  Florissant Facilty   50%  880 Rue Saint Francois,
Florissant, MO 63031  $632,805  85.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
Hampton-Main   50%  4301 Hampton Avenue, St. Louis, MO 63109  $2,142,320  86. 
GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  Independence Square   50%  129 W.
Lexington Avenue, Independence, MO 64050  $599,278  87.  GPT GIG BOA PORTFOLIO
HFS OWNER LLC (DE)  Lexington Faclty-Mn Bldng   50%  1016 Main Street,
Lexington, MO 64607  $172,164  88.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
Oak Trafficway   50%  8320 N. Oak Trafficway, N. Kansas City, MO 64118 
$811,624  89.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  Muskogee Main   50% 
230 W. Broadway, Muskogee, OK 74401  $325,385  90.  GPT GIG BOA PORTFOLIO HFS
OWNER LLC (DE)  Fort Sam Houston-Mn Bldng   50%  1422 E. Grayson Street, San
Antonio, TX 78208  $701,318  91.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
Mount Pleasant   50%  302 N. Jefferson Avenue, Mt. Pleasant, TX 75455  $482,139 
92.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  Old Hampton   50%  1 W. Queens
Way, Hampton, VA 23669  $749,580  93.  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
Richland - Main Building   50%  1007 Knight Street, Richland, WA 99352 
$1,598,466  94.  200 FRANKLIN TRUST  Philips Building   25%  200 Franklin Square
Drive, Somerset, NJ 08873  $48,485,660 

 

 

 

 

LEASED PROPERTIES

 

   GROUND
LESSOR  GROUND
LESSEE  LEASE
EXPIRATION
DATE  PROPERTY
NAME  PERCENTAGE
OWNERSHIP6   ADDRESS  CURRENT
ANNUAL RENT  1.  City of Phoenix  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
6/30/2053  Camelback-Bank Am   50%  1825 E. Buckeye Road, Phoenix, AZ 85034 
$240,012.74  2.  City of Phoenix  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
6/30/2053  Catalina-Bank Ame   50%  1825 E. Buckeye Road, Phoenix, AZ 85034 
$240,012.74  3.  City of Phoenix  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
6/30/2053  Maricopa-Bank Ami   50%  1825 E. Buckeye Road, Phoenix, AZ 85034 
$240,012.74  4.  City of Phoenix  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
6/30/2053  McDowell-Bank Ame   50%  1825 E. Buckeye Road, Phoenix, AZ 85034 
$240,012.74  5.  City of Phoenix  GPT GIG BOA PORTFOLIO OWNER LLC (DE) 
6/30/2053  South Mountain
   50%  1825 E. Buckeye Road, Phoenix, AZ 85034  $240,012.74  6.  Gillenwaters
Development Inc  GPT GIG BOA PORTFOLIO OWNER LLC (DE)  7/31/2012  South
Glenstone-Mn Bldng   50%  2940 S. Glenstone Avenue, Springfield, MO 65804 
$50,476.44 

 



 

6The Percentage Ownership column represents Borrower’s percentage of ownership
in each of GPT GIG BOA PORTFOLIO OWNER LLC and GPT GIG BOA PORTFOLIO HFS OWNER
LLC.

 

 

 

 

 

   GROUND
LESSOR  GROUND
LESSEE  LEASE
EXPIRATION
DATE  PROPERTY
NAME  PERCENTAGE
OWNERSHIP6   ADDRESS  CURRENT
ANNUAL RENT  7.  Bass Pro Shops Springfield West LLC fna Three Johns Company 
GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  4/30/2016  West Sunshine-Mn Bldng 
 50%  710 W. Sunshine Street, Springfield, MO 65807  $6,000  8.  Peter Makaus &
MCP Investments  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE)  12/31/2069  Camelback
Uptwn-Mn Bldng   50%  51 E. Camelback Road, Phoenix, AZ 85012  $134,816.40  9. 
Hutrack Family Partnership LTD  GPT GIG BOA PORTFOLIO HFS OWNER LLC (DE) 
2/28/2062  Clermont - Main Building   50%  690 E. Highway 50, Clermont, FL
34711  $72,685.08  10.  Aberdeen Cemetary Assoc  GPT GIG BOA PORTFOLIO HFS OWNER
LLC (DE)  6/30/2022  Aberdeen Bldg/BR   50%  101 E. Market Street, Aberdeen, WA
98520   132,469.80 

 

 

 

 

SCHEDULE 4.13

 

ENVIRONMENTAL MATTERS

 

None.

 

 

 

 

SCHEDULE 4.15

 

MATERIAL CONTRACTS

 

1.Asset Management Services Agreement, dated as of March 30, 2012, by and
between KBS Acquisition Sub, LLC and GKK Realty Advisors, LLC, as amended; and

 

2.Amended and Restated Master Lease Agreement, dated as of January 1, 2005, by
and between Bank of America, N.A. and GPT GIG BOA Portfolio Owner LLC.

 

 

 

 

SCHEDULE 5.5

 

INSURANCE

 

[To be attached on the Closing Date]

 

 

 

 

SCHEDULE 5.21

 

POST CLOSING OBLIGATIONS

 

None.

 

 

 

 

SCHEDULE 6.1

 

EXISTING INDEBTEDNESS

 

BORROWER
NAME  CREDIT
FACILITY  COLLATERAL
SECURING
DEBT  RECOURSE
OR NON
RECOURSE  BALANCE AS
OF JUNE 30,
2013   START DATE  MATURITY
DATE GPT GIT BOA Portfolio Owner LLC  KeyCorp Real Estate Capital Markets, Inc.
d/b/a KeyBank Real Estate Capital as Master Servicer, in trust for Wells Fargo
Bank, N.A., as trustee for the registered holders of  J.P. Morgan Chase
Commercial Mortgage Securities Corp., Commercial Mortgage Pass-Through
Certificates, Series 2013-FL3  All real estate assets and fixtures located at
all properties owned or leased by GPT GIT BOA Portfolio Owner LLC as set forth
on Schedule 4.12 to the Credit Agreement  Non-recourse except for customary
carveouts and guaranties  $200,000,000   12/6/2012  12/9/2014 GPT Greenwood
Owner LLC  Northwestern Mutual Life Insurance Co.  All real estate assets and
fixtures located at the property described in item 12 of Schedule 4.12 to the
Credit Agreement (Greenwood-Indiana)  Non-recourse except for customary
carveouts and guaranties  $8,019,000   5/16/2013  6/15/2018

 

 

 

 

BORROWER
NAME  CREDIT
FACILITY  COLLATERAL
SECURING
DEBT  RECOURSE
OR NON
RECOURSE  BALANCE AS
OF JUNE 30,
2013   START DATE  MATURITY
DATE GPT Mt. Comfort Owner LLC  Northwestern Mutual Life Insurance Co.  All real
estate assets and fixtures located at the property described in item 13 of
Schedule 4.12 to the Credit Agreement (Mt. Comfort – Indiana)  Non-recourse
except for customary carveouts and guaranties  $6,481,000   5/16/2013  6/15/2018
GPT Hutchins Owner LLC  Aviva Life and Annuity Co.  All real estate assets and
fixtures located at the property described in item 15 of Schedule 4.12 to the
Credit Agreement (Adessa Car Lot)  Non-recourse except for customary carveouts
and guaranties  $26,322,387   5/20/2011  6/1/2029

 

 

 

 

BORROWER
NAME  CREDIT
FACILITY  COLLATERAL
SECURING
DEBT  RECOURSE
OR NON
RECOURSE  BALANCE AS
OF JUNE 30,
2013   START DATE  MATURITY
DATE GPT Hialeah Gardens Owner LLC  WMN, LLC  All real estate assets and
fixtures located at the property described in item 18 of Schedule 4.12 to the
Credit Agreement (Preferred Freezer)  Non-recourse except for customary
carveouts and guaranties  $4,990,000   5/28/2013  5/31/2014 200 FRANKLIN TRUST 
Nomura Credit & Capital, Inc.  All real estate assets and fixtures located at
the property described in item 94 of Schedule 4.12 to the Credit Agreement
(Philips)  None  $41,000,000   9/1/2005  9/11/2015

 

 

 

 

SCHEDULE 6.2

 

EXISTING LIENS

 

Liens securing the Existing Indebtedness listed on Schedule 6.1 of the Credit
Agreement, and encumbering property not owned by any Credit Party.

 

 

 

 

SCHEDULE 6.5

 

EXISTING RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS

 

None.

 

 

 

 

SCHEDULE 6.9

 

EXISTING AFFILIATE TRANSACTIONS

 

None.

 

 

 